EXHIBIT 10BBm

 

 

TECH DATA CORPORATION

401(K) SAVINGS PLAN

 

 

(As Amended and Restated Effective January 1, 2006)



--------------------------------------------------------------------------------

TECH DATA CORPORATION

401(K) SAVINGS PLAN

(As Amended and Restated Effective January 1. 2006)

 

Article

  

Title

   Page  

I

  

Definitions

     I-1   

II

  

Name and Purpose of the Plan and the Trust

     II-1   

III

  

Plan Administrator

     III-1   

IV

  

Eligibility and Participation

     IV-1   

V

  

Contributions to the Trust

     V-1   

VI

  

Participants’ Accounts and Allocation of Contributions

     VI-1   

VII

  

Benefits Under the Plan

     VII-1   

VIII

  

Form and Payment of Benefits

     VIII-1   

IX

  

Hardship and Other Distributions

     IX-1   

X

  

Investment Funds and Loans to Participants

     X-1   

XI

  

Trust Fund and Expenses of Administration

     XI-1   

XII

  

Amendment and Termination

     XII-1   

XIII

  

Miscellaneous

     XIII-1   



--------------------------------------------------------------------------------

TECH DATA CORPORATION

401(K) SAVINGS PLAN

(As Amended and Restated Effective January 1, 2006)

Tech Data Corporation (the “Company”) hereby amends and restates the Tech Data
Corporation 401(k) Savings Plan (the “Plan”) effective for all purposes as of
January 1. 2006, except as otherwise set forth herein.

W I T N E S S E T H:

WHEREAS, the Company established the Tech Data Corporation Retirement Savings
Plan effective May 1, 1987;

WHEREAS, the Company established the Tech Data Corporation Employee Stock
Ownership Plan effective February 1, 1984;

WHEREAS, the Company established this Tech Data Corporation 401(k) Savings Plan
effective January 1, 2000, and merged the Tech Data Corporation Retirement
Savings Plan and the Tech Data Corporation Employee Stock Ownership Plan into
this Plan, effective as of January 1, 2000; and

WHEREAS, the officers of the Company have been authorized and directed by the
Board of Directors to adopt this amendment and restatement of the Plan.

NOW, THEREFORE, in consideration of the premises, it is agreed as follows:

ARTICLE I

Definitions

(a) “Account” or “Accounts” shall mean a Participant’s Elective Contribution
Account, Matching Contribution Account, Nonelective Contribution Account,
Qualified Nonelective Contribution Account, Rollover Contribution Account, ESOP
Merger Account, Retirement Savings Plan Merger Account, Transfer Contribution
Account and/or such other accounts as may be established by the Plan
Administrator.

(b) “Actual Contribution Percentage” shall mean, with respect to a group of
Participants for the Plan Year, the average of the Actual Contribution Ratios
(calculated separately for each member of the group) of each Participant who is
a member of such group.

 

I-1



--------------------------------------------------------------------------------

(c) “Actual Contribution Ratio” shall mean the ratio of the amount of matching
contributions (including elective and qualified nonelective contributions, if
any, treated as matching contributions) made on behalf of a Participant for a
Plan Year to the Participant’s compensation for the Plan Year taken into account
for nondiscrimination testing purposes under Section 401(m) of the Code. The
Actual Contribution Ratio shall not include matching contributions that are
forfeited either to correct excess aggregate contributions or because the
contributions to which they relate are excess deferrals, excess elective
contributions, or excess aggregate contributions. The Employer may include
qualified nonelective contributions in the Actual Contribution Ratio. The
Employer also may elect to use elective contributions in the Actual Contribution
Ratio so long as the ADP test is met before the elective contributions are used
in the ACP test and continues to be met following the exclusion of those
elective contributions that are used to meet the ACP test.

(1) Qualified nonelective contributions, if any, may be treated as matching
contributions for this purpose only if such contributions are nonforfeitable
when made, subject to the same distribution restrictions that apply to the
Participant’s elective contributions and satisfy the requirements of
Section 1.401(m)-1(b)(5) of the Treasury Regulations.

(2) (A) Compensation taken into account for purposes of this paragraph must
satisfy Section 414(s) of the Code.

(B) An Employer may limit the period for which compensation is taken into
account to that portion of the Plan Year in which the Employee was a Participant
so long as this limit is applied uniformly to all eligible Employees under the
Plan for the Plan Year.

(3) (A) If no matching contributions, qualified nonelective contributions or
elective contributions are taken into account with respect to an eligible
Employee, the Actual Contribution Ratio of the Employee is zero.

(B) For this purpose, ‘eligible Employee’ shall mean any Employee who is
eligible to make an elective contribution (if the Employer takes such
contributions into account in the calculation of the Actual Contribution Ratio),
or to receive a matching contribution (including forfeitures).

(C) ‘Matching Contribution’ shall mean an employer contribution made to this or
any other defined contribution plan on behalf of a Participant on account of an
employee contribution made by such Participant, or on account of a participant’s
elective contribution, under a plan maintained by the Employer.

 

I-2



--------------------------------------------------------------------------------

(4) For Plan Years beginning after December 31, 2001, if Matching Contributions
are used to satisfy the minimum contribution requirements of Section 416(c)(2)
of the Code, as described in Section VI(d)(4), they shall nonetheless be treated
as Matching Contributions for purposes of determining a Participant’s Actual
Contribution Ratio, and for other requirements of Section 401(m) of the Code.

(d) “Actual Deferral Percentage” shall mean, with respect to a group of
Participants for the Plan Year, the average of the Actual Deferral Ratios
(calculated separately for each member of the group) of each Participant who is
a member of such group

(e) “Actual Deferral Ratio” shall mean the ratio of the amount of elective
contributions (including qualified nonelective contributions, if any, treated as
elective contributions and excess deferrals of Highly Compensated Employees, but
excluding Catch-up Contributions, excess deferrals of Non-highly Compensated
Employees that arise solely from elective contributions made under the Plan or
plans of this Employer and elective contributions that are taken into account in
the Actual Contribution Percentage test (provided the ADP test is satisfied both
with and without exclusion of these elective contributions)) made on behalf of a
Participant for a Plan Year to the Participant’s compensation for the Plan Year
taken into account for nondiscrimination testing purposes under Section 401(k)
of the Code.

(1) Qualified nonelective contributions, if any, may be treated as elective
contributions for this purpose only if such contributions are nonforfeitable
when made, subject to the same distribution restrictions that apply to a
Participant’s elective contributions and satisfy the requirements of
Section 1.401(k)-1(b)(5) of the Treasury Regulations.

(2) (A) Compensation taken into account for purposes of this paragraph must
satisfy Section 414(s) of the Code.

(B) An Employer may limit the period for which compensation is taken into
account to that portion of the Plan Year in which the Employee was a Participant
so long as this limit is applied uniformly to all eligible Employees under the
Plan for the Plan Year.

(3) (A) If an eligible Employee makes no elective contributions, and no
qualified nonelective contributions are treated as elective contributions, the
Actual Deferral Ratio of the Employee is zero.

(B) For this purpose, an “eligible Employee” is any Employee who is directly or
indirectly eligible to make a cash or deferred election into the Plan for all or
a portion of the Plan Year as described in Section 1.401(k)-1(g)(4) of the
Treasury Regulations.

 

I-3



--------------------------------------------------------------------------------

(f) “Affiliate” shall mean, with respect to an Employer, any corporation other
than such Employer that is a member of a controlled group of corporations,
within the meaning of Section 414(b) of the Code, of which such Employer is a
member; all other trades or businesses (whether or not incorporated) under
common control, within the meaning of Section 414(c) of the Code, with such
Employer; any service organization other than such Employer that is a member of
an affiliated service group, within the meaning of Section 414(m) of the Code,
of which such Employer is a member; and any other organization that is required
to be aggregated with such Employer under Section 414(o) of the Code. For
purposes of determining the limitations on Annual Additions, the special rules
of Section 415(h) of the Code shall apply.

(g) “Annual Additions” shall mean, with respect to a Limitation Year, the sum
of:

(1) the amount of Employer contributions (including elective contributions)
allocated to the Participant under any defined contribution plan maintained by
an Employer or an Affiliate;

(2) the amount of the Employee’s contributions (other than rollover
contributions, if any) to any contributory defined contribution plan maintained
by an Employer or an Affiliate;

(3) any forfeitures allocated to the Participant under any defined contribution
plan maintained by an Employer or an Affiliate; and

(4) amounts allocated to an individual medical account, as defined in
Section 415(l)(2) of the Code that is part of a pension or annuity plan
maintained by an Employer or an Affiliate, and amounts derived from
contributions that are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in
Section 419A(d)(3) of the Code) under a welfare benefit plan (as defined in
Section 419(e) of the Code) maintained by an Employer or an Affiliate; provided,
however, the percentage limitation set forth in paragraph (e)(1) of Article VI
shall not apply to: (A) any contribution for medical benefits (within the
meaning of Section 419A(f)(2) of the Code) after separation from service which
is otherwise treated as an “Annual Addition,” or (2) any amount otherwise
treated as an “Annual Addition” under Section 415(l)(1) of the Code.

(h) “Board of Directors” and “Board” shall mean, if applicable, the board of
directors of the Company or, when required by the context, the board of
directors of an Employer other than the Company.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. Reference to a specific section of the Code shall include a
reference to any successor provision.

(j) “Company” shall mean Tech Data Corporation and its successors.

 

I-4



--------------------------------------------------------------------------------

(k) “Compensation” shall mean wages within the meaning of Section 3401(a) of the
Code and all other payments of compensation to an Employee by the Employer (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Sections 6041(d),
6051(a)(3) and 6052 of the Code (wages, tips and other compensation as reported
on Form W-2).

(1) (A) Compensation must be determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment of the services performed.

(B) Compensation shall also include elective contributions made on behalf of a
Participant to this Plan or salary reduction contribution made pursuant to a
plan described in Section 125 of the Code, and, effective for Plan Years
beginning on or after January 1, 2001, elective amounts that are not includable
in the gross income of the Employee by reason of Section 132(f)(4) of the Code.

(C) Compensation shall exclude fringe benefits (cash and noncash),
reimbursements or other expense allowances, moving expenses, deferred
compensation and welfare benefits.

(2) (A) To the extent required by law, no Compensation in excess of the $150,000
limit under Section 401(a)(17) of the Code (as adjusted in accordance with law)
shall be taken into account for any Employee. For purposes of this section, for
Plan Years beginning prior to January 1, 1997, in determining the Compensation
of a Participant for purposes of this limitation, the rules of Section 414(q)(6)
of the Code shall apply, except that in applying such rules, the term “family
shall include only the spouse of the Participant and any lineal descendants of
the Participant who have not attained age 19 before the end of the Plan Year. If
as a result of the application of these rules, the adjusted dollar limitation
under Section 401(a)(17) of the Code is exceeded the limitation shall be
prorated among the affected individuals in proportion to each individual’s
Compensation as determined under this section prior to the application of this
limitation.

(B) Notwithstanding paragraph (A) above, for Plan Years beginning after
December 31, 2001, the annual Compensation of each participant taken into
account in determining allocations for any Plan Year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code. Annual
Compensation means compensation during the Plan Year or such other consecutive
12-month period over which compensation is otherwise determined under the Plan
(the

 

I-5



--------------------------------------------------------------------------------

determination period). The cost-of-living adjustment in effect for a calendar
year applies to annual Compensation for the determination period that begins
with or within such calendar year.

 

 

(3)

For purposes of crediting contributions pursuant to Article VI (other than
elective contributions) with respect to any Plan Year, no Compensation paid by
an Employer with respect to an Employee prior to the Employee’s first day of
participation shall be taken into account.

(l) “Effective Date” of this Plan shall mean January 1, 2000, except as
otherwise set forth herein.

(m) “Elective Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to contributions made under salary
reduction arrangements pursuant to Article V.

(n) “Employee” shall mean:

(1) any person employed by an Employer other than:

(A) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer; provided,
however, that this subparagraph (A) shall not apply to a member of a collective
bargaining unit if such unit and Employer agree that the member shall
participate in the Plan;

(B) a non-resident alien who does not receive earned income from sources within
the United States;

(C) an individual whose employment status has not been recognized by completion
of Internal Revenue Service Form W-4 and who is not initially treated as a
common law employee of an Employer on the payroll records of an Employer;

(D) leased employees;

(E) individuals who are classified as expatriates by the Employer and who become
subject to the tax laws of a foreign country under circumstances where
participation in the Plan is not practical, as determined by the Employer in its
sole discretion; or

(F) persons employed on a temporary basis, including but not limited to seasonal
employees, interns, and other persons whose employment with the Employer is not
intended to be of a permanent or regular nature.

 

I-6



--------------------------------------------------------------------------------

(2) For purposes of this paragraph, the term ‘leased employee’ means any person
(other than an Employee of the Employer) who, pursuant to an agreement between
the Employer and any other person (‘leasing organization’), has performed
services for the Employer (or for the Employer and one or more Affiliates) on a
substantially full time basis for a period of at least one year and the
individual’s services are performed under the primary direction or control of
such Employer.

(o) “Employer” shall mean the Company and any Affiliate that adopts this Plan
with the consent of the Company.

(p) “Employer Securities” shall mean common stock, any other type of stock or
any marketable obligation (as defined in Section 407(e) of ERISA) issued by the
Company or any Affiliate of the Company; provided, however, that if Employer
Securities are purchased with borrowed funds, Employer Securities, to the extent
required by Section 4975 of the Code, shall only include:

(1) such securities that are readily tradable on an established securities
market, or

(2) if none of the stock of an Employer (or any Affiliate of such Employer other
than a member of an affiliated service group that includes such Employer) is
readily tradable on an established securities market, common stock issued by the
Employer having a combination of voting power and dividend rights equal to or in
excess of (A) that class of common stock of the Employer or any Affiliate having
the greatest voting power, and (B) that class of common stock of the Employer or
any Affiliate having the greatest dividend rights, or

(3) noncallable preferred stock that is convertible at any time into stock
meeting the requirements of subparagraph (1) or (2) (whichever is applicable),
if such conversion is at a reasonable price (determined pursuant to Treasury
Regulation §54.4975-11(d)(5) as of the date of acquisition by the Trustee).

(q) “Entry Date” shall mean the first day of each month.

(r) “ESOP Merger Account” shall mean an account established pursuant to
paragraph (b) of Article VI with respect to each Participant for whom assets
from the Tech Data Corporation Employee Stock Ownership Plan have been merged
into this Plan.

(s) (1) “Highly Compensated Employee” shall mean any Employee:

(A) who was a 5% owner (as defined in Section 416 of the Code) of an Employer
during the Plan Year or the immediately preceding Plan Year; or

 

I-7



--------------------------------------------------------------------------------

(B) whose Section 415 Compensation was more than $80,000 (adjusted under such
regulations as may be issued by the Secretary of the Treasury) for the preceding
Plan Year and, if elected by the Employer, was a member of the “top paid group”
for such preceding year: provided, that as used herein, “top paid group” shall
mean all Employees who are in the top 20% of the Employer’s work force on the
basis of Section 415 Compensation paid during the year; provided, further, that
for purposes of determining the number of Employees in the top paid group.
Employees described in Section 414(q)(5) of the Code shall be excluded.

(2) In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who receive no earned income (within the meaning of
Section 911(d)(2) of the Code) from an Employer constituting United States
source income (within the meaning of Section 861(a)(3) of the Code) shall not be
treated as Employees.

(3) For purposes of determining who is a Highly Compensated Employee, an
Employer and any Affiliate shall be taken into account as a single Employer.

(4) The term “Highly Compensated Employee” shall also mean any former Employee
who is separated from service (or was deemed to have separated from service)
prior to the Plan Year, performs no service for an Employer during the Plan
Year, and was an actively employed Highly Compensated Employee in the separation
year or any Plan Year ending on or after the date the Employee attained age 55.

 

I-8



--------------------------------------------------------------------------------

(t) “Hour of Service” shall mean:

(1) (A) an hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer or an Affiliate;

(B) an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), lay-off, jury duty, military duty, severance or leave of absence.
Notwithstanding the preceding,

(i) no more than 501 Hours of Service shall be credited under this subparagraph
(i) to an Employee on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single Plan
Year);

(ii) an hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen’s
compensation, or unemployment compensation or disability insurance laws; and

(iii) an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee; and

(C) an hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or an Affiliate; provided, that the same
Hour of Service shall not be credited both under subparagraph (1)(A) or
subparagraph (1)(B), as the case may be, and under this subparagraph (1)(C).
Crediting of an Hour of Service for back pay awarded or agreed to with respect
to periods described in subparagraph (1)(B) shall be subject to the limitations
set forth in that section.

The definition set forth in this subparagraph (1) is subject to the special
rules contained in Department of Labor Regulations Sections 2530.200b-2(b) and
(c), and any regulations amending or superseding such sections, which special
rules are hereby incorporated in the definition of “Hour of Service” by this
reference.

(2) (A) Notwithstanding the other provisions of this “Hour of Service”
definition, in the case of an Employee who is absent from work for any period by
reason of her pregnancy, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in

 

I-9



--------------------------------------------------------------------------------

connection with the adoption of such child by the Employee or for purposes of
caring for such child for a reasonable period beginning immediately following
such birth or placement, the Employee shall be treated as having those Hours of
Service described in subparagraph (2)(B).

(B) The Hours of Service to be credited to an Employee under the provisions of
subparagraph (2)(A) are the Hours of Service that otherwise would normally have
been credited to such Employee but for the absence in question or, in any case
in which the Plan is unable to determine such hours, eight Hours of Service per
day of such absence; provided, however, that the total number of hours treated
as Hours of Service under this subparagraph (2) by reason of any such pregnancy
or placement shall not exceed 501 hours.

(C) The hours treated as Hours of Service under this subparagraph (2) shall be
credited only in the Plan Year in which the absence from work begins, if the
crediting is necessary to prevent a One Year Break in Service in such Plan Year
or, in any other case, in the immediately following Plan Year.

(D) Credit shall be given for Hours of Service under this subparagraph
(2) solely for purposes of determining whether a One Year Break of Service has
occurred for participation or vesting purposes; credit shall not be given
hereunder for any other purposes (including, without limitation, benefit
accrual).

(E) Notwithstanding any other provision of this subparagraph (2), no credit
shall be given under this subparagraph (2) unless the Employee in question
furnishes to the Plan Administrator such timely information as the Plan
Administrator may reasonably require to establish that the absence from work is
for reasons referred to in subparagraph (2)(A) and the number of days for which
there was such an absence.

(3) For purposes of this section, the term “Employee” shall include any
individual employed by an Employer, including a leased employee.

(u) “Key Employee” shall mean:

(1) For Plan Years beginning prior to January 1, 2002, “Key Employee” shall mean
any Employee or former Employee who is at any time during the Plan Year (or was
at any time during the four preceding Plan Years) (i) an officer of an Employer
(within the meaning of Section 416(i)(1) of the Code) having an aggregate annual
compensation from the Employer an its Affiliates in excess of 50% of the amount
in effect under Section 415(b)(1)(A) of the Code for any such Plan Year,
(ii) one of the ten Employees owning (or considered as owning) the

 

I-10



--------------------------------------------------------------------------------

largest interests in any Employer, owning more than a  1/2% interest in the
Employer, and having an aggregate annual compensation from the Employer an its
Affiliates of more than the limitation in effect under Section 415(c)(1)(A) of
the Code for the calendar year that includes the last day of the Plan Year (if
two Employees have equal interests in an Employer, the Employee having the
greater annual compensation from the Employer shall be deemed to have a larger
interest), (iii) a 5% owner of an Employer (within the meaning of
Section 416(i)(1)(B) of the Code) or (iv) a 1% owner of an Employer (within the
meaning of Section 416(i)(1)(B) of the Code) having an aggregate annual
compensation from the Employer and its Affiliates of more than $150,000. For
purposes of this paragraph the term “compensation” shall mean an Employee’s
Section 415 Compensation.

(2) For Plan Years beginning after December 31, 2001, “Key Employee” means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having annual compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

(v) “Limitation Year” shall mean the Plan Year.

(w) “Matching Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to matching contributions to this
Plan on behalf of a Participant by an Employer pursuant to Article V.

(x) “Non-Highly Compensated Employee” shall mean, with respect to any Plan Year,
an Employee or former Employee who is not a Highly Compensated Employee.

(y) “Non-Key Employee” shall mean, with respect to any Plan Year, an Employee or
former Employee who is not a Key Employee (including any such Employee who
formerly was a Key Employee).

(z) “Nonelective Contribution Account” shall mean an account established
pursuant to paragraph (b) of Article VI with respect to Employer nonelective
contributions made pursuant to Article V.

(aa) “Normal Retirement Date” shall mean the date on which a Participant attains
the age of 65 years.

 

I-11



--------------------------------------------------------------------------------

(bb) “One Year Break in Service” shall mean a Plan Year in which an Employee has
500 or fewer Hours of Service, and it shall be deemed to occur on the last day
of any such Plan Year. For eligibility purposes, “One Year Break in Service”
shall also mean the initial consecutive 12-month period described in the “Year
of Service” definition in which an Employee has 500 or fewer Hours of Service,
and it shall be deemed to occur on the last day of such consecutive 12-month
period.

(cc) “Participant” shall mean any eligible Employee of an Employer who has
become a Participant under the Plan and shall include any former employee of an
Employer who became a Participant under the Plan and who still has a balance in
an Account under the Plan.

(dd) “Plan” shall mean the 401(k) plan as herein set forth, as it may be amended
from time to time.

(ee) “Plan Administrator” shall mean the Company.

(ff) “Plan Year” shall mean the 12-month period ending on December 31.

(gg) “Qualified Joint and Survivor Annuity” shall mean:

(1) in the case of a Participant who has a spouse, an immediate annuity for the
life of the Participant with a survivor annuity for the life of his spouse that
is 50% (or, at the election of the Participant, 100%) of the amount of the
annuity payable during the joint lives of the Participant and his spouse;
provided, however, that such annuity shall be the actuarial equivalent of the
benefit that would otherwise be paid to the Participant; and

(2) in the case of any other Participant, an immediate annuity for the life of
the Participant.

(hh) “Qualified Nonelective Contribution Account” shall mean an account
established pursuant to paragraph (b) of Article VI with respect to qualified
nonelective contributions made by an Employer pursuant to Article V.

(ii) “Qualified Preretirement Survivor Annuity” shall mean a survivor annuity
for the life of the surviving spouse of the Participant equal to the death
benefit provided in paragraph (d) of Article VII and that begins within a
reasonable time following the death of the Participant.

(jj) “Retirement Savings Plan Merger Account” shall mean an account established
pursuant to paragraph (b) of Article VI with respect to each participant for
whom assets from the Tech Data Corporation Retirement Savings Plan have been
merged into this Plan.

 

I-12



--------------------------------------------------------------------------------

(kk) “Rollover Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to rollover contributions made
pursuant to V.

(ll) “Section 415 Compensation” shall mean:

(1) Wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includable in gross income
(including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the
Income Tax Regulations), any elective deferral (as defined in Section 402(g)(3)
of the Code), any amount which is contributed or deferred by the Employer at the
election of the Employee and which is not includable in the gross income of the
Employee by reason of Sections 125 or 457 of the Code, and, effective January 1,
2001, elective amounts that are not includible in the gross income of the
Employee by reason of Section 132(f)(4) of the Code.

(2) Section 415 Compensation shall exclude the following:

(A) Employer contributions (except as set forth in subparagraph (1) above) to a
plan of deferred compensation which are not includable in the Employee’s gross
income for the taxable year in which contributed, or Employer contributions
(except as set forth in subparagraph (1) above) under a simplified employee
pension or any distributions from a plan of deferred compensation; provided,
however, that any amounts received by an Employee pursuant to an unfounded
non-qualified plan are permitted to be considered as Section 415 Compensation in
the year the amounts are includable in the gross income of the Employee;

(B) Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; and

(C) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

(mm) “Top Heavy Plan” shall mean:

(1) This Plan if the aggregate account balances (not including voluntary
rollover contributions made by any Participant from an unrelated plan) of the
Key Employees and their beneficiaries for such Plan Year exceed 60% of

 

I-13



--------------------------------------------------------------------------------

the aggregate account balances (not including voluntary rollover contributions
made by any Participant from an unrelated plan) for all Participants and their
beneficiaries. Such values shall be determined for any Plan Year as of the last
day of the immediately preceding Plan Year (or, for the first Plan Year, the
last day of the first Plan Year). The account balances on any determination date
shall include the aggregate distributions made with respect to Participants
during the five-year period ending on the determination date. For the purposes
of this definition, the aggregate account balances for any Plan Year shall
include the account balances and accrued benefits of all retirement plans
qualified under Section 401(a) of the Code with which this Plan is required to
be aggregated to meet the requirements of Section 401(a)(4) or 410 of the Code
(including terminated plans that would have been required to be aggregated with
this Plan) and all plans of an Employer or an Affiliate in which a Key Employee
participates; and such term may include (at the discretion of the Plan
Administrator) any other retirement plan qualified under Section 401(a) of the
Code that is maintained by an Employer or an Affiliate, provided the resulting
aggregation group satisfies the requirements of Sections 401(a) and 410 of the
Code. All calculations shall be on the basis of actuarial assumptions that are
specified by the Plan Administrator and applied on a uniform basis to all plans
in the applicable aggregation group. The account balance of any Participant
shall not be taken into account if:

(A) he is a Non-Key Employee for any Plan Year, but was a Key Employee for any
prior Plan Year, or

(B) he has not performed any service for an Employer during the five-year period
ending on the determination date.

(2) Notwithstanding paragraph (1) above, for Plan Years beginning after
December 31, 2001, the determination of a Top Heavy Plan shall be made in
accordance with the following rules:

(A) The amounts of account balances of an Employee as of the determination date
shall be increased by the distributions made with respect to the Employee under
the Plan and any plan aggregated with the Plan under Section 416(g)(2) of the
Code during the 1-year period ending on the determination date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “5-year period” for “1-year period.”

(B) The accounts of any individual who has not performed services for the
Employer during the 1-year period ending on the determination date shall not be
taken into account.

 

I-14



--------------------------------------------------------------------------------

(nn) “Transfer Contribution Account” shall mean an account established pursuant
to paragraph (b) of Article VI with respect to direct transfers made to this
Plan from another qualified plan pursuant to Article V.

(oo) “Trust” shall mean the trust established by the Trust Agreement.

(pp) “Trust Agreement” shall mean the agreement providing for the Trust Fund, as
it may be amended from time to time.

(qq) “Trust Fund” shall mean the trust fund established under the Trust
Agreement from which the amounts of supplementary compensation provided for by
the Plan are to be paid or are to be funded.

(rr) “Trustee” shall mean the individual, individuals or corporation designated
as trustee under the Trust Agreement.

(ss) “Valuation Date” shall mean the last day of each Plan Year and/or each day
securities are traded on a national stock exchange.

(tt) “Year of Service” shall mean

(1) for all purposes of this Plan except for purposes of Article IV:

(A) For Plan Years beginning on and after January 1, 2001, a Plan Year during
which an Employee completes 1,000 or more Hours of Service.

(B) For the Plan Year beginning on January 1, 2000, the Plan Year ending
December 31, 2000 only if the employee completes 1,000 or more Hours of Service
during such Plan Year.

(i) Notwithstanding any provision of the Plan to the contrary, for purposes of
this subparagraph (tt)(1)(B), an employee’s Hours of Service shall be equal to
the sum of:

a. The employee’s Hours of Service as defined in paragraph (t) of Article I, and

b. The number of full months that has elapsed since the most recent anniversary
of the employee’s hire date multiplied by 190 hours.

(C) For periods beginning before January 1, 2000, the number of years included
in an Employee’s Periods of Service determined by aggregating all his years and
days of service and converting days into years based upon the assumption that a
year includes 365 days. Any Period of Service remaining after the aggregation
that totals less than 365 days shall be disregarded in determining an Employee’s
number of Years of Service.

 

I-15



--------------------------------------------------------------------------------

(i) For purposes of this paragraph, the following terms shall have the following
meanings:

a. “Period of Service” shall mean, with respect to an Employee, the period
(expressed in years and fractional years) beginning with the date the Employee
last commenced employment with an Employer or an Affiliate and ending with the
date that a Period of Severance begins; provided, however, that any Period of
Severance of less than twelve (12) consecutive months shall be disregarded and
such time shall be included in the Period of Service.

I. For purposes of this section,

1. the date an Employee commenced employment is the first day an Employee
performs an Hour of Service, and

2. fractional periods of less than a year shall be expressed in terms of days.

II. For purposes of determining a Participant’s vested percentage under the
Plan:

1. If an Employee incurs a Break in Service and is thereafter reemployed by an
Employer, his Periods of Service before such date shall be added to his Periods
of Service after reemployment for purposes of determining his vested percentage
in his Accounts attributable to contributions made after his reemployment.

2. Notwithstanding the foregoing, Periods of Service shall not include any
Period of Service prior to a Break in Service if the Participant had no vested
interest in the balance of his Accounts attributable to Employer contributions
at the time of such Break in Service and if the number of consecutive Breaks in
Service equaled or exceeded the greater of five or the number of

 

I-16



--------------------------------------------------------------------------------

Years of Service completed by the Participant prior thereto (not including any
Periods of Service not required to be taken into consideration under this
subsection as a result of any prior Break in Service).

b. “Period of Severance” shall mean, with respect to an Employee, the period
beginning with the earlier of the date the Employee separates from the service
of an Employer or an Affiliate by reason of quitting, discharge, death or
retirement, or the date twelve (12) months after the date the Employee separates
from the service of the Employer or Affiliate for any reason other than
quitting, retirement, discharge or death (e.g., vacation, holiday, sickness,
disability, leave of absence or day off), and ending with the date the Employee
performs an Hour of Service.

(2) For purposes of Article IV, the consecutive 12-month period beginning with
the date of the Employee’s first Hour of Service for his Employer or an
Affiliate thereof if, during such consecutive 12-month period, the Employee
completes 1,000 Hours of Service; provided, however, that if, during such
consecutive 12-month period, the Employee does not complete 1,000 Hours of
Service, then “Year of Service” shall mean any Plan Year beginning after the
date of the Employee’s first Hour of Service during which the Employee completes
1,000 or more Hours of Service. In either event, for purposes of Article IV, the
Year of Service is not completed until the end of the consecutive 12-month
period or the Plan Year, as the case may be, without regard to when during the
period that the 1,000 Hours of Service are completed.

(3) Effective for Plan Years beginning on and after January 1, 2000, for
purposes of Article VII, an Employee’s “Years of Service” shall not include the
following:

(A) Any Year of Service prior to a One Year Break in Service, but only prior to
such time as the Participant has completed a Year of Service after such One Year
Break in Service.

(B) (i) In the case of a Participant who has no vested interest in the balance
of his Accounts (other than the Rollover Contribution Account), Years of Service
before any period of consecutive One Year Breaks in Service shall not be
required to be taken into account if the number of consecutive One Year Breaks
in Service equals or exceeds the greater of five (5) or the aggregate number of
Years of Service completed by the Participant prior to such period of
consecutive One Year Breaks in Service.

 

I-17



--------------------------------------------------------------------------------

(ii) For purposes of this subparagraph (2)(B), any Years of Service not required
to be taken into account by reason of the application of this subparagraph shall
not be taken into account in applying this subparagraph (2)(B) to a subsequent
period of One Year Breaks in Service.

(4) For purposes of eligibility and vesting, an Employee shall be credited with
service he earned with a predecessor employer in calculating the Employee’s
Years of Service. For purposes of this subparagraph, the term “predecessor
employer” shall mean an entity that is acquired by or merged with the Company or
otherwise becomes an Affiliated Employer. The term “predecessor employer” shall
also include GE Capital Information Technology Systems-North America, Inc.
(“GE”) with respect to Employees hired by the Employer from GE in the Frederick,
Maryland Distribution and Configuration facility.

(5) For purposes of this section, the term “Employee” shall include any
individual employed by an Employer, including a leased employee.

 

I-18



--------------------------------------------------------------------------------

ARTICLE II

Name and Purpose of the Plan and the Trust

(a) Name of Plan. A 401(k) plan is hereby established in accordance with the
terms hereof and shall be known as the “TECH DATA CORPORATION 401(K) SAVINGS
PLAN.”

(b) Exclusive Benefit. This Plan has been established for the sole purpose of
providing benefits to the Participants and enabling them to share in the growth
of their Employer. Except as otherwise permitted by law, in no event shall any
part of the principal or income of the Trust be paid to or reinvested in any
Employer or be used for or diverted to any purpose whatsoever other than for the
exclusive benefit of the Participants and their beneficiaries.

(c) Return of Contribution. Notwithstanding the foregoing provisions of
paragraph (b), any contribution made by an Employer to this Plan by a mistake of
fact may be returned to the Employer within one year after the payment of the
contribution; and any contribution made by an Employer that is conditioned upon
the deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

(d) Participants’ Rights. The establishment of this Plan shall not be considered
as giving any Employee, or any other person, any legal or equitable right
against any Employer, any Affiliate, the Plan Administrator, the Trustee or the
principal or the income of the Trust, except to the extent otherwise provided by
law. The establishment of this Plan shall not be considered as giving any
Employee, or any other person, the right to be retained in the employ of any
Employer or any Affiliate.

(e) Qualified Plan. This Plan and the Trust are intended to qualify under the
Code as a tax-qualified employees’ plan and trust as described in Sections
401(a) and 501(a) of the Code.

 

II-1



--------------------------------------------------------------------------------

ARTICLE III

Plan Administrator

(a) Administration of the Plan. The Plan Administrator shall control and manage
the operation and administration of the Plan, except with respect to
investments. The Plan Administrator shall have no duty with respect to the
investments to be made of the funds in the Trust except as may be expressly
assigned to it by the terms of the Trust Agreement.

(b) Powers and Duties. The Plan Administrator shall have complete control over
the administration of the Plan herein embodied, with all powers necessary to
enable it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder.

(c) Direction of Trustee. It shall be the duty of the Plan Administrator to
direct the Trustee with regard to the allocation and the distribution of the
benefits to the Participants and others hereunder.

(d) Summary Plan Description and Reports. The Plan Administrator shall prepare
or cause to be prepared a summary plan description (if required by law) and such
periodic and annual reports as are required by law.

(e) Disclosure. The Plan Administrator shall from time to time furnish to each
Participant a statement containing the value of his interest in the Trust Fund
and such other information as may be required by law.

(f) Conflict in Terms. The Plan Administrator shall notify each Employee, in
writing, as to the existence of the Plan and Trust and the basic provisions
thereof. In the event of any conflict between the terms of this Plan and the
Trust Agreement and any explanatory booklet or other description, this Plan and
the Trust Agreement shall control.

(g) Records. The Plan Administrator shall keep a complete record of all its
proceedings as such Plan Administrator and all data necessary for the
administration of the Plan. All of the foregoing records and data shall be
located at the principal office of the Plan Administrator.

(h) Final Authority. Except to the extent otherwise required by law, the
decision of the Plan Administrator in matters within its jurisdiction shall be
final, binding and conclusive upon each Employer and each Employee, member and
beneficiary and every other interested or concerned person or party.

 

III-1



--------------------------------------------------------------------------------

(i) Claims.

(1) Claims for benefits under the Plan may be made by a Participant or a
beneficiary of a Participant on forms supplied by the Plan Administrator.
Written notice of the disposition of a claim shall be furnished to the claimant
by the Plan Administrator within ninety (90) days after the application is filed
with the Plan Administrator, unless special circumstances require an extension
of time for processing, in which event action shall be taken as soon as
possible, but not later than one hundred eighty (180) days after the application
is filed with the Plan Administrator; and, in the event that no action has been
taken within such ninety (90) or one hundred eighty (180) day period, the claim
shall be deemed to be denied for the purposes of subparagraph (2). In the event
that the claim is denied, the denial shall be written in a manner calculated to
be understood by the claimant and shall include the specific reasons for the
denial, specific references to pertinent Plan provisions on which the denial is
based, a description of the material information, if any, necessary for the
claimant to perfect the claim, an explanation of why such material information
is necessary and an explanation of the claim review procedure.

(2) If a claim is denied (either in the form of a written denial or by the
failure of the Plan Administrator, within the required time period, to notify
the claimant of the action taken), a claimant or his duly authorized
representative shall have sixty (60) days after the receipt of such denial to
petition the Plan Administrator in writing for a full and fair review of the
denial, during which time the claimant or his duly authorized representative
shall have the right to review pertinent documents and to submit issues and
comments in writing. The Plan Administrator shall promptly review the claim and
shall make a decision not later than sixty (60) days after receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which event a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after the receipt of the
request for review. If such an extension is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision of the review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, with specific
references to the Plan provisions on which the decision is based.

(j) Appointment of Advisors. The Plan Administrator may appoint such
accountants, counsel (who may be counsel for an Employer), specialists and other
persons that it deems necessary and desirable to assist in the administration of
this Plan. The Plan Administrator, by action of its Board of Directors, may
designate one or more of its employees to perform the duties required of the
Plan Administrator hereunder.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

Eligibility and Participation

(a) Eligibility and Participation.

(1) Any Employee of an Employer shall be eligible to participate in the Plan
with respect to elective contributions upon completing 30 days of employment
with the Employer and attaining 18 years of age.

(2) Any Employee of an Employer shall be eligible to participate in the Plan
with respect to Employer nonelective contributions, matching contributions and
qualified nonelective contributions upon completing one Year of Service and
attaining 18 years of age.

(3) Upon completion of the eligibility requirements described in paragraphs
(a)(1) and (a)(2) above, an Employee shall enter the Plan as a Participant, if
he is still an Employee of an Employer, on the first Entry Date concurring
therewith or occurring thereafter. An Employee who has completed the eligibility
requirements described in paragraphs (a)(1) and (a)(2) above prior to becoming
an Employee shall enter the Plan as a Participant on the date he becomes an
Employee of an Employer (or, of later, on the first Entry Date following the
completion of his eligibility requirements).

(b) Former Employees.

(1) An Employee who ceases to be a Participant and who subsequently reenters the
employ of an Employer shall be eligible again to become a Participant on the
date of his reemployment.

(2) An Employee who satisfies the eligibility requirements set forth above and
who terminates employment with the Employer prior to becoming a Participant will
become a Participant on the later of the Entry Date on which he would have
entered the Plan had he not terminated employment or the date of his
reemployment.

(3) An Employee who incurs a One Year Break in Service prior to satisfying the
eligibility requirements set forth above shall be eligible to become a
Participant upon completion of such requirements.

(c) Change in Employment Classification.

(1) A Participant who ceases to be an Employee will no longer actively
participate in the Plan after the date he ceases to be an Employee. If such
individual subsequently resumes his status as an Employee, he shall be eligible
again to become an active Participant on the date of his reemployment,
regardless of whether such date is a normal Entry Date. This requirement is

 

IV-1



--------------------------------------------------------------------------------

satisfied if such Employee is permitted to commence or resume, as the case may
be, making elective contributions no later than the beginning of the first
payroll period commencing after the date he resumes his status as an Employee.

(2) If an individual who is employed by an Employer but who is not an Employee
becomes an Employee, such Employee shall enter the Plan as an active Participant
on the later of (1) the date the individual becomes an Employee or (2) the Entry
Date on which he would have entered the Plan had he been an Employee throughout
his employment with the Employer. If the Employee must enter the Plan as an
active Participant on the date the he becomes an Employee, then he must be
permitted to commence making elective contributions no later than the beginning
of the first payroll period commencing after the date he becomes an Employee.

 

IV-2



--------------------------------------------------------------------------------

ARTICLE V

Contributions to the Trust

(a) Participants’ Elective Contributions.

(1) The Employer shall contribute to the Trust, on behalf of each Participant,
an elective contribution as specified in a written salary reduction agreement
(if any) between the Participant and such Employer, subject to the following:

(A) Such contribution for a Participant shall not exceed the lesser of (i) or
(ii):

(i) With respect to elective contributions made under this Plan, or any other
plan, contract or arrangement maintained by the Employer, during any calendar
year, the dollar limitation contained in Code Section 402(g) in effect for the
Participant’s taxable year beginning in such calendar year. In the case of a
Participant aged 50 or over by the end of the taxable year, the dollar
limitation described in the preceding sentence includes the amount of elective
contributions that can be Catch-up Contributions. The dollar limitation
contained in Code Section 402(g) is $10,500 for taxable years beginning in 2000
and 2001 increasing to $11,000 for taxable years beginning in 2002 and
increasing by $1,000 for each year thereafter up to $15,000 for taxable years
beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Section 402(g)(4). Any such adjustments shall be in multiples of $500.

(ii) 90% of the Participant’s Compensation for such Plan Year.

(B) Catch-up Contributions are elective contributions made to the Plan that are
in excess of an otherwise applicable plan limit and that are made by
Participants who are aged 50 or over by the end of their taxable years. An
otherwise applicable plan limit is a limit in the Plan that applies to elective
contributions without regard to Catch-up Contributions, such as the limits on
annual additions, the dollar limitation on elective contributions under Code
§402(g) (not counting Catch-up Contributions) and the limit imposed by the
actual deferral percentage (ADP) test under §401(k)(3). Catch-up Contributions
for a Participant for a taxable year may not exceed the dollar limit on Catch-up
Contributions under Code §414(v)(2)(B)(i) for the taxable year. The dollar limit
on

 

V-1



--------------------------------------------------------------------------------

Catch-up Contributions under Code §414(v)(2)(B)(i) is $1,000 for taxable years
beginning in 2002, increasing by $1,000 for each year thereafter up to $5,000
for taxable years beginning in 2006 and later years. After 2006, the $5,000
limit will be adjusted by the Secretary of the Treasury for cost-of-living
increases under Code §414(v)(2)(C). Any such adjustments will be in multiples of
$500.

Catch-up Contributions are not subject to the limits on annual additions, are
not counted in the ADP test and are not counted in determining the minimum
allocation under Code §416 (but Catch-up Contributions made in prior years are
counted in determining whether the Plan is top-heavy). Provisions in the Plan
relating to Catch-up Contributions apply to elective contributions made after
2001.

(2) (A) The minimum deferral percentage made on behalf of a Participant electing
to make a contribution for any Plan Year shall be 1% of his Compensation.

(B) Deferrals made on behalf of a Participant shall be in whole percentages.

(3) If the Plan Administrator is notified that a Participant’s elective
contributions, together with any employer contributions made on behalf of such
Participant pursuant to an election to defer under any qualified cash or
deferred arrangement (‘CODA’) described in Code Section 401(k), any salary
reduction simplified employee pension described in § 408(k)(6), any SIMPLE IRA
plan described in § 408(p) and any plan described under § 501(c)(18), and any
employer contributions made on behalf of a participant for the purchase of an
annuity contract under § 403(b) pursuant to a salary reduction agreement, exceed
the limitation set forth in paragraph (a)(1) of this Article V, the Plan
Administrator shall refund to such Participant the portion of such excess
deferrals that are attributable to such elective contributions to the Plan, plus
the earnings thereon. The Participant may assign to this Plan any excess
elective contributions made during a taxable year of the Participant. For this
purpose, the Plan Administrator shall be deemed to have been notified of such
excess if the excess arises solely from elective contributions made under the
Plan or any other plan, contract or arrangement of the Employer. The Plan
Administrator may use any reasonable method for computing the income allocable
to such excess deferrals, provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants and for
all corrective distributions under the Plan for the Plan Year, and is used by
the Plan for allocating income to Participants’ Accounts. Any such refund shall
be made on or before April 15 of the Plan Year following the Plan Year in which
the excess deferral is made. The amount of excess deferrals that may be
distributed under this paragraph (a)(3) with respect to a Participant for any
taxable year shall be reduced by any excess contributions previously distributed
pursuant to paragraph (a)(7) with respect to such Participant for the Plan Year
ending with or within such taxable year.

 

V-2



--------------------------------------------------------------------------------

(4) (A) Any Employee who has satisfied the requirements to participate in the
Plan with respect to elective contributions may elect to have the Employer
contribute amounts to the Plan in the form of elective contributions or to
receive such amounts directly in cash. Any such election shall be made through
the execution of a salary reduction agreement. To be effective, the salary
reduction agreement must be executed and in effect prior to the end of the pay
period to which it applies. Any such agreement may be revised by the
Participant, in accordance with rules and procedures established by the Plan
Administrator, which rules must provide a reasonable period at least once each
Plan Year during which a Participant may elect to modify the amount of his
elective contributions.

(B) A salary reduction agreement may be executed with respect to a bonus
provided the amount of any such bonus is not “currently available” to an
Employee on the date such salary reduction agreement is executed. For this
purpose, an amount is not currently available to an Employee if there is a
significant limitation or restriction on the Employee’s right to receive the
amount currently or if the Employee may under no circumstances receive the
amount before a particular time in the future.

(5) A Participant may suspend further elective contributions to the Plan at any
time, provided the request for such suspension is received by the Plan
Administrator prior to the first day of the first pay period to which such
suspension applies. Any Participant who suspends further contributions relating
to periodic pay may resume making elective contributions to the Plan by
providing notice in accordance with rules and procedures established by the Plan
Administrator.

(6) (A) The Plan Administrator may establish such other rules and procedures
regarding Participant salary reduction agreements and elective contributions as
it deems necessary, which rules and procedures shall be applied in a uniform,
nondiscriminatory manner.

(B) The Plan Administrator shall have the right to require any Participant to
reduce his elective contributions under any such agreement, or to refuse
deferral of all or part of the amount set forth in such agreement, if necessary
to comply with the requirements of this Plan and the Code.

(7) (A) In the event that the elective contributions of Highly Compensated
Employees exceed the limitations set forth in paragraph (e), such excess (plus
the earnings thereon), determined as set forth in subparagraph (7)(B) below, may
be distributed to the Highly Compensated

 

V-3



--------------------------------------------------------------------------------

Employees described in subparagraph (7)(C), below, on or before the 15th day of
the third month after the close of the Plan Year to which the excess
contributions relate. Notwithstanding the preceding sentence, the Plan
Administrator shall in no event delay the distribution of any excess elective
contributions (plus the earnings thereon) beyond the date that is 12 months
after the close of the Plan Year to which the excess contributions relate. If
such excess amounts (other than Catch-up Contributions) are distributed more
than 2  1/2 months after the last day of the Plan Year in which such excess
amounts arose, a 10-percent excise tax will be imposed on the Employer
maintaining the Plan with respect to such amounts. Excess elective contributions
shall be treated as annual additions under the Plan even if distributed.

(B) (i) The amount of such excess for the Plan Year shall be equal to the amount
by which the Actual Deferral Ratio of the Highly Compensated Employee with the
highest Actual Deferral Ratio for the Plan Year would be reduced to the extent
required to

a. enable the arrangement to satisfy the limitations set forth in paragraph (e),
or

b. cause such Highly Compensated Employee’s Actual Deferral Ratio to equal the
Actual Deferral Ratio of the Highly Compensated Employee with the next highest
Actual Deferral Ratio.

This process shall be repeated until the arrangement satisfies the limitations
set forth in paragraph (e).

(ii) For each Highly Compensated Employee described in subparagraph
(7)(B)(i) above, the amount of such excess shall be deemed to equal

a. the total elective contributions, plus qualified nonelective contributions,
if any, that are treated as elective contributions, on behalf of the Participant
(determined prior to the application of this paragraph (a)(7)), minus

b. the amount determined by multiplying the Participant’s Actual Deferral Ratio
(determined after application of this paragraph (a)(7)) by his compensation used
in determining such ratio.

(C) The elective contributions of the Highly Compensated Employee with the
highest dollar amount of elective contributions for the Plan Year shall be
reduced by an amount equal to the excess elective contributions determined under
subparagraph (7)(B). The reduced

 

V-4



--------------------------------------------------------------------------------

amount shall be distributed to such Highly Compensated Employee in accordance
with subparagraph (7)(A); provided, further, that such Highly Compensated
Employee’s elective contributions shall be reduced to a level that is equal to
the elective contributions of the Highly Compensated Employee with the next
highest dollar amount of elective contributions. Thereafter, the elective
contributions of the Highly Compensated Employees with the same dollar amounts
of elective contributions shall be reduced on an equal basis by an amount equal
to any additional excess elective contributions determined under subparagraph
(7)(B) above, which reduced amounts shall be distributed to such Highly
Compensated Employees in accordance with subparagraph (7)(A). For purposes of
this subparagraph, elective contributions shall include amounts treated as
elective contributions. To the extent a Highly Compensated Employee has not
reached his or her Catch-up Contribution limit under the Plan, excess elective
contributions allocated to such Highly Compensated Employee are Catch-up
Contributions and will not be treated as excess elective contributions.

(D) The amount of excess elective contributions that may be distributed under
this paragraph (a)(7) with respect to a Participant for a Plan Year shall be
reduced by any excess deferrals previously distributed to such Participant under
paragraph (a)(3) for the Participant’s taxable year ending with or within such
Plan Year.

(E) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

(b) Matching Contributions.

(1) Each Employer may make matching contributions to the Trust in each Plan
Year, as follows:

(A) Basic Matching Contributions.

Each Employer, in its discretion, may contribute a basic matching contribution
on behalf of each Participant for whom an elective contribution is made during
the Plan Year. The amount of such basic matching contribution will be equal to a
discretionary percentage of each Participant’s elective contribution for the
Plan Year. No basic matching contribution shall be made with respect to a
Participant’s elective contribution per payroll period that exceeds a specified
percentage of his Compensation for such payroll period as determined by the
Employer.

 

V-5



--------------------------------------------------------------------------------

(B) Incentive Matching Contributions.

Each Employer, in its discretion, may contribute an incentive matching
contribution on behalf of each Participant (i) for whom an elective contribution
is made during the Plan Year, and (ii) who is employed on January 31 in the Plan
Year immediately following the Plan Year for which the incentive matching
contribution is made. The amount of such incentive matching contribution will be
equal to a discretionary percentage of each eligible Participant’s elective
contribution for the Plan Year. No incentive matching contribution shall be made
with respect to a Participant’s elective contribution for the Plan year that
exceeds a specified percentage of his Compensation for such Plan year as
determined by the Employer.

(C) Basic matching contributions and incentive matching contributions may be
made by each Employer independent of any other Employer, and the matching
percentage and Compensation caps applicable to each such type of matching
contribution for a Plan Year shall be separately stated by each Employer.

(D) Except where specifically provided otherwise, the basic matching
contributions and incentive matching contributions under this paragraph
(1) shall be aggregated and treated together as “matching contributions” under
this Plan.

(2) No matching contribution shall be made for the portion of a Participant’s
elective contribution (i) that is subject to the refund requirements of
paragraphs (a)(3) and (a)(7) or (ii) that exceeds the limitations of paragraph
(e) of Article VI.

(3) Any matching contribution made by an Employer on account of an elective
contribution that has been refunded pursuant to paragraph (a)(3) or paragraph
(a)(7), above, or distributed to satisfy the limitations set forth in paragraph
(e) of Article VI shall be forfeited and used as an additional matching
contribution for the Plan Year in which the forfeiture occurs.

(4) In the event that the matching contributions of Highly Compensated Employees
exceed the limitations of paragraph (e):

(A) The nonvested portion of such excess (including earnings thereon), if any,
determined as set forth in subparagraph (4)(C) below, shall be forfeited and
used as an additional matching contribution for the benefit of Non-Highly
Compensated Employees for the Plan Year in which the forfeiture occurs.

 

V-6



--------------------------------------------------------------------------------

(B) The vested portion of such excess (including earnings thereon), if any,
determined as set forth in subparagraph (4)(C) below, shall be distributed to
the Highly Compensated Employees described in subparagraph (4)(F) below, on or
before the 15th day of the third month after the close of the Plan Year to which
the matching contributions relate. Notwithstanding the preceding sentence, the
Plan Administrator shall in no event delay the distribution of any excess
matching contributions (plus the earnings thereon) beyond the date that is 12
months after the close of the Plan Year to which the excess contributions
relate. If such Excess Aggregate Contributions are distributed more than 2  1/2
months after the last day of the Plan Year in which such excess amounts arose, a
10-percent excise tax will be imposed on the employer maintaining the Plan with
respect to those amounts. Excess Aggregate Contributions shall be treated as
annual additions under the Plan even if distributed.

(C) The amount of such excess for the Plan Year shall be equal to the amount
determined by the following leveling method, under which the Actual Contribution
Ratio of the Highly Compensated Employee with the highest Actual Contribution
Ratio would be reduced to the extent required to

(i) enable the Plan to satisfy the limitations set forth in paragraph (e), or

(ii) cause such Highly Compensated Employee’s Actual Contribution Ratio to equal
the Actual Contribution Ratio of the Highly Compensated Employee with the next
highest Actual Contribution Ratio.

This process shall be repeated until the Plan satisfies the limitations set
forth in paragraph (e). For each Highly Compensated Employee, the amount of such
excess is equal to the total matching contributions, plus elective contributions
and qualified nonelective contributions, if any, treated as matching
contributions, on behalf of the Employee (determined prior to the application of
this paragraph (b)(4)(C)) minus the amount determined by multiplying the
Employee’s Actual Contribution Ratio (determined after application of this
paragraph (b)(4)(C)) by his compensation used in determining such ratio.

(D) In determining the amount of such excess, Actual Contribution Ratios shall
be rounded to the nearest one-hundredth of one percent of the Employee’s
compensation.

 

V-7



--------------------------------------------------------------------------------

(E) In no case shall the amount of such excess with respect to any Highly
Compensated Employee exceed the amount of matching contributions on behalf of
such Highly Compensated Employee for such Plan Year.

(F) The matching contributions of the Highly Compensated Employee with the
highest dollar amount of matching contributions for the Plan Year shall be
reduced by an amount equal to the excess matching contributions determined in
accordance with subparagraph (4)(C) above. The reduced amount shall be either
forfeited or distributed to such Highly Compensated Employee in accordance with
subparagraphs (4)(A) and (B) above, provided, further, that such Highly
Compensated Employee’s matching contributions shall be reduced to a level that
is equal to the matching contributions of the Highly Compensated Employee with
the next highest dollar amount of matching contributions. Thereafter, the
matching contributions of the Highly Compensated Employees with the same dollar
amounts of matching contributions shall be reduced on an equal basis by an
amount equal to any additional excess matching contributions determined in
accordance with subparagraph (4)(C) above, which reduced amounts shall be either
forfeited or distributed to such Highly Compensated Employees in accordance with
subparagraphs (4)(A) and (B) above. For purposes of this subparagraph, matching
contributions shall include amounts treated as matching contributions.

(G) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

(5) For purposes of paragraph (3) and subparagraph (4)(A), above, any
forfeitures of matching contributions shall first be made from incentive
matching contributions (as described in subparagraph (1)(A)), to the extent
thereof, and only then from basic matching contributions (as described in
subparagraph (1)(B)). Forfeitures of incentive matching contributions shall be
allocated as additional incentive matching contributions, and forfeitures of
basic matching contributions shall be allocated as additional basic matching
contributions.

(6) For purposes of subparagraph (4)(B), above, distributions of excess matching
contributions shall first be made from vested incentive matching contributions
(as described in subparagraph (1)(A)), to the extent thereof, and only then from
vested basic matching contributions (as described in subparagraph (1)(B)).

 

V-8



--------------------------------------------------------------------------------

(c) Nonelective Contributions. An Employer, in its discretion, may make
nonelective contributions to the Nonelective Contribution Accounts of
Participants.

(d) Qualified Nonelective Contributions. An Employer, in its discretion, may
make qualified nonelective contributions to the Qualified Nonelective
Contribution Accounts of Participants.

(e) Actual Deferral Percentage and Actual Contribution Percentage Tests. The
amounts contributed as elective and matching contributions shall be limited as
follows:

(1) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for the Plan Year shall bear a relationship to the Actual Deferral
Percentage for all other eligible Employees for the current Plan Year which
meets either of the following tests:

(A) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for a Plan Year shall not exceed the Actual Deferral Percentage for
the group of all other eligible Employees multiplied by 1.25, or

(B) The excess of the Actual Deferral Percentage for the group of eligible
Highly Compensated Employees for a Plan Year over the Actual Deferral Percentage
for the group of all other eligible Employees shall not exceed two
(2) percentage points (or such lesser amount as may be required by the Secretary
of the Treasury, through regulations or otherwise); and the Actual Deferral
Percentage for the group of eligible Highly Compensated Employees shall not
exceed the Actual Deferral Percentage for the group of all other eligible
Employees, multiplied by 2.0.

(2) (A) The Actual Contribution Percentage for the group of eligible Highly
Compensated Employees for a Plan Year shall not exceed the greater of:

(i) 125% of the Actual Contribution Percentage for the group of all other
eligible Employees for the current Plan Year, or

(ii) The lesser of 200% of the Actual Contribution Percentage for the group of
all other eligible Employees for the current Plan Year, or the Actual
Contribution Ratio for the group of all other eligible Employees for the current
Plan Year, plus two (2) percentage points (or such lesser amount as may be
required by the Secretary of the Treasury, through regulations or otherwise).

 

V-9



--------------------------------------------------------------------------------

(B) The Actual Contribution Percentage for the group of eligible Employees who
are not Highly Compensated Employees shall be determined on the basis of the
current Plan Year.

(3) (A) In the event that this Plan satisfies the requirements of Code §§401(k),
401(m), 401(a)(4), or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such sections of the Code
only if aggregated with this Plan, then this section shall be applied by
determining the ADP and ACP of employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy Code §401(k) or Code §401(m)
only if they have the same Plan Year and use the same ADP and ACP testing
methods.

 

 

(B)

(i) The Actual Deferral Ratio of a Highly Compensated Employee who is eligible
to participate in more than one cash or deferred arrangement maintained by an
Employer shall be determined by treating all such cash or deferred arrangements
in which the Employee is eligible to participate (other than arrangements that
may not be permissively aggregated) as a single arrangement. If a Highly
Compensated Employee participates in two or more CODAs of the Employer that have
different plan years, all Elective Deferrals made during the Plan Year under all
such arrangements shall be aggregated. For plan years beginning before 2006, all
such CODAs ending with or within the same calendar year shall be treated as a
single arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under regulations under Code
§401(k).

(ii) The Actual Contribution Ratio of a Highly Compensated Employee who is
eligible to participate in more than one plan of an Employer to which Employee
or matching contributions are made shall be determined by treating all such
plans (other than arrangements that may not be permissively aggregated) as a
single plan. If a Highly Compensated Employee participates in two or more such
plans or arrangements that have different plan years, all Contribution
Percentage Amounts made during the Plan Year under all such plans and
arrangements shall be aggregated. For plan years beginning before 2006, all such
plans and arrangements ending with or within the same calendar year shall be
treated as a single plan or arrangement. Notwithstanding the foregoing, certain
plans shall be treated as separate if mandatorily disaggregated under
regulations under Code §401(m).

 

V-10



--------------------------------------------------------------------------------

(4) (A) An elective contribution will be taken into account in determining the
Actual Deferral Percentage only if it relates to Compensation that either would
have been received by the Employee in the Plan Year but for the Employee’s
election to defer under the cash or deferred arrangement or is attributable to
services performed by the Employee in the Plan Year and, but for the Employee’s
election to defer, would have been received by the Employee within 2 1/2 months
after the close of the Plan Year.

(B) An elective contribution will be taken into account in determining the
Actual Deferral Percentage only if it is allocated to the Participant as of a
date within that Plan Year; and provided further, that such allocation shall not
be contingent on participation or performance of services and that such elective
contribution shall be paid to the Trust no later than twelve (12) months after
the Plan Year to which the contribution relates.

(5) For any Plan Year, the Employer can elect to perform the tests described in
(e)(1) and (e)(2) above by comparing the ADP and ACP of Highly Compensated
Employees for the current Plan Year to the ADP and ACP of all other eligible
Employees for the prior Plan Year, but only if the Plan has used the method
described in (e)(1) and (e)(2) above for each of the preceding five Plan Years
or if, as a result of a merger or acquisition described in Code §
410(b)(6)(C)(i), the Employer maintains both a plan using the prior year testing
method and a plan using the current year testing method and the change is made
within the transition period described in § 410(b)(6)(C)(ii). If more than 10
percent of the Employer’s Non-highly Compensated Employees are involved in a
plan coverage change as defined in Regulations §1.401(k)-2(c)(4) or
1.401(m)-2(c)(4), then any adjustments to the Nonhighly Compensated Employees’
ADP for the prior year will be made in accordance with such Regulations, unless
the Employer is using the Current Year Testing method described in (e)(1) and
(e)(2) above.

(6) For any Plan Year, the Employer can elect to utilize the permissive
disaggregation rules contained in Treasury Regulation §1.401(k)-1(b)(4)(iv)(A)
or §1.401(k)-2(a)(1)(iii)(A) in performing the ADP or ACP tests described in
subparagraphs (1) and (2) above.

(f) Form and Timing of Contributions. Payments on account of the contributions
due from an Employer for any Plan Year shall be made in cash or Employer Stock.
Such payments may be made by a contributing Employer at any time, but payment of
the Employer contributions for any Plan Year shall be completed on or before the
time prescribed by law, including extensions thereof, for filing such Employer’s
federal income tax return for its taxable year with which or within which such
Plan Year ends. Payment of any elective contribution must be made as soon as is
administratively feasible following the date on which the contribution is
withheld from a Participant’s pay, but in any case, no later than the fifteenth
business day of the month following the month in which the contribution is
withheld from a Participant’s pay.

 

V-11



--------------------------------------------------------------------------------

(g) Rollover Contributions and Direct Transfers. The Trustee may accept rollover
contributions and direct transfers, as follows:

(1) For Plan Years beginning prior to January 1, 2002, and with the consent of
the Plan Administrator and in such manner as prescribed by the Plan
Administrator, the Trustee may accept:

(A) a rollover contribution (as defined in the applicable sections of the Code)
on behalf of an Employee, and

(B) a direct transfer from a trustee of another qualified plan in which an
Employee is or was a participant.

(2) For Plan Years beginning after December 31, 2001, the Plan will accept
Participant rollover contributions and/or direct rollovers of an eligible
rollover distribution from the following types of plans described in
Section 401(a) or 403(a) of the Code, excluding after-tax Employee
contributions:

(A) General. The Plan will accept a direct rollover of an eligible rollover
distribution from a qualified plan described in Section 401(a) or 403(a) of the
Code.

(B) Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an eligible rollover distribution from a qualified
plan described in Section 401(a) or 403(a) of the Code.

(C) Participant Rollover Contributions from IRAs. The Plan will accept a
Participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code (including an account or annuity described in Section 408(p)) that
is eligible to be rolled over and would otherwise be includible in gross income.

(3) Any Transfer Contribution Account, ESOP Merger Account or Retirement Savings
Plan Merger Account that would cause this Plan to be a transferee plan within
the meaning of Section 401(a)(11)(B)(iii)(III) of the Code shall be accounted
for separately, and shall be subject to the requirements of Sections 401(a)(11)
and 417 of the Code.

(h) No Duty to Inquire. The Trustee shall have no right or duty to inquire into
the amount of any contribution made by an Employer or any Participant or the
method used in determining the amount of any such contribution, or to collect
the same, but the Trustee shall be accountable only for funds actually received
by it.

 

V-12



--------------------------------------------------------------------------------

ARTICLE VI

Participants’ Accounts and Allocation of Contributions

(a) Common Fund. The assets of the Trust shall constitute a common fund in which
each Participant shall have an undivided interest.

(b) Establishment of Accounts.

(1) The Plan Administrator shall establish and maintain with respect to each
Participant an account, designated as a Nonelective Contribution Account,
Elective Contribution Account, Matching Contribution Account and Qualified
Nonelective Contribution Account.

(2) (A) For each Participant who has been credited with a rollover contribution
or a transfer from another qualified plan pursuant to Article V, the Plan
Administrator shall establish and maintain a Rollover Contribution Account or a
Transfer Contribution Account.

(B) In the case of a direct transfer of assets from another plan, the protected
benefits (within the meaning of Section 411(d)(6) of the Code) attributable to
the transferor plan shall apply to the assets in the Participant’s Transfer
Contribution Account.

(3) The Plan Administrator shall establish and maintain an ESOP Merger Account
and/or a Retirement Savings Plan Merger Account for each Participant for whom
assets from the Tech Data Corporation Employee Stock Ownership Plan and/or the
Tech Data Corporation Retirement Savings Plan have been merged into this Plan.

(4) The Plan Administrator may establish such additional Accounts as are
necessary to reflect a Participant’s interest in the Trust Fund.

(c) Interests of Participants. The interest of a Participant in the Trust Fund
shall be the vested balance remaining from time to time in his Accounts after
making the adjustments required in paragraph (d).

(d) Adjustments to Accounts. Subject to the provisions of paragraph (e), the
Accounts of a Participant shall be adjusted from time to time as follows:

(1) First, the value of a Participant’s Accounts shall be converted into units
or shares.

(2) Next, contributions made on each Valuation Date shall be credited in
accordance with the following and shall be used to purchase additional units or
shares:

(A) The Elective Contribution Account of a Participant shall be credited with
any elective contributions not previously credited.

 

VI-1



--------------------------------------------------------------------------------

(B) The Matching Contribution Account of a Participant shall be credited with
any matching contributions made by his Employer not previously credited.

(C) The Nonelective Contribution Account of a Participant shall be credited with
his share of the nonelective contribution not previously credited, if any, made
by his Employer with respect to the Plan Year to which such contribution
relates. The amount of the nonelective contribution credited to a Participant
shall be the amount that bears the same ratio to the total of such nonelective
contributions as the Participant’s Compensation bears to the total Compensation
of all Participants who are entitled to share in the nonelective contributions
for the Plan Year.

(i) A Participant shall not be entitled to share in the nonelective contribution
for a Plan Year unless (a) the Plan Year constitutes a Year of Service for such
Participant and he is employed by his Employer on the last day of the Plan Year,
or (b) his employment is terminated during the Plan Year as a result of
retirement, disability or death.

(ii) a. I. In the event that the requirements set forth in subparagraph
(i) above would cause this Plan to fail to satisfy the coverage requirement
described in subparagraph (ii)a.II. below, a Participant shall be entitled to
share in the nonelective contribution if he satisfies the requirements of
subparagraph (ii)b. below.

II. In order to satisfy the coverage requirement of this subparagraph (ii)a.II.
for the Plan Year, the Plan’s ratio percentage (as described in subparagraph
(ii)a.III. below) with respect to the Employer contribution for the Plan Year
shall be at least seventy percent (70%).

III. For purposes of this subparagraph (ii)a., “ratio percentage” shall mean the
percentage (rounded to the nearest hundredth of a percentage point) determined
by dividing the percentage of the Non-Highly Compensated Employees (as defined
below) who benefit under the Plan by the percentage of the Highly Compensated
Employees who benefit under the Plan.

 

VI-2



--------------------------------------------------------------------------------

1. For purposes of determining the ratio percentage applicable to any
contribution made pursuant to Article V and allocated pursuant to Article VI,
the percentage of the Non-Highly Compensated Employees who benefit under the
Plan shall be determined by dividing the number of Non-Highly Compensated
Employees who are Participants in the Plan and are entitled to share in the
applicable contribution under the Plan by the total number of Non-Highly
Compensated Employees who have met the service requirements of paragraph (b) of
Article IV. The percentage of the Highly Compensated Employees who benefit under
the Plan shall be determined by dividing the number of Highly Compensated
Employees who are Participants in the Plan and are entitled to share in the
applicable contribution under the Plan by the total number of Highly Compensated
Employees who have met the service requirements of paragraph (b) of Article IV.

2. The Plan’s ratio percentage shall be determined as of the last day of the
Plan Year, taking into account all Employees who were Employees on any day
during the Plan Year.

b. If this Plan would otherwise fail to satisfy the requirements of subparagraph
(ii)a. for the Plan Year, a Participant shall be entitled to share in the
Employer nonelective contribution credited if the following requirements are
satisfied:

I. he is a Non-Highly Compensated Employee;

II. he completes more than 500 Hours of Service during such Plan Year,
regardless of whether he is employed by his Employer on the last day of the Plan
Year; and

III. the crediting of a share of the contribution to the Participant is required
by this subparagraph (ii)b.III. The number of Participants

 

VI-3



--------------------------------------------------------------------------------

required to be credited with a contribution by this subparagraph (ii)b.III. (the
“Required Number of Participants”), when added to the Non-Highly Compensated
Employees who are eligible to be credited with a contribution pursuant to the
provisions of subparagraph (C)(i), shall be equal to the minimum number of
Non-Highly Compensated Employees who are required to be credited with an
Employer contribution under the Plan during the Plan Year in order to satisfy
the minimum coverage requirement of subparagraph (ii)a. A Participant will be
credited with a contribution under this subparagraph (ii)b.III. if the
Participant is among the Required Number of Participants paid the lowest
Compensation by his Employer for the Plan Year (determined without regard to
those Participants who are entitled to be credited with a contribution pursuant
to subparagraph (C)(i) above).

(D) The Qualified Nonelective Contribution Account of a Participant shall be
credited with his share of the qualified nonelective contribution made by his
Employer not previously credited as follows:

(i) The amount of the qualified nonelective contribution shall be credited first
to the Participant who is a Non-Highly Compensated Employee and whose eligible
Compensation as described in paragraph (k) of Article I for the Plan Year is the
lowest of all Plan Participants in an amount that does not exceed the
limitations on Annual Additions described in paragraph (e) of this Article;
provided, however, that such qualified nonelective contribution shall not exceed
the Compensation of the Non-Highly Compensated Employee times the greater of 5%
or twice the Plan’s representative contribution rate. The Plan’s representative
contribution rate is the lowest applicable contribution rate of any eligible
Non-Highly Compensated Employee among a group of eligible Non-Highly Compensated
Employees that consists of half of all such eligible Employees for the Plan Year
(or of any eligible Non-Highly Compensated Employee in the group of all eligible
Non-Highly Compensated Employees for the Plan Year who are employed by the
Employer on the last day of the Plan Year, if greater). The applicable
contribution rate is the sum of the qualified nonelective contributions made for
the eligible Non-Highly Compensated Employee for the Plan Year, divided by the
eligible Non-Highly Compensated Employee’s Compensation for the same

 

VI-4



--------------------------------------------------------------------------------

period. If any qualified nonelective contributions remain to be credited, then
such qualified nonelective contributions shall be credited to the Non-Highly
Compensated Employee whose eligible Compensation as described in paragraph
(k) of Article I for the Plan Year is the second lowest of all Plan Participants
in the same manner as the first level of crediting and such crediting process
shall continue until all of the qualified nonelective contributions are
credited; provided, however, that a Participant who is a Highly Compensated
Employee or a Non-Highly Compensated Employee who has not met the minimum age
and service requirements of Section 410(a)(1)(a) of the Code as of the last day
of the Plan Year for which the qualified nonelective contribution is being made
shall not be eligible to be credited with qualified nonelective contributions.

(ii) Adequate accounting procedures shall be established so that portions
credited to the Qualified Nonelective Contribution Account and used to determine
the Actual Contribution Percentage and the Actual Deferral Percentage may be
separately identified.

(E) The Rollover Contribution Account and Transfer Contribution Account of a
Participant shall be credited with any rollover or transfer contributions not
previously credited.

(F) Elective, Employer (matching and nonelective) and qualified nonelective
contributions shall be attributable to the Plan Year with respect to which such
contributions relate.

(3) Finally, the amount of distributions, withdrawals or transfers between
investment funds, or other fees not previously charged to the Participant’s
Accounts shall be charged to the appropriate Accounts of the Participant and the
number of units or shares equal in value to the amount paid from the
Participant’s Accounts shall be deducted from the Participant’s outstanding
units or shares.

(4) For each Plan Year in which this Plan is a Top Heavy Plan, a Participant who
is employed by an Employer on the last day of such Plan Year and who is a
Non-Key Employee for such Plan Year shall be entitled to receive a combined
credit of contributions and forfeitures to his Nonelective Contribution Account
and his Qualified Nonelective Contribution Account equal in the aggregate to at
least three percent (3%) of his Section 415 Compensation (or, if less, the
highest percentage of such Section 415 Compensation credited to a Key Employee’s
Account hereunder, as well as his employer contribution accounts under any other
defined contribution plan maintained by such Employer or an Affiliate, including
any elective contribution to any plan subject to Section 401(k) of the Code),
except to the extent such a contribution is made by an

 

VI-5



--------------------------------------------------------------------------------

Employer or an Affiliate on behalf of the Employee for the Plan Year to any
other defined contribution plan maintained by such Employer or Affiliate. For
Plan years beginning after December 31, 2001, Employer matching contributions
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan. Employer matching contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.

(5) The Plan Administrator also may adopt such additional accounting procedures
as are necessary to accurately reflect each Participant’s interest in the Trust
Fund, which procedures shall be effective upon approval by the Employer. All
such procedures shall be applied in a consistent and nondiscriminatory manner.

(e) Limitation on Allocation of Contributions.

(1) Notwithstanding anything contained in this Plan to the contrary, for Plan
Years beginning after December 31, 2001, and except to the extent permitted
under Section V(a)(1)(B) and Section 414(v) of the Code, if applicable, the
Annual Addition that may be contributed or allocated to a Participant’s account
under the Plan for any limitation year shall not exceed the lesser of:

(A) $40,000, as adjusted for increases in the cost-of-living under
Section 415(d) of the Code; or

(B) 100 percent of the Participant’s compensation, within the meaning of
Section 415(c)(3) of the Code, for the limitation year.

(2) The compensation limit referred to in subparagraph (e)(1)(B) above shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Section 401(h) or Section 419A(f)(2) of the Code) which
is otherwise treated as an annual addition.

(3) In the event that the Annual Additions, under the normal administration of
the Plan, would otherwise exceed the limits set forth above for any Participant,
or in the event that any Participant participates in both a defined benefit plan
and a defined contribution plan maintained by any Employer or any Affiliate and
the aggregate annual additions to and projected benefits under all of such
plans, under the normal administration of such plans, would otherwise exceed the
limits provided by law, then the Plan Administrator shall take such actions,
applied in a uniform and nondiscriminatory manner, as will keep the annual
additions and projected benefits for such Participant from exceeding the

 

VI-6



--------------------------------------------------------------------------------

applicable limits provided by law. Excess Annual Additions shall be disposed of
as provided in subparagraph (3). Adjustments shall be made to this Plan, if
necessary to comply with such limits, before any adjustments may be made to
other plans.

(4) If as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s Section 415 Compensation, a reasonable error in
determining the amount of elective contributions that may be made with respect
to any Participant under the limits of Section 415 of the Code, or other
circumstances permitted under Section 415 of the Code, the Annual Additions
attributable to Employer contributions for a particular Participant would cause
the limitations set forth in this paragraph (e) to be exceeded, the excess
amount shall be deemed first to consist of elective contributions, which excess
shall be returned to the Participant. Any remaining excess amount shall be used
to reduce Employer contributions for the next Plan Year (and succeeding Plan
Years, as necessary) for that Participant if that Participant is covered by the
Plan as of the end of the Plan Year. If the Participant is not covered by the
Plan as of the end of the Plan Year, such excess amount shall be held
unallocated in a suspense account for the Plan Year and reallocated among the
Participants as of the end of the next Plan Year to all of the Participants in
the Plan in the same manner as an Employer contribution under the terms of
paragraph (d) of this Article VI before any further Employer contributions are
allocated to the Accounts of the Participants, and such allocations shall be
treated as Annual Additions to the Accounts of the Participants. In the event
that the limits on Annual Additions for any Participant would be exceeded before
all of the amounts in the suspense account are allocated among the Participants,
then such excess amounts shall be retained in the suspense account to be
reallocated as of the end of the next Plan Year and any succeeding Plan Years
until all amounts in the suspense account are exhausted.

(f) Exercise of Voting and Other Rights. Any voting and other rights with
respect to shares of Employer Securities held as part of each Participant’s
Accounts, or a part of any suspense account within the Trust Fund shall be
exercised as follows:

(1) (A) If any Employer does not have a registration-type class of securities,
as defined in Section 409(e) of the Code, each Participant who is an Employee of
such Employer shall be entitled to direct the Trustee as to the exercise of any
voting rights, attributable to shares allocated to his Accounts, with respect to
the approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, or sale of
substantially all assets of a trade or business.

(B) If any Employer has a registration-type security, as defined in
Section 409(e) of the Code, any voting and other rights with respect to Employer
Securities (including fractional shares) allocated to any Participant’s Accounts
shall be exercised by the Trustee in accordance with instructions received from
such Participant.

 

VI-7



--------------------------------------------------------------------------------

(C) In connection with the exercise of the rights set forth in subparagraphs
(A) and (B) above, the Trustee shall notify each Participant at least thirty
(30) days prior to the date upon which such rights are to be exercised;
provided, however, that the Trustee shall not be under any obligation to notify
the Participants sooner that it receives such information as a security holder
of record. In the event the notice received by the Trustee makes it impossible
for the Trustee to comply with such thirty (30) day notice requirement, the
Trustee shall notify the Participants regarding the exercise of such rights as
soon as practicable. The notification shall include all information distributed
to the security holders of record by the Employer regarding the exercise of such
rights.

(D) Any voting and other rights with respect to Employer Securities (including
fractional shares) held by the Trustee that are not allocated to the
Participants’ Accounts shall be exercised by the Trustee in its discretion.

 

VI-8



--------------------------------------------------------------------------------

ARTICLE VII

Benefits Under the Plan

(a) Retirement Benefit

(1) A Participant shall be entitled to a retirement benefit upon his Normal
Retirement Date. Until a Participant actually retires from the employ of his
Employer, his retirement benefit shall not be paid and he shall continue to be
treated in all respects as a Participant.

(2) Upon the retirement of a Participant as provided in subparagraph (1), such
Participant shall be entitled to a retirement benefit paid in accordance with
Article VIII in an amount equal to 100% of the balance in his Accounts as of the
date of distribution of his benefit.

(b) Disability Benefit

(1) In the event a Participant’s employment with his Employer is terminated by
reason of his total and permanent disability, such Participant shall be entitled
to a disability benefit paid in accordance with Article VIII in an amount equal
to 100% of the balance in his Accounts as of the date of distribution of his
benefit.

(2) Total and permanent disability shall mean a medically determinable physical
or mental impairment of a Participant which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not
less than twelve (12) months and which renders him unable to engage in any
substantial gainful activity. The disability of a Participant will be deemed to
have occurred only when certified by a physician who is acceptable to the Plan
Administrator and only if such proof is received by the Administrator within
sixty (60) days after the date of the termination of such Participant’s
employment.

(c) Termination of Employment Benefit

(1) In the event a Participant’s employment with his Employer is terminated for
reasons other than retirement, total and permanent disability or death, such
Participant shall be entitled to a termination of employment benefit paid in
accordance with Article VIII in an amount equal to his vested interest in the
balance in his Accounts as of the date of distribution of his benefit.

 

VII-1



--------------------------------------------------------------------------------

(2) (A) A Participant’s vested interest in his Matching Contribution Account and
his Nonelective Contribution Account shall be a percentage of the balance of
such Accounts as of the applicable Valuation Date, based upon such Participant’s
Years of Service as of the date of the termination of his employment, as
follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED INTEREST  

Less than 1 Year of Service

     0 % 

1 year, but less than 2 years

     25 % 

2 years, but less than 3 years

     50 % 

3 years, but less than 4 years

     75 % 

4 or more years

     100 % 

(B) Notwithstanding the foregoing, a Participant shall be 100% vested in his
Matching Contribution Account and his Nonelective Contribution Account upon
attaining his Normal Retirement Date if he is still an Employee. A Participant’s
vested interest in his Elective Contribution Account, Qualified Nonelective
Contribution Account, Retirement Savings Plan Merger Account and his Rollover
Contribution Account shall be 100% regardless of the number of his Years of
Service.

(C) A Participant’s vested interest in his ESOP Merger Account shall be a
percentage of the balance of such Accounts as of the applicable Valuation Date,
based upon such Participant’s Years of Service as of the date of the termination
of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED INTEREST  

Less than 3 Years of Service

     0 % 

3 years, but less than 4 years

     20 % 

4 years, but less than 5 years

     40 % 

5 years, but less than 6 years

     60 % 

6 years, but less than 7 years

     80 % 

7 or more years

     100 % 

(D) Notwithstanding the provisions of paragraph (c)(2)(C), above, for any Plan
Year in which this Plan is a Top Heavy Plan, a Participant’s vested interest in
his ESOP Merger Account shall be a percentage of the balance of his ESOP Merger
Account based upon such Participant’s Years of Service as of the date of the
termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED INTEREST  

Less than 2 Years of Service

     0 % 

2 years, but less than 3 years

     20 % 

3 years, but less than 4 years

     40 % 

4 years, but less than 5 years

     60 % 

5 years, but less than 6 years

     80 % 

6 or more years

     100 % 

 

VII-2



--------------------------------------------------------------------------------

(E) If at any time this Plan ceases to be a Top Heavy Plan after being a Top
Heavy Plan for one or more Plan Years, such change from being a Top Heavy Plan
shall be treated as if it were an amendment to the Plan’s vesting schedule for
purposes of paragraph 1 of Article XII.

(F) Notwithstanding the foregoing, a Participant shall be 100% vested in his
ESOP Merger Account upon attaining his Normal Retirement Date if he is still an
Employee.

(3) If the termination of employment results in five consecutive One Year Breaks
in Service, then upon the occurrence of such five consecutive One Year Breaks in
Service, the nonvested interest of the Participant in his Matching Contribution
Account, Nonelective Contribution Account and ESOP Merger Account as of the
Valuation Date concurring with the date of his termination of employment shall
be deemed to be forfeited. Such forfeited amount shall be used to reduce his
Employer’s contributions (other than elective contributions) under Article V. If
the Participant is later reemployed by an Employer or an Affiliate, the
unforfeited balance, if any, in his Matching Contribution Account, Nonelective
Contribution Account and ESOP Merger Account that has not been distributed to
such Participant shall be set aside in a separate account, and such
Participant’s Years of Service after any five consecutive One Year Breaks in
Service resulting from such termination of employment shall not be taken into
account for the purpose of determining the vested interest of such Participant
in the balance of his Matching Contribution Account, Nonelective Contribution
Account and ESOP Merger Account that accrued before such five consecutive One
Year Breaks in Service.

(4) (A) Notwithstanding any other provision of this paragraph (c), if at any
time a Participant is less than 100% vested in his Accounts and, as a result of
his termination of employment, he receives his entire vested termination of
employment benefit pursuant to the provisions of Article VIII, and the
distribution of such benefit is made not later than the close of the fifth Plan
Year following the Plan Year in which such termination occurs (or such longer
period as may be permitted by the Secretary of the Treasury, through regulations
or otherwise), then upon the occurrence of such distribution, the non-vested
interest of the Participant in his Accounts shall be deemed to be forfeited.
Such forfeited amount shall be used to reduce his Employer’s contributions
(other than elective contributions) under Article V.

(B) If a Participant is not vested as to any portion of his Accounts, he will be
deemed to have received a distribution immediately following his termination of
employment. Upon the occurrence of such deemed distribution, the non-vested
interest of the Participant in his Accounts shall be deemed to be forfeited.
Such forfeited amount shall be used to reduce his Employer’s contributions
(other than elective contributions) under Article V.

 

VII-3



--------------------------------------------------------------------------------

(C) If a Participant whose interest is forfeited under this subparagraph (4) is
reemployed by an Employer prior to the occurrence of five consecutive One Year
Breaks in Service commencing after his distribution, then such Participant shall
have the right to repay to the Trust, before the date that is the earlier of
(1) five years after the Participant’s resumption of employment, or (2) the
close of a period of five consecutive One Year Breaks in Service, the full
amount of the termination of employment benefit previously distributed to him.
If the Participant elects to repay such amount to the Trust within the time
periods prescribed herein, or if a non-vested Participant whose interest was
forfeited under this subparagraph (4) is reemployed by an Employer prior to the
occurrence of five consecutive One Year Breaks in Service, the non-vested
interest of the Participant previously forfeited pursuant to the provisions of
this subparagraph (4) shall be restored to the Accounts of the Participant, such
restoration to be made from forfeitures of non-vested interests and, if
necessary, by contributions of his Employer, so that the aggregate of the
amounts repaid by the Participant and restored by the Employer shall not be less
than the Account balances of the Participant at the time of forfeiture
unadjusted by any subsequent gains or losses.

(d) Death Benefit

(1) In the event of the death of a Participant while actively employed by the
Employer, the Participant’s beneficiary shall be entitled to a death benefit
paid in accordance with Article VIII in an amount equal to 100% of the balance
in his Accounts as of the date of distribution of his benefit.

(2) Subject to the provisions of Article VIII, at any time and from time to
time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument filed
with the Plan Administrator, signed by the Participant and bearing the signature
of a witness to his signature. In the event that a Participant has not
designated a beneficiary or beneficiaries, or if for any reason such designation
shall be legally ineffective, or if such beneficiary or beneficiaries shall
predecease the Participant, then the personal representative of the estate of
such Participant shall be deemed to be the beneficiary designated to receive
such death benefit, or if no personal representative is appointed for the estate
of such Participant, then his next of kin under the statute of descent and
distribution of the state of such Participant’s domicile at the date of his
death shall be deemed to be the beneficiary or beneficiaries to receive such
death benefit.

 

VII-4



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, if the Participant is married as of the date
of his death, the Participant’s surviving spouse shall be deemed to be his
designated beneficiary and shall receive the full amount of the death benefit
attributable to the Participant unless the spouse consents or has consented to
the Participant’s designation of another beneficiary. Any such consent to the
designation of another beneficiary must acknowledge the effect of the consent,
must be witnessed by a Plan representative or by a notary public and shall be
effective only with respect to that spouse. A spouse’s consent shall be a
restricted consent (which may not be changed as to the beneficiary unless the
spouse consents to such change in the manner described herein). Notwithstanding
the preceding provisions of this subparagraph (3), a Participant shall not be
required to obtain spousal consent to his designation of another beneficiary if
(A) the Participant is legally separated or the Participant has been abandoned,
and the Participant provides the Plan Administrator with a court order to such
effect, or (B) the spouse cannot be located.

 

VII-5



--------------------------------------------------------------------------------

ARTICLE VIII

Payment of Benefits

(a) Time of Benefit Payment.

(1) (A) The distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII shall commence as soon as administratively
practicable following the Participant’s retirement, disability, death or
termination of employment.

(B) For Plan Years beginning after December 31, 2001, a Participant’s elective
contributions, qualified nonelective contributions and earnings attributable to
these contributions shall be distributed on account of the Participant’s
severance from employment. However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

(2) Notwithstanding the foregoing, in the case of a Participant’s ESOP Merger
Account, the distribution of the retirement, disability, termination of
employment or death benefit to which a Participant is entitled under paragraph
(a), (b), (c) or (d) of Article VII which is attributable to his ESOP Merger
Account shall commence not later than the date provided for in this subparagraph
(2).

(A) The distribution of the retirement, disability or death benefit to which a
Participant is entitled under paragraph (a), (b) or (d) of Article VII shall
commence within the 12 month period following the close of the Plan Year in
which the Participant’s employment with an Employer terminates on or after his
Normal Retirement Date, disability or death, as the case may be.

(B) The distribution of the termination of employment benefit to which a
Participant is entitled under paragraph (c) of Article VII shall commence within
the 12 month period following the close of the Plan Year that is the fifth Plan
Year following the Plan Year in which the Participant’s termination of
employment occurs, except that this subparagraph (2)(B) shall not apply if the
Participant is reemployed by an Employer before the first day of such fifth Plan
Year.

(3) Notwithstanding the foregoing provisions of this paragraph, no distribution
shall be made of the retirement, disability or termination of employment benefit
to which a Participant is entitled under paragraph (a), (b) or (c) of Article
VII unless the value of his benefit attributable to Employer contributions and
Employee contributions, if any, determined at the time of

 

VIII-1



--------------------------------------------------------------------------------

distribution, does not exceed $5,000, or unless the Participant consents to the
distribution, except as provided in subparagraph (4) below. In the event of a
distribution greater than $1,000 and less than $5,000, if the Participant does
not elect to have such distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover or to receive the distribution
directly, then the Plan Administrator will pay the distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.

(3) Notwithstanding anything contained herein to the contrary, any distribution
paid to a Participant (or, in the case of a death benefit, to his beneficiary or
beneficiaries) pursuant to this paragraph shall commence not later than the
earlier of:

(A) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date, provided the Participant or his beneficiary(ies) consents to
such distribution; or

(B) April 1 of the calendar year immediately following

(i) the calendar year in which the Participant reaches age 70- 1/2, or

(ii) if later, the calendar year in which the Participant retires; provided,
however, that this subparagraph (4)(B)(ii) shall not apply in the case of a
Participant who is a 5% owner (as defined in Section 416 of the Code) with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70- 1/2.

Any distributions required to be made pursuant to this Section VIII(a)(4)(B)
will be made in accordance with Treasury Regulation §§1.401(a)(9)-1 through
1.401(a)(9)-9.

(4) If a distribution is one to which Sections 401(a)(11) and 417 of the Code do
not apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that:

(A) the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

(B) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

VIII-2



--------------------------------------------------------------------------------

(b) Form of Benefit Payment. The form of benefit payment shall be a single sum
distribution in cash; provided, however, that a Participant (or, in the case of
a deceased Participant, his beneficiary(ies)) may elect to have all or any
portion of his Account that is invested in Employer Securities paid to him in
the form of whole shares of Employer Securities.

(1) Notwithstanding anything to the contrary herein:

(A) In the case of a retirement, disability or termination of employment
benefit, in no event shall payments extend beyond the life expectancy of the
Participant or the joint life expectancy of the Participant and his designated
beneficiary. If the Participant dies before receiving the entire amount payable
to him, the balance shall be paid to his designated beneficiary or, if there is
none, to the beneficiary specified in Article VII; in each case the balance
shall be distributed at least as rapidly as under the method being used prior to
the Participant’s death.

(B) In the case of a death benefit,

(i) payment to the designated beneficiary shall begin within one year following
the Participant’s death (unless the designated beneficiary is the Participant’s
surviving spouse, in which case such benefit shall begin no later than the date
the Participant would have reached age 70- 1/2) and shall not, in any event,
extend beyond the life expectancy of the designated beneficiary, and

(ii) payment to a non-designated beneficiary shall be totally distributed within
five years from the date of the Participant’s death.

(C) (A) Notwithstanding the foregoing, payments under any of the options
described in this paragraph shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401(a)(9) of the
Code, the regulations issued thereunder (including Treasury Reg.
Section 1.401(a)(9)-2), and such other rules thereunder as may be prescribed by
the Commissioner.

(D)

(c)

(d)

 

VIII-3



--------------------------------------------------------------------------------

(1)

(e) Share Legend. Shares of Employer Securities held or distributed by the
Trustee may include such legend restrictions on transferability as the Company
may reasonably require in order to assure compliance with applicable federal and
state securities laws.

(f) Distribution for a Minor Beneficiary. In the event a distribution is to be
made to a beneficiary who is a minor under the laws of the state in which the
beneficiary resides, the Plan Administrator may, in the Plan Administrator’s
sole discretion, direct that such distribution be paid to the legal guardian or
custodian of such beneficiary as permitted by the laws of the state in which
said beneficiary resides. A payment to the legal guardian or custodian of a
minor beneficiary shall fully discharge the Trustee, Employer, Plan
Administrator, and Plan from further liability on account thereof.

(g) Location of Participant or Beneficiary Unknown. In the event that all, or
any portion of the distribution payable to a Participant or his beneficiary,
hereunder shall remain unpaid after the Participant has incurred five
consecutive One Year Breaks in Service solely by reason of the inability of the
Plan Administrator, after sending a registered letter, return receipt requested,
to the last known address, and after further diligent effort, to ascertain the
whereabouts of such Participant or his Beneficiary, the amount so distributable
shall be treated as a forfeiture pursuant to the provisions of Article VII. In
the event a Participant or beneficiary of such Participant is located subsequent
to his benefit being forfeited, the amount forfeited (unadjusted for gains and
losses) shall be restored to the Participant’s Accounts. Such restoration shall
be made from forfeitures occurring in the Plan Year of the restoration and, if
necessary, by contributions of his Employer.

(h) Transfer to Other Qualified Plans. The Trustee, upon written direction by
the Plan Administrator, shall transfer some or all of the assets held under the
Trust to another plan or trust meeting the requirements of the Code relating to
qualified plans and trust, whether such transfer is made pursuant to a merger or
consolidation of this Plan with such other plan or trust or for any other
allowable purpose.

(i) Direct Rollovers.

(1) Notwithstanding any provisions of the Plan to the contrary that would
otherwise limit a distributee’s (as defined below) election under this
paragraph, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
(as defined below) that is equal to at least $500 paid directly to an eligible
retirement plan (as defined below) specified by the distributee in a direct
rollover (as defined below). If an eligible rollover distribution is less than
$500, a distributee may not make the election described in the preceding
sentence to rollover a portion of the eligible rollover distribution.

 

VIII-4



--------------------------------------------------------------------------------

(2) For purposes of this paragraph, the following terms shall have the following
meanings:

(A) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code; and any other distribution(s) that is
reasonably expected to total less than $200 during a year.

(B) An “eligible retirement plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. For distributions made after
December 31, 2001, an eligible retirement plan shall also mean an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. For purposes of the preceding sentence, the definition
of eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.

(C) A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse.

(D) A “direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.

 

VIII-5



--------------------------------------------------------------------------------

ARTICLE IX

Hardship and Other Distributions

(a) Hardship Distributions. A Participant who is an Employee may request a
Hardship Distribution from the Plan in accordance with the following:

(1) The distribution must be made on account of an immediate and heavy financial
need. The distribution shall be deemed to be on account of an immediate and
heavy financial need only if the distribution is for the purpose of:

(A) expenses incurred for or necessary to obtain medical care (as described in
Code Section 213(d)) for the Participant, his or her spouse or any of the
Participant’s dependents;

(B) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(C) payment of tuition, related educational fees, and room and board expenses
for the next twelve (12) months of post-secondary education for the Participant,
his or her spouse, children, or dependents (as defined in Code Section 152);

(D) payments necessary to prevent eviction of the Participant from his or her
principal residence or foreclosure of the mortgage on that residence;

(E) payments for funeral or burial expenses for the Participant’s deceased
parent, spouse, child or dependent; or

(F) expenses to repair damage to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds 10 percent of adjusted gross income).

(2) The distribution must be necessary to satisfy the financial need. The
distribution shall be deemed necessary to satisfy the financial need if all of
the following requirements are met:

(A) the Participant has obtained all distributions (other than Hardship
Distributions) and all nontaxable loans available under all other plans
maintained by the Employer;

 

IX-1



--------------------------------------------------------------------------------

(B) the distribution does not exceed the amount needed to satisfy the immediate
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution); and

(C) the Participant does not make any further salary reduction contributions or
employee contributions to the Plan or any other plan maintained by the Employer
for at least six (6) months after receipt of the Hardship Distribution.

(3) A Participant shall request a Hardship Distribution under this Section by
written application to the Plan Administrator, and shall complete such forms and
provide such information as the Plan Administrator, in its sole discretion, may
require to determine whether or not the distribution should be permitted. The
determination of whether or not any individual Participant’s circumstances
permit a distribution hereunder shall be made by the Plan Administrator, in its
sole discretion, and in a manner that does not discriminate in favor of Highly
Compensated Employees.

(4) Any Hardship Distribution requested under this Section IX(a) shall not
exceed the sum of the following amounts:

(A) The vested portion of his or her Matching Contribution Account, Nonelective
Contribution Account, and ESOP Merger Account;

(B) All or any portion of his or her Rollover Contribution Account and
Retirement Savings Plan Merger Account;

(C) Such portion of his or her vested Transfer Contribution Account that does
not consist of elective deferrals;

(D) Such portion of his or her Elective Contribution Account and his or her
Transfer Contribution Account consisting of elective deferrals which, when added
to other Hardship Distributions made from the Plan and any transferor plan, does
not exceed the Participant’s total salary reduction contributions to the Plan
and the transferor plan, increased by any income credited to such accounts as of
December 31, 1988; and

 

IX-2



--------------------------------------------------------------------------------

(E) All or any portion of his or her Qualified Nonelective Contribution Account,
and any income allocable thereto, to the extent the contributions or earnings
were credited as of December 31, 1988.

(b) Distributions After Age 59 1/2. Upon reaching age 59 1/2, a Participant may
apply to the Plan Administrator (but not more than once during any 12-month
period) for a single sum distribution of all or any part of the vested portion
of his Accounts.

(c) In-Service Distribution of ESOP Merger Account.

(1) Notwithstanding any other provisions of the Plan or the Trust, each
Qualified Participant in the Plan may elect within 90 days after the close of
each Plan Year in the Qualified Election Period (or more frequently, if
permitted by the Plan Administrator on a uniform, nondiscriminatory basis) to
receive a distribution of the value (determined as of the preceding Valuation
Date) of no more than 25% (in whole multiples of 1%) of the number of shares of
Employer Securities allocated to his ESOP Merger Account.

(2) The amount that may be distributed pursuant to this paragraph shall be
determined by multiplying the number of shares of Employer Securities credited
to the Participant’s ESOP Merger Account (including shares of Employer
Securities the value of which has been previously distributed pursuant to this
paragraph) by 25% or, with respect to a Participant’s final election, 50%
reduced by the amount of any prior distributions received by such Participant
pursuant to this paragraph.

(3) The Plan Administrator shall direct the Trustee to make distributions under
this paragraph to Qualified Participants pursuant to their valid and timely
elections within 180 days after the end of the Plan Year to which such elections
apply.

(4) Notwithstanding the foregoing, a Qualified Participant shall not be entitled
to make the election hereunder for a Plan Year within the Qualified Election
Period if the fair market value of his Employer Securities Account as of the
last day of such Plan Year is less than $500.

(5) For purposes of this paragraph, the following definitions shall apply:

(A) “Qualified Election Period” shall mean the six Plan Year period beginning
with the first Plan Year in which the Participant first becomes a Qualified
Participant.

(B) “Qualified Participant” shall mean any Participant who, prior to January 1,
2000, has attained age 55 and has been a Participant in the Tech Data
Corporation Employee Stock Ownership Plan for at least ten years.

 

IX-3



--------------------------------------------------------------------------------

ARTICLE X

Investment Funds and Loans to Participants

 

 

(a)

Investment Funds.

(1) Each Participant may direct the Plan Administrator to invest his Accounts,
including his ESOP Merger Account, in one or more investment funds that may be
made available from time to time and/or in Employer Securities. A Participant’s
Accounts shall be divided into sub-accounts to properly account for the various
investment funds in which such Accounts are invested. Each sub-account shall be
adjusted as of each Valuation Date in accordance with Article VI to account for
distributions, withdrawals, loans, contributions and forfeitures allocated to it
and with respect to its share of the income, loss, appreciation and depreciation
of such investment fund.

(2) This Plan is intended to satisfy the requirements of an “ERISA
Section 404(c) Plan” providing Participants (and beneficiaries) with the
opportunity to exercise control over the investment of assets held in their
Accounts and to select, from a broad range of investment funds, the manner in
which some or all of the assets in their Accounts are invested. The Trustee
intends to select and offer investment funds in accordance with Section 404(c)
of ERISA and the regulations thereunder.

(3) The Plan Administrator shall establish procedures regarding Participant
investment direction as are necessary, which procedures shall be communicated to
all Participants and applied in a uniform, nondiscriminatory manner.

(4) Each investment fund shall be treated separately for purposes of
(A) crediting dividends, interest, and other income on the investments in a
particular investment fund, and all realized and unrealized gains shall be
credited to that fund, and (B) charging brokerage commissions, taxes, and other
charges and expenses in connection with the investments in a particular
investment fund, and all realized and unrealized losses shall be charged to that
fund. Other charges or fees separately incurred and not charged to an investment
fund, and incurred as a result of an election made by a Participant associated
with the investment of his Accounts, shall be charged against his Accounts in
accordance with Article VI.

(5) Neither the Trustee, the Plan Administrator, nor any other person shall be
under any duty to question any election by a Participant or to make any
suggestions to him in connection therewith. Any loss occasioned by a
Participant’s election or failure to change an election of an investment fund
shall not be the responsibility of the Trustee, the Plan Administrator, or any
other person. Nor shall the Trustee or the Plan Administrator be liable to any

 

X-1



--------------------------------------------------------------------------------

Participant for failure to make an investment in any investment fund elected by
him if in the exercise of due diligence the Trustee has not been able to acquire
satisfactory securities or other property for that fund satisfying the
specifications and parameters established by the Plan Administrator and
reasonable requirements as to price, terms, and other conditions, or for
inability to liquidate an investment in a fund promptly upon receipt of a new
election form from the Participant.

(b) Loans to Participants. Participant loans shall be available under the Plan
in accordance with a written loan policy adopted by the Plan Administrator.

 

X-2



--------------------------------------------------------------------------------

ARTICLE XI

Trust Fund and Expenses of Administration

(a) Trustee. The Trust Fund shall be held by the Trustee, or by a successor
trustee or trustees, for use in accordance with the Plan under the Trust
Agreement. The Trust Agreement may from time to time be amended in the manner
therein provided. Similarly, the Trustee may be changed from time to time in the
manner provided in the Trust Agreement.

(b) Expenses of Administration.

(1) (A) Unless otherwise paid or provided by the Company and the other
Employers, the assets of the Trust Fund shall be used to pay all expenses of the
administration of the Plan and the Trust Fund, including the Trustee’s
compensation, the compensation of any investment manager, the expense incurred
by the Plan Administrator in discharging its duties, all income or other taxes
of any kind whatsoever that may be levied or assessed under existing or future
laws upon or in respect of the Trust Fund, and any interest that may be payable
on money borrowed by the Trustee for the purpose of the Trust.

(B) (i) The Company and the other Employers may pay the expenses of the Plan and
the Trust Fund. Any such payment by the Company or another Employer shall not be
deemed a contribution to this Plan.

(ii) To the extent the Company and/or the other Employers pay expenses of the
Plan and Trust Fund, the Plan Administrator may direct the Trustee to reimburse
the Company and/or the other Employers from the Trust Fund.

(2) Notwithstanding anything contained herein to the contrary, no excise tax or
other liability imposed upon the Trustee, the Plan Administrator or any other
person for failure to comply with the provisions of any federal law shall be
subject to payment or reimbursement from the assets of the Trust.

(3) For its services, any corporate trustee shall be entitled to receive
reasonable compensation in accordance with its rate schedule in effect from time
to time for the handling of a retirement trust. Any individual trustee shall be
entitled to such compensation as shall be arranged between the Company and the
Trustee by separate instrument; provided, however, that no person who is already
receiving full-time pay from any Employer or any Affiliate shall receive
compensation from the Trust Fund (except for the reimbursement of expenses
properly and actually incurred).

 

XI-1



--------------------------------------------------------------------------------

ARTICLE XII

Amendment and Termination

(a) Restrictions on Amendment and Termination of Plan. It is the present
intention of the Company to maintain the Plan set forth herein indefinitely.
Nevertheless, the Company specifically reserves to itself the right at any time,
and from time to time, to amend or terminate this Plan in whole or in part;
provided, however, that no such amendment:

(1) shall have the effect of vesting in any Employer, directly or indirectly,
any interest, ownership or control in any of the present or subsequent funds
held subject to the terms of the Trust;

(2) shall cause or permit any property held subject to the terms of the Trust to
be diverted to purposes other than the exclusive benefit of the Participants and
their beneficiaries or for the administrative expenses of the Plan Administrator
and the Trust;

(3) shall (A) reduce any vested interest of a Participant on the later of the
date the amendment is adopted or the date the amendment is effective, except as
permitted by law, or (B) reduce or restrict either directly or indirectly any
benefit provided any Participant prior to the date an amendment is adopted;

(4) shall reduce the Accounts of any Participant;

(5) shall amend any vesting schedule with respect to any Participant who has at
least three Years of Service at the end of the election period described below,
except as permitted by law, unless each such Participant shall have the right to
elect to have the vesting schedule in effect prior to such amendment apply with
respect to him, such election, if any, to be made during the period beginning
not later than the date the amendment is adopted and ending no earlier than
sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator;

(6) shall increase the duties or liabilities of the Trustee without its written
consent, or

(7) No amendment to the Plan shall be effective to eliminate or restrict an
optional form of benefit. The preceding sentence shall not apply to a Plan
amendment that eliminates or restricts the ability of a Participant to receive
payment of his or her account balance under a particular optional form of
benefit if the amendment provides a single-sum distribution form that is
otherwise identical to the optional form of benefit being eliminated or
restricted. For this purpose, a single-sum distribution form is otherwise
identical only if the single-sum distribution form is identical in all respects
to the eliminated or restricted

 

XII-1



--------------------------------------------------------------------------------

optional form of benefit (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement.

(b) Amendment of Plan. Subject to the limitations stated in paragraph (a), the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder, to change any provision relating to the administration
of this Plan and to change any provision relating to the distribution or
payment, or both, of any of the assets of the Trust.

(c) Discontinuance of Contributions.

(1) (A) Any Employer, in its sole and absolute discretion, may permanently
discontinue making contributions under this Plan (with respect to all Employers
if it is the Company, or with respect to itself alone if it is an Employer other
than the Company) at any time without any liability whatsoever for such
permanent discontinuance.

(B) In the event an Employer decides to permanently discontinue making
contributions under this Plan, such decision shall be evidenced by an
appropriate resolution (of the Board in the case of a corporate Employer) and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustee.

(2) (A) Upon the occurrence of any of the events described in subparagraph
(1) above, the affected Participants, notwithstanding any other provisions of
this Plan, shall have fully vested interests in the amounts credited to their
respective Accounts at the time of such permanent discontinuance of
contributions. All such vested interests shall be nonforfeitable.

(B) In the event there is a permanent discontinuance of contributions under this
Plan without formal documentation, full vesting of the interests of the affected
Participants in the amounts credited to their respective Accounts will occur as
of the last day of the Plan Year in which a substantial contribution was made to
the Trust.

(d) Termination Procedure.

(1) (A) The Company, in its sole and absolute discretion, may terminate this
Plan and the Trust, completely or partially, at any time without any liability
for such complete or partial termination.

(B) In the event the Company decides to terminate this Plan and the Trust, such
decision shall be evidenced by an appropriate resolution and a certified copy of
such resolution shall be delivered to the Plan Administrator and the Trustee.

 

XII-2



--------------------------------------------------------------------------------

(2) In the event the Plan is terminated, the affected Participants,
notwithstanding any other provisions of this Plan, shall have fully vested
interests in the amounts credited to their respective Accounts at the time of
such complete or partial termination of this Plan and the Trust. All such vested
interests shall be nonforfeitable.

(3) Following a termination, complete or partial, and after payment of all
expenses and adjustments of individual accounts to reflect such expenses and
other changes in the value of the Trust Fund each affected Participant (or the
beneficiary of any such Participant) shall be entitled to receive a distribution
of the amounts then credited to his Accounts in accordance with the provisions
of Article VIII; provided, however, that no such distribution shall be made if
the Employer maintains another defined contribution plan (other than an employee
stock ownership plan as defined in Code §4975(e)(7) or 409(a), a simplified
employee pension plan as defined in §408(k), a SIMPLE IRA plan as defined in
§408(p), a plan or contract described in §403(b) or a plan described in §457(b)
or (f) ) at any time during the period beginning on the date of Plan termination
and ending 12 months after all assets have been distributed from the Plan. Such
a distribution must be made in a lump sum.

 

XII-3



--------------------------------------------------------------------------------

ARTICLE XIII

Miscellaneous

(a) Merger or Consolidation. This Plan and the Trust may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trust may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation or transfer, if
the plan and trust then terminated, that is equal to or greater than the benefit
the Participant would have received immediately before the merger, consolidation
or transfer if this Plan and the Trust had then terminated.

(b) Alienation.

(1) Except as provided in subparagraph (2), no Participant or beneficiary of a
Participant shall have any right to assign, transfer, appropriate, encumber,
commute, anticipate or otherwise alienate his interest in this Plan or the Trust
or any payments to be made thereunder; no benefits, payments, rights or
interests of a Participant or beneficiary of a Participant of any kind or nature
shall be in any way subject to legal process to levy upon, garnish or attach the
same for payment of any claim against the Participant or beneficiary of a
Participant; and no Participant or beneficiary of a Participant shall have any
right of any kind whatsoever with respect to the Trust, or any estate or
interest therein, or with respect to any other property or right, other than the
right to receive such distributions as are lawfully made out of the Trust, as
and when the same respectively are due and payable under the terms of this Plan
and the Trust.

(2) (A) Notwithstanding the provisions of subparagraph (b)(1), the Plan
Administrator shall direct the Trustee to make payments pursuant to a Qualified
Domestic Relations Order as defined in Section 414(p) of the Code. This Plan
shall permit distributions pursuant to a Qualified Domestic Relations Order at
any time.

(B) The Plan Administrator shall establish procedures consistent with
Section 414(p) of the Code to determine if any order received by the Plan
Administrator, or any other fiduciary of the Plan, is a Qualified Domestic
Relations Order.

(3) Notwithstanding any provision of the Plan to the contrary, an offset to a
Participant’s Accounts for an amount that the Participant is ordered or required
to pay the Plan with respect to a judgment, order or decree issued, or a
settlement entered into, on or after August 5, 1997, shall be permitted in
accordance with Sections 401(a)(13)(C) and (D) of the Code.

(c) Electronic Media and Other Technology. Notwithstanding any provision of the
Plan to the contrary, the Plan Administrator may use telephonic media,
electronic media or other technology in administering the Plan to the extent not
prohibited by applicable law, regulation or other pronouncement.

 

XIII-1



--------------------------------------------------------------------------------

(d) Waiver of Notice. Any Participant, beneficiary or other person entitled to
notice under the Plan may waive the right to such notice to the extent that such
waiver is not inconsistent with applicable law, regulation or other
pronouncement

(e) USERRA Requirements. This Plan shall comply with the requirements of the
Uniformed Services Employment and Reemployment Rights Act (USERRA) and
Section 414(u) of the Code, including the following:

(1) An individual reemployed under USERRA shall be treated as not having
incurred a break in service with Employer by reason of such individual’s
qualified military service (as defined in Section 414(u) of the Code).

(2) Each period of qualified military service served by an individual is, upon
reemployment, deemed to constitute service with the Employer for purposes of
vesting and the accrual of benefits under the Plan.

(3) An individual reemployed under USERRA is entitled to accrued benefits that
are contingent on the making of, or derived from, Employee contributions or
elective deferrals only to the extent the individual makes payment to the Plan
with respect to such contributions or deferrals; provided, however, that no such
payment may exceed the amount the individual would have been permitted or
required to contribute had the individual remained continuously employed by the
Employer throughout the period of qualified military service. Any payment to the
Plan under this subparagraph (3) shall be made during the period beginning with
the date of reemployment and whose duration is 3 times the period of the
qualified military service (but not greater than 5 years).

(f) Governing Law. This Plan shall be administered, construed and enforced
according to the laws of the State of Florida, except to the extent such laws
have been expressly preempted by federal law.

(g) Action by Employer. Whenever an Employer under the terms of this Plan is
permitted or required to do or perform any act, it shall be done and performed,
in the case of a corporate Employer, by the Board of Directors of such Employer
and shall be evidenced by proper resolution of such Board of Directors of such
Employer.

(h) Alternative Actions. In the event it becomes impossible for the Company,
another Employer, the Plan Administrator or the Trustee to perform any act
required by this Plan, then the Company, such other Employer, the Plan
Administrator or the Trustee, as the case may be, may perform such alternative
act that most nearly carries out the intent and purpose of this Plan.

 

XIII-2



--------------------------------------------------------------------------------

(i) Severability of Provisions. In the event that any provision of the Plan
shall be determined to be illegal, invalid or unenforceable, the remaining
provisions of the Plan shall be construed as though the illegal, invalid or
unenforceable provision is not part of the Plan.

(j) Gender. Throughout this Plan, and whenever appropriate, the masculine gender
shall be deemed to include the feminine and neuter; the singular, the plural;
and vice versa.

IN WITNESS WHEREOF, this Plan has been executed on the 20th day of April, 2007
and is effective as of the date first set forth above.

 

TECH DATA CORPORATION

By:

 

/s/    Charles V. Dannewitz        

By:

 

Tech Data Corporation

  “COMPANY”

 

XIII-3



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

TECH DATA CORPORATION 401(K) SAVINGS PLAN

(as amended and restated effective January 1, 2006)

WHEREAS, Tech Data Corporation, by written agreement, established a certain
qualified retirement plan named the Tech Data Corporation 401(k) Savings Plan
(the “Plan”) for its eligible employees effective January 1, 2000, and

WHEREAS, the Tech Data Corporation Retirement Savings Plan and the Tech Data
Corporation Employee Stock Ownership Plan were merged into the Plan as of
January 1, 2000; and

WHEREAS, the Plan has thereafter been amended from time to time, and was last
restated effective January 1, 2006; and

WHEREAS, it is now deemed desirable to amend said Plan to add an automatic
enrollment program, permit the Plan Administrator to limit the percentage of
salary that can be contributed to the Plan by highly compensated employees,
require that matching contributions be made solely in cash, and permit the Plan
Administrator to delegate some of it responsibilities under this Plan to one or
more committees.

NOW, THEREFORE, it is agreed by the undersigned that the said Plan is hereby
amended in the following manner:

1. Paragraph (a) (“Participants’ Elective Contributions”) of Article V
(“Contributions to the Trust”) shall be amended, effective as of August 1, 2007,
by adding a new subparagraph (a)(2)(C) to read as follows:

“(C) Automatic Enrollment. The Plan Administrator shall implement an automatic
enrollment program with respect to each Employee who is hired by the

 

XIII-4



--------------------------------------------------------------------------------

Employer on or after August 1, 2007. Such Employees, when they meet the
eligibility requirements set forth in paragraph (a) of Article IV, shall be
deemed to make a salary reduction election to contribute to the Participant’s
Elective Contribution Account, and the Employer shall so contribute, an elective
contribution in an amount equal to two percent (2%) of the Participant’s
Compensation for the Plan Year, unless the Participant elects a greater or
lesser percentage (including zero) in a salary reduction agreement entered into
between the Participant and the Employer with respect to such Plan Year. Each
such Participant shall have an effective opportunity to receive notice of
availability of such election, as well as a salary reduction agreement, and the
Participant shall have a reasonable period to make a salary reduction election
change before the date on which the deemed election shall take place. The terms
of the automatic enrollment program, including, but not limited to, changes in
the salary deferral percentage, automatic increases to that percentage, if any,
and the Participants to whom the program applies, may be as set forth in rules
and procedures established by the Plan Administrator.”

2. Subparagraph 6(B) of paragraph (a) (“Form and Timing of Contributions”) of
Article V (“Contributions to the Trust”) shall be amended, effective as of
August 1, 2007, by replacing the entire subparagraph with the following:

“(B) The Plan Administrator (or its delegate) shall have the right to set a
maximum salary deferral percentage for Highly Compensated Employees, require any
Participant to reduce his or her elective contributions under any such salary
deferral agreement, or refuse deferral of all or part of the amount set forth in
such agreement, if necessary to comply with the requirements of this Plan and
the Code.”

3. Paragraph (f) (“Form and Timing of Contributions”) of Article V
(“Contributions to the Trust”) shall be amended, effective January 1, 2008, by
replacing the entire paragraph with the following:

“(f) Form and Timing of Contributions. Payments on account of the contributions
due from an Employer for any Plan Year shall be made in cash or Employer Stock;
however, effective January 1, 2008, Matching Contributions shall be made solely
in cash. Such payments may be made by a contributing Employer at any time, but
payment of the Employer contributions for any Plan Year shall be completed on or
before the time prescribed by law, including extensions thereof, for filing such
Employer’s federal income tax return for its taxable year with which or within
which such Plan Year ends. Payment of any elective contribution must be made as
soon as is administratively feasible following the date on which the
contribution is withheld from a Participant’s pay, but, in any case, no later
than the fifteenth business day of the month following the month in which the
contribution is withheld from a Participant’s pay.”

 

XIII-5



--------------------------------------------------------------------------------

4. Article III (“Administration”) shall be amended, effective January 1, 2008,
by adding a new Paragraph (k) to read as follows:

“(k) Appointment of Committees. The Company may elect to delegate certain of its
responsibilities as Plan Administrator or as Plan sponsor to one or more
committee(s). Any action by a committee shall be by majority vote. Officers and
directors of the Company will not be precluded from serving as members. A member
will serve until his or her resignation, death, or disability, or until removed.
In the event of a vacancy arising by reason of the death, disability, removal,
or resignation of a member, the Company may, but is not required to, appoint a
successor to serve in his or her place. The proper expenses of any such
committee will be paid directly by the Company.”

5. Paragraph (b) (“Amendment of Plan”) of Article XII (“Amendment and
Termination”) shall be amended, effective January 1, 2008, by adding a new
sentence to the end of the paragraph to read as follows:

“The Company may delegate its power to amend this Plan to a committee pursuant
to paragraph (k) of Article III.”

6. In all other respects, the said Plan is hereby ratified and confirmed.

IN WITNESS WHEREOF, TECH DATA CORPORATION has caused this instrument to be duly
executed as of the              day of November, 2007.

 

TECH DATA CORPORATION

 

By:

Name:

Title:

 

XIII-6



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE

TECH DATA CORPORATION 401(K) SAVINGS PLAN

(as amended and restated effective January 1, 2006)

WHEREAS, Tech Data Corporation, by written agreement, established a certain
qualified retirement plan named the Tech Data Corporation 401(k) Savings Plan
(the “Plan”) for its eligible employees effective January 1, 2000, and

WHEREAS, the Tech Data Corporation Retirement Savings Plan and the Tech Data
Corporation Employee Stock Ownership Plan were merged into the Plan as of
January 1, 2000; and

WHEREAS, the Plan has thereafter been amended from time to time, was last
restated effective January 1, 2006 and was thereafter amended; and

WHEREAS, it is now deemed desirable to further amend said Plan to change the
timing requirements for participants who have a change in classification or are
rehired to make salary deferrals and clarify the exclusion of temporary
employees to comply with the minimum participation standards of Section 410(a)
of the Internal Revenue Code.

NOW, THEREFORE, it is agreed by the undersigned that the said Plan is hereby
amended in the following manner:

1. Paragraph (c) (“Change in Employment Classification”) of Article IV
(“Eligibility and Participation”) shall be amended, in its entirety, to read as
follows:

“(c) Change in Employment Classification.

(1) A Participant who ceases to be an Employee will no longer actively
participate in the Plan after the date he ceases to be an Employee. If such
individual subsequently resumes his status as an Employee, he shall be eligible
again to become an active Participant on the date of his reemployment,

 

XIII-7



--------------------------------------------------------------------------------

regardless of whether such date is a normal Entry Date. This requirement is
satisfied if such Employee is permitted to commence or resume, as the case may
be, making elective contributions as soon as is administratively feasible
following the date he resumes his status as an Employee.

(2) If an individual who is employed by an Employer but who is not an Employee
becomes an Employee, such Employee shall enter the Plan as an active Participant
on the later of (1) the date the individual becomes an Employee or (2) the Entry
Date on which he would have entered the Plan had he been an Employee throughout
his employment with the Employer. If the Employee must enter the Plan as an
active Participant on the date the he becomes an Employee, then he is permitted
to commence or resume, as the case may be, making elective contributions as soon
as is administratively feasible following the date he resumes his status as an
Employee.”

 

 

2.

Subparagraph 1(F) of definition (n) (“Employees”) of Article I (“Definitions”)
shall be amended by replacing the entire subparagraph with the following:

“(F) persons employed on a temporary basis, including but not limited to
seasonal employees, interns, and other persons whose employment with the
Employer is not intended to be of a, Permanent or regular nature; however, any
person employed on a temporary basis who completes one Year of Service shall
immediately become an Employee.”

 

 

3.

In all other respects, except as hereinbefore modified, the said Plan is hereby
ratified and confirmed, the within amendment to be immediately effective.

IN WITNESS WHEREOF, TECH DATA CORPORATION has caused this instrument to be duly
executed as of the              day of March, 2008.

 

TECH DATA CORPORATION

/c/    Caryl N. Lucarelli        

By:

 

Name:

 

Caryl N. Lucarelli

Title:

 

V.P. Human Resources

 

XIII-8



--------------------------------------------------------------------------------

THIRD AMENDMENT

TO THE

TECH DATA CORPORATION 401(K) SAVINGS PLAN

(as amended and restated effective January 1, 2006)

WHEREAS, Tech Data Corporation, by written agreement, established a certain
qualified retirement plan named the Tech Data Corporation 401(k) Savings Plan
(the “Plan”) for its eligible employees effective January 1, 2000, and

WHEREAS, the Tech Data Corporation Retirement Savings Plan and the Tech Data
Corporation Employee Stock Ownership Plan were merged into the Plan as of
January 1, 2000; and

WHEREAS, the Plan has thereafter been amended from time to time, was last
restated effective January 1, 2006 and was thereafter amended; and

WHEREAS, it is now deemed desirable to further amend said Plan to clarify the
definition of Employee and the procedure for a change in employment
classification.

NOW, THEREFORE, it is agreed by the undersigned that the said Plan is hereby
amended in the following manner:

 

 

1.

Paragraph (1) of definition (n) (“Employees”) of Article I (“Definitions”) shall
be amended by replacing the entire paragraph with the following:

“(1) any person employed by and on the payroll records of an Employer as an
employee and who is deemed by the Employer to be a common law employee other
than:

(A) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer; provided,
however, that this subparagraph (A) shall not apply to a member of a collective
bargaining unit if such unit and Employer agree that the member shall
participate in the Plan;

 

XIII-9



--------------------------------------------------------------------------------

(B) a non-resident alien who does not receive earned income from sources within
the United States;

(C) an individual whose employment status has not been recognized by completion
of Internal Revenue Service Form W-4 and who is not initially treated as a
common law employee of an Employer on the payroll records of an Employer;

(D) leased employees, including any individual classified by an Employer as a
leased employee, even if that individual is later determined to be an Employee;

(E) individuals who are classified as expatriates by the Employer and who become
subject to the tax laws of a foreign country under circumstances where
participation in the Plan is not practical, as determined by the Employer in its
sole discretion; or

(F) persons employed on a temporary basis, including but not limited to seasonal
employees, interns, and other persons whose employment with the Employer is not
intended to be of a, Permanent or regular nature; however, any person employed
on a temporary basis who completes one Year of Service shall immediately become
an Employee.”

 

 

2.

Paragraph (c) (“Change in Employment Classification”) of Article IV
(“Eligibility and Participation”) shall be amended, in its entirety, to read as
follows:

“(c) Change in Employment Classification.

(1) A Participant who ceases to be an Employee will no longer actively
participate in the Plan after the date he ceases to be an Employee. If such
individual subsequently resumes his status as an Employee, he shall be eligible
again to become an active Participant on the date of his reemployment,
regardless of whether such date is a normal Entry Date. This requirement is
satisfied if such Employee is permitted to commence or resume, as the case may
be, making elective contributions as soon as is administratively feasible
following the date he resumes his status as an Employee.

(2) If an individual who is employed by an Employer but who is not an Employee
becomes an Employee, such Employee shall enter the Plan as an active Participant
on the later of (1) the date the individual becomes an Employee or (2) the Entry
Date on which he would have entered the Plan had he been an Employee throughout
his employment with the Employer. If the Employee must

 

XIII-10



--------------------------------------------------------------------------------

enter the Plan as an active Participant on the date the he becomes an Employee,
then he is permitted to commence making elective contributions as soon as is
administratively feasible following the date he resumes his status as an
Employee.

(3) If an individual who provides services for an Employer but is not reported
on the payroll records of an Employer as a common law employee is later
determined by an Employer, a court, or governmental agency to be an Employee or
to have been an Employee of an Employer, and so long as such individual is an
eligible Employee, then such individual will only be eligible for Plan
participation prospectively and will participate in the Plan as of the later of
(1) the date that such determination is made, or (2) the Entry Date that
coincides with or next follows such determination and after such individual has
satisfied all other eligibility requirements. If the individual enters the Plan
as an active Participant as of the date it is determined that he is an Employee,
then he is permitted to commence or resume, as the case may be, making elective
contributions as soon as is administratively feasible following the
determination date.”

 

 

3.

In all other respects, except as hereinbefore modified, the said Plan is hereby
ratified and confirmed, the within amendment to be immediately effective.

IN WITNESS WHEREOF, TECH DATA CORPORATION has caused this instrument to be duly
executed as of the 22 day of September, 2009.

 

TECH DATA CORPORATION

/c/    Caryl N. Lucarelli        

By:

 

Name:

 

Caryl N. Lucarelli

Title:

 

V.P. Human Resources

 

XIII-11



--------------------------------------------------------------------------------

POST-EGTRRA "GOOD FAITH" AMENDMENT

FOR DEFINED CONTRIBUTION PLANS

ELECTION FORM

 

Plan Name  

    Tech Data Corporation 401(k) Savings Plan

All references to the "Amendment" are to the Post-EGTRRA "Good Faith" Amendment
for Defined Contributions Plan attached to this Election Form. The Amendment is
comprised of 36 pages (not including the cover page and the table of contents
page). The Amendment is a "good faith" amendment, is not part of the
pre-approved EGTRRA document, and has not been reviewed by the IRS for
compliance with post-EGTRRA statutory and Regulatory changes. However, pursuant
to the provisions of Revenue Procedure 2007-44, this Amendment does not affect
the status of reliance upon the Plan. Execution of the Amendment by the
Sponsoring Employer is accomplished by the execution of this Election Form.

Section 1.  Post-EGTRRA Provisions Effective 2006 And Earlier

 

 

 

 

1.1

  ¨  

 

Revised Definition of Financial Hardship. Section 1.5 of the Amendment regarding
hardship distributions to a Participant's Primary Beneficiary is adopted
effective                                          .

   

 

1.2

  ¨  

 

Distributions to a Qualified Reservist. Section 1.6 of the Amendment regarding
distributions to a Qualified Reservist is adopted effective
                                         .

   

 

1.3

  ¨  

 

Hurricane Provisions. Section 1.7 of the Amendment regarding distributions made
from the Plan on account of Hurricanes Katrina, Rita, or Wilma is adopted,
subject to the following elections: (check any that apply)

       

¨

 

The special financial hardship distribution provision in Section 1.7(c) of the
Amendment applies

       

¨

 

The Participant loan provision in Section 1.7(d) of the Amendment applies

       

¨

 

The re-contribution of Qualified Hurricane Distributions provision in
Section 1.7(e) of the Amendment applies

       

¨

 

The re-contribution of Qualified Distributions provision in Section 1.7(f) of
the Amendment applies

   

 

1.4

  ¨  

 

Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the Amendment
regarding the revocation of an Original Amendment on account of the Heinz
decision is adopted effective                                          . The
Original Amendment is hereby revoked retroactively with respect to: (check one)

       

¨

 

¨

 

 

All accrued benefits, which are allocations that were accrued as of the
Applicable Amendment Date and allocations that were accrued after the Applicable
Amendment Date.

         

Only accrued benefits as of the Applicable Amendment Date, which are allocations
that were accrued as of the Applicable Amendment Date. Allocations accrued after
the Applicable Amendment Date will continue to be subject to the restrictions on
the form or timing of distributions as set forth in the Original Amendment.

   

 

1.5

  ¨  

 

Exclusion of 403(b) Participants. Section 1.9 of the Amendment regarding the
exclusion from the Plan of certain Employees who participate in a 403(b) plan
sponsored by the tax-exempt Employer is adopted.

 

Section 2. Post-EGTRRA Provisions Effective 2007

 

 

 

 

2.1

  x  

 

Direct Rollovers and the $500 Threshold. Pursuant to Section 2.2 of the
Amendment, if a Distributee elects to have only a portion of an Eligible
Rollover Distribution paid to an Eligible Retirement Plan in a Direct Rollover,
then that portion must equal or exceed $500.

    2.2   Code §415 Limitations under the Final §415 Regulations.      

(a)

 

Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. Pursuant to Section 2.5(c)(2) of the Amendment, an Employee's
Code §415(c)(3) Compensation which is used to determine any Top Heavy Minimum
Allocations and whether an Employee is also a Key Employee is: (check one)

 

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 1 of 6
 



--------------------------------------------------------------------------------

      x   FormW-2 Compensation         ¨   Code §3401 Compensation         ¨  
Safe Harbor Code §415 Compensation         ¨   Statutory Code §415 Compensation
      (b)  

Code §415(c)(3) Compensation for Code §415 Limitation Determinations. Pursuant
to Section 2.5(c)(2) of the Amendment, an Employee's Code §415(c)(3)
Compensation used to determine the Employee's Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.

        x   FormW-2 Compensation         ¨   Code §3401 Compensation         ¨  
Safe Harbor Code §415 Compensation         ¨   Statutory Code §415 Compensation
      (c)  

Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. Pursuant to Section 2.5(c)(2) of the Amendment, an
Employee's Code §415(c)(3) Compensation used to determine whether the Employee
is also a Highly Compensated Employee, and for other statutory purposes that do
not appear elsewhere in this Adoption Agreement, is based on the selection
below.

        x   FormW-2 Compensation         ¨   Code §3401 Compensation         ¨  
Safe Harbor Code §415 Compensation         ¨   Statutory Code §415 Compensation
      (d)  

x

 

Compensation Earned in Limitation Year but Paid in Next Limitation Year.
Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation for a
Limitation Year to include any amounts earned during that Limitation Year but
not paid until the next Limitation Year.

      (e)  

Post-Severance Compensation. For all Plan purposes, Section 2.5(c)(6) of the
Amendment defines Post-Severance Compensation as including regular pay after
Termination of Employment during the timeframe permitted by the Regulations,
plus any/all of the items selected below: (check all that apply)

        ¨  

Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B) of the
Amendment

        ¨  

Imputed compensation when the Participant becomes disabled under
Section 2.5(c)(6)(C) of the Amendment

        ¨  

Continuation of compensation while in qualified military service under
Section 2.5(c)(6)(D) of the Amendment

   

 

2.3

  x  

 

Vesting of Non-Safe Harbor Non-Elective Contributions. Pursuant to Section 2.6
of the Amendment and PPA §904, the Vesting Schedule that applies to Non-Safe
Harbor Non-Elective Contribution Accounts is effective as of the first day of
the first Plan Year beginning after December 31, 2006, subject to the following
elections:

        (a)   Participants to Whom the Post-2006 Vesting Schedule Relates. Under
Section 2.6(a) of the Amendment, the Post-2006 Vesting Schedule applies to the
Non-Safe Harbor Non-Elective Contribution Account of:  

 

        x  

Any Participant who completes an Hour of Service in any Plan Year beginning
after December 31, 2006.

          ¨  

Any Participant (regardless of whether he or she has Terminated Employment) who
has a Non-Safe Harbor Non-Elective Contribution Account balance in any Plan Year
beginning after December 31, 2006 and whose Non-Safe Harbor Non-Elective
Contribution Account has not become subject to the Forfeiture provisions of the
Plan prior to the first day of the first Plan Year beginning after December 31,
2006.

       

(b)

 

Account Balances to Which the Post-2006 Vesting Schedule Relates. Under
Section 2.6(b) of the Amendment, the Post-2006 Vesting Schedule applies to:

          x  

The entire Non-Safe Harbor Non-Elective Contribution Account.

          ¨  

The portion of the Non-Safe Harbor Non-Elective Contribution Account to which is
allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings
for Plan Years beginning after December 31, 2006 (and subsequent earnings
attributable to such allocations). The portion of the Non-Safe Harbor Non-

 

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 2 of 6
 



--------------------------------------------------------------------------------

         

Elective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre-2007 Vesting Schedule, without
regard to this Section or the Vesting schedule enumerated in the current Plan
document that applies to Non-Safe Harbor Non-Elective Contribution Accounts.

        (c)   Pre-2007 Vesting Schedule. Under Section 2.6(f)(3) of the
Amendment, the Pre-2007 Vesting Schedule was:           x   7 Year Graded      
    ¨   5 Year Cliff           ¨   The schedule set forth below            

1 Year / Period of Service                         %

2 Years / Periods of Service                      %

3 Years / Periods of Service                      % (must be at least 20% unless
100% Vesting occurs at 5 years)

4 Years / Periods of Service                      % (must be at least 40% unless
100% Vesting occurs at 5 years)

5 Years / Periods of Service                      % (must be at least 60%)

6 Years / Periods of Service                      % (must be at least 80%)

7 Years / Periods of Service                      % (must be 100%)

   

 

2.4

  x  

 

Rollovers by a Non-Spouse Beneficiary. Section 2.9 of the Amendment regarding
rollovers by a Non-Spouse Designated Beneficiary is adopted
effective           Jan 1, 2010             .

   

 

2.5

  ¨  

 

Money Purchase or Target Benefit Plan In-Service Distributions. Section 2.10 of
the Amendment regarding in-service distributions from a money purchase or target
benefit plan is adopted effective                                          . A
Participant who has reached Age              (cannot be earlier than Age 62) and
who has not yet Terminated Employment may elect to receive a distribution of his
or her Vested Account Balance.

   

 

2.6

  x  

 

QDIA. If the Plan has an Eligible Automatic Contribution Arrangement as
described in Code §414(w)(3), then Section 2.11 of the Amendment regarding QDIAs
is adopted effective as of the effective date of the Eligible Automatic
Contribution Arrangement (unless an earlier effective date is indicated in the
next sentence). Otherwise, Section 2.11 of the Amendment regarding QDIAs is
adopted effective           Dec 24, 2007            .

   

 

2.7

  ¨  

 

Modification of Normal Retirement Age. Section 2.12 of the Amendment regarding
the definition of Normal Retirement Age is adopted effective
                                         , subject to the following provisions:

       

(a)

 

Normal Retirement Age Amended in Plan or this Amendment. Under Section 2.12(a)
of the Amendment, the definition of Normal Retirement Age is amended as of the
effective date above to be:

          ¨  

The definition selected in the Adoption Agreement.

          ¨  

Age              (max. 65)

            ¨  

Or the                  (maximum. 5th) anniversary of becoming a Participant in
the Plan, if later.

            ¨  

Or the date the Participant is credited with at least              Years of
Service/Periods of Service, if later, but in no event later than the later of
Age 65 or the 5th anniversary of becoming a Participant.

            ¨  

Or                                         
                                                 , but in no event later than
the later of Age 65 or the 5th anniversary of becoming a Participant in the
Plan.

        (b)   ¨  

Plan Provisions for Code §411(a)(10) and/or Code §411(d)(6) Compliance. Under
Section 2.12(c) of the Amendment, the Plan is amended by the following
additional provisions:                                          
                 

                                       
                                         
                                         
                                                                          .  

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 3 of 6
 



--------------------------------------------------------------------------------

Section 3. Post-EGTRRA Provisions Effective 2008

 

 

 

 

3.1

  x  

 

Elimination of Gap Period Income for Excess Contributions. Section 3.1 of the
Amendment regarding the elimination of gap period income for Excess
Contributions is adopted effective           Jan 1, 2008            .

   

 

3.2

  x  

 

Elimination of Gap Period Income for Excess Aggregate Contributions. Section 3.2
of the Amendment regarding the elimination of gap period income for Excess
Aggregate Contributions is adopted by the Plan effective
          Jan 1, 2008             .

   

 

3.3

  ¨  

 

Qualified Automatic Contribution Arrangement. Section 3.3 of the Amendment
regarding a Qualified Automatic Contribution Arrangement is adopted effective
                                         , subject to the following:

        (a)  

QACA Contribution Requirement. Pursuant to Section 3.3(a) of the Amendment, the
Employer will make the following QACA Contribution to the following
Participants: (check one)

 

 

        ¨  

QACA Non-Elective Contribution. The Employer will make a QACA Non-Elective
Contribution equal to 3% (or such higher percentage as may be elected by the
Employer by resolution) of Compensation for the Plan Year. Such QACA
Non-Elective Contribution will be made on behalf of: (check one)

            ¨  

Any Participant in the Elective Deferral component of the Plan who is a NHCE,
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions.

            ¨  

Any Participant in the Elective Deferral component of the Plan, regardless of
whether such Participant makes Elective Deferrals or Voluntary Employee
Contributions.

            ¨  

The following Participants                                          
                                         
                                              (Any Participant in the Elective
Deferral component of the Plan who is a NHCE must be included regardless of
whether he or she makes Elective Deferrals or Voluntary Employee Contributions)

          ¨  

QACA "Basic" Matching Contributions. The Employer will make a QACA Matching
Contribution equal to the sum of (1) 100% of the Participant's Elective
Deferrals that do not exceed 1% of Compensation for the Allocation Period, plus
(2) 50% of the Participant's Elective Deferrals that exceed 1% of Compensation
for the Allocation Period but do not exceed 6% percent of Compensation for the
Allocation Period. Such QACA Matching Contribution will be made on behalf of:
(check one)

            ¨   Any Participant in the Elective Deferral component of the Plan
who is a NHCE and on whose behalf Elective Deferrals are made to the Plan.      
      ¨   Any Participant in the Elective Deferral component of the Plan and on
whose behalf Elective Deferrals are made to the Plan.             ¨  

The following Participants                                          
                                         
                                            (Any Participant in the Elective
Deferral component of the Plan who is a NHCE must be included regardless of
whether he or she makes Elective Deferrals or Voluntary Employee Contributions)

          ¨  

QACA "Enhanced" Matching Contributions. The Employer will make a QACA Matching
Contribution equal to (1) 100% of the Participant's Elective Deferrals that do
not exceed             % (must be at least 1% but not greater than 6%) of
Compensation for the Allocation Period; plus, if applicable, (2)             %
of Elective Deferrals that exceed             % (must be at least 1% but not
greater than 6%) of Compensation but do not exceed             % (must be
greater than 1% but not greater than 6%) of Compensation for the Allocation
Period; plus, if applicable, (3)             % of Elective Deferrals that exceed
            % (must be greater than 1% but not greater than 6%) of Compensation
but do not exceed             % (must be greater than 1% but not greater than
6%) of Compensation for the Allocation Period.

           

Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA "Enhanced"
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer was making the QACA "Basic" Matching Contributions, but the rate
of Matching Contributions cannot increase as Elective Deferrals increase.

 

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 4 of 6
 



--------------------------------------------------------------------------------

          Such QACA Matching Contribution will be made on behalf of:            
¨   Any Participant in the Elective Deferral component of the Plan who is a NHCE
and on whose behalf Elective Deferrals are made to the Plan.             ¨   Any
Participant in the Elective Deferral component of the Plan and on whose behalf
Elective Deferrals are made to the Plan.             ¨  

The following Participants                                          
                                         
                                                     

(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)

        (b)  

Plan to Which QACA Contribution Will Be Made. Pursuant to Section 3.3(a)(2) of
the Amendment, the QACA Contribution will be made to: (check one)

          ¨   This Plan           ¨   The following plan, so long as that other
plan meets the requirements of Code §401(k)(12)(F) and the Regulations
thereunder                                         
                                         
                                         
                                      .         (c)  

Compensation for QACA Contribution Purposes. Pursuant to Section 3.3(a)(5) of
the Amendment, a Participant's Compensation for QACA Contribution purposes is
determined by the provisions selected below:

          (1)  

Compensation is defined as: (check one)

            ¨   FormW-2 Compensation             ¨   Code §3401 Compensation    
        ¨   Safe Harbor Code §415 Compensation           (2)  

Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

            ¨   Be included as Compensation             ¨   Not be included as
Compensation          

(3)

 

The Compensation measuring period is the: (check one)

            ¨  

Plan Year

            ¨   Fiscal Year ending on or within the Plan Year             ¨  
Calendar year ending on or within the Plan Year          

(4)

 

¨

 

The following categories will not be counted as Compensation: (check all that
apply)

              ¨   A) Compensation received prior to becoming a Participant      
        ¨   B) Compensation received while an ineligible Employee              
¨   C) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances,
fringe benefit, etc.)               ¨   D) Post-Severance Compensation 1        
      ¨   E) Deemed 125 Compensation 1               ¨   F) Bonuses 1          
    ¨  

G) Overtime 1

              ¨   H) Commissions 1               ¨   I) Other
(describe) 1                                                  
                                                                                
               

                                                                       
                                         
                                                  

               

1 If checked, the Plan's definition of compensation may fail to satisfy the safe
harbor requirements unless such compensation is excluded only with respect to
HCEs under paragraph (5) below.

 

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 5 of 6
 



--------------------------------------------------------------------------------

       

(5)

 

¨

 

The amounts excluded under (4)(D) – (I) are only excluded with respect to:
(check all that apply)

              ¨  

Highly Compensated Employees

              ¨   Other (cannot be a class that only includes NHCEs)
                                        
                                                         

                                                                       
                                         
                                                        

        (d)  

Vesting of QACA Contribution Account. Pursuant to Section 3.3(b) of the
Amendment, a Participant's Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below:

         

(1)

 

The Vesting schedule for the QACA Contribution Account is: (check one)

            ¨   100% full and immediate             ¨   2-year cliff Vesting (1
year/0%; 2 years/100%)             ¨   The Vesting schedule set forth below:    
           

1 Year/Period of Service                      %

               

2 Years/Periods of Service         100    %

          (2)   ¨  

Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the QACA Contribution Account
except the following: (check all that apply)

              ¨   Service before age 18               ¨   Service before the
Employer maintained this Plan or a predecessor plan        

(e)

 

Usage of Forfeitures of QACA Contribution Account. If the Vesting schedule
selected in Section 3.3(d) above is other than 100% full and immediate, then
pursuant to Section 3.3(c) of the Amendment, Forfeitures that are not used for
the purposes described in Section 3.3(c) of the Amendment will be: (check one)

          ¨   Used to reduce any, or any combination of, Employer contributions,
as determined by the Administrator           ¨   Added to any, or any
combination of, Employer contributions, as determined by the Administrator    

 

3.4

  x  

 

Eligible Automatic Contribution Arrangement. Section 3.4 of the Amendment
regarding an Eligible Automatic Contribution Arrangement is adopted effective
          Jan 1, 2008         .

   

 

3.5

  ¨  

 

Eligible Participant's Election for Permissible Withdrawal. Section 3.5 of the
Amendment regarding a Participant's election for a Permissible Withdrawal is
adopted effective                                          . (the date cannot be
earlier than the effective date of either Section 3.3 or Section 3.4 above)

 

 

 

  SIGNATURE OF THE SPONSORING EMPLOYER

 

 

By

 

  /s/ Caryl N. Lucanelli

 

        Title

 

  Vice President /Human Resources Americas

 

 

 

Print Name

 

  Caryl Lucanelli

 

        Date

 

  12/15/09

 

 

  Post-EGTRRA "Good Faith" Amendment for DC Plans - Election Form    Page 6 of 6
 



--------------------------------------------------------------------------------

Supplemental Amendment #1 to the

Post-EGTRRA "Good Faith" Amendment for Defined Contribution Plans

Covering Applicable Provisions of the HEART Act of 2008 and WRERA 2008

 

Plan Name  

    Tech Data Corporation 401(k) Savings Plan

This Supplemental Amendment #1 (the "Supplemental Amendment") to the Post-EGTRRA
"Good Faith" Amendment (the "Amendment") is intended as good faith compliance
with certain provisions of the Heroes Earnings Assistance and Tax Relief Act of
2008 (HEART) and the Worker, Retiree and Employer Recovery Act of 2008 (WRERA),
including Technical Corrections to the Pension Protection Act of 2006. This
Amendment supersedes any conflicting provisions of the Plan, any administrative
policy, the Plan's funding policy, and/or any previously-adopted "good faith"
amendment of the same subject matter, as applicable. This Amendment is a "good
faith" amendment, is not part of the pre-approved EGTRRA document, and has not
been reviewed by the Internal Revenue Service for compliance with post-EGTRRA
statutory and Regulatory changes. Furthermore, pursuant to Revenue Procedure
2007-44, this Amendment does not affect the status of reliance upon the Plan.

Section 1. WRERA Technical Corrections to the Pension Protection Act of 2006

 

 

  1.1

Elimination of Gap Period Income Upon Distribution of Excess Elective Deferrals.
This Section supersedes Section 2.8 of the Amendment. If the Plan is a Code
§401(k) Plan, then Excess Elective Deferrals (as defined in Code §402(g)(2)(A))
which are distributed with respect to the 2008 Plan Year, or with respect to any
later Plan Year, will be adjusted for any income or loss up to the last day of
the Plan Year to which the distribution relates, without regard to the gap
period (the period between the end of the Plan Year and the date of
distribution) or any adjustment for income or loss during the gap period.

 

 

  1.2

Rollover by a Non-Spouse Designated Beneficiary. This Section supersedes
Section 2.9 of the Amendment. Unless an earlier date is selected by the
Sponsoring Employer in the Election Form to the Amendment, then effective for
Plan Years beginning on or after January 1, 2009, a Beneficiary who (a) is other
than the Participant's Spouse and (b) is considered to be a Designated
Beneficiary under Code §401(a)(9)(E) (known as a "Non-Spouse Designated
Beneficiary") may establish an individual retirement account under Code §408(a)
or an individual retirement annuity under Code §408(b) (known as an "Inherited
IRA") into which all or a portion of a death benefit (to which such Non-Spouse
Designated Beneficiary is entitled) can be transferred in a direct trustee-to
trustee transfer (a direct rollover). Notwithstanding the above, any amount
payable to a Non-Spouse Designated Beneficiary that is deemed to be a required
minimum distribution pursuant to Code §401(a)(9) may not be transferred into
such Inherited IRA. The Non-Spouse Designated Beneficiary may deposit into such
Inherited IRA all or any portion of the death benefit that is deemed to be an
eligible rollover distribution (but for the fact that the distribution is not an
eligible rollover distribution because the distribution is being paid to a
Non-Spouse Designated Beneficiary). In determining the portion of such death
benefit that is considered to be a required minimum distribution that must be
made from the Inherited IRA, the Non-Spouse Designated Beneficiary may elect to
use either the 5-year rule or the life expectancy rule, pursuant to Regulation
§1.401(a)(9)-3, Q&A-4(c). Any distribution made pursuant to this Section is not
subject to the direct rollover requirements of Code §401(a)(31), the notice
requirements of Code §402(f), or the mandatory withholding requirements of Code
§3405(c). If a Non-Spouse Designated Beneficiary receives a distribution from
the Plan, then the distribution is not eligible for the "60-day" rollover rule,
which is available to a Beneficiary who is a Spouse. If the Participant's
Non-Spouse Designated Beneficiary is a trust, then the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a Designated Beneficiary within the meaning of Code
§401(a)(9)(E). In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution. Any distribution made prior to January 1, 2010 is not subject to
the direct rollover requirements of Code §401(a)(31) (including Code
§401(a)(31)(B), the notice requirements of Code §402(f) or the mandatory
withholding requirements of Code §3405(c)). If a non-spouse Beneficiary receives
a distribution from the Plan, the distribution is not eligible for a "60-day"
rollover. If the Participant’s named Beneficiary is a trust, the Plan may make a
direct rollover to an individual retirement account on behalf of the trust,
provided the trust satisfies the requirements to be a Designated Beneficiary
within the meaning of Code §401(a)(9)(E).

 

 

  Supplemental Amendment #1 to the Post-EGTRRA "Good Faith" Amendment for DC
Plans   Page 1 of 3  



--------------------------------------------------------------------------------

  1.3

Qualified Default Investment Alternative. This Section supersedes Section 2.6 of
the Amendment Election Form. If elected here x by the Sponsoring Employer, then,
effective           Dec 24, 2007            , if the Plan gives Participants or
Beneficiaries the opportunity to direct the investment of any assets in the
Participant's Account (or any sub-account) and if any Participant or Beneficiary
does not direct the investment of such assets, then such assets in the
Participant's Account (or such sub-account(s)) will be invested in a Qualified
Default Investment Alternative ("QDIA"), subject to the provisions of
Section 2.11 of the Amendment.

 

Section 2. HEART Act of 2008

 

 

  2.1

Contributions and Allocations. If elected here ¨ by the Sponsoring Employer,
then the following provisions apply to a Qualified Reservist’s rights to
contributions and allocations under the Plan:

 

 

  (a)

Determination of Amount. If a Qualified Reservist dies or incurs a Disability on
or after January 1, 2007 while performing Qualified Military Service, then in
determining any contribution or allocation such Participant is otherwise
entitled to under the terms of the Plan, such Participant will be deemed to have
resumed employment with the Employer in accordance with the individual’s
reemployment rights under USERRA on the day preceding such death or Disability,
and will be deemed to have Terminated Employment on the actual date of death or
Disability.

 

 

  (b)

Amount of Elective Deferrals and/or Voluntary Employee Contributions. The amount
of a Qualified Reservist’s Elective Deferrals and/or Voluntary Employee
Contributions which are considered for purposes of this Section 2.1 will be
determined on the basis of the Qualified Reservist’s average Elective Deferrals
and/or Voluntary Employee Contributions which are actually made for the lesser
of the following two computation periods: (1) the 12-month period of service
with the Employer immediately prior to Qualified Military Service; or (2) the
actual length of continuous service with the Employer.

 

 

  2.2

Differential Wage Payment. For computation periods beginning after December 31,
2008, the following applies:

 

 

  (a)

Employee Status. An individual receiving a differential wage payment, as defined
by Code §3401(h)(2), will be treated as an Employee of the Employer making such
payment. Notwithstanding the foregoing, for purposes of Code
§401(k)(2)(B)(i)(I), a Participant is treated as having Terminated Employment
during any period he or she is performing service in the uniformed services
described in Code §3401(h)(2)(A).

 

 

  (b)

Treatment as Compensation. Any amounts received by a Qualified Reservist as
differential wage payments will be treated as Compensation (to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering Qualified Military Service).

 

 

  (c)

Coordination With USERRA. The Plan will not be treated as failing to meet the
requirements of any provision described in Code §414(u)(1)(C) by reason of any
contribution or benefit which is based on the Differential Wage Payments.
However, this paragraph only applies if all Employees of the Employer performing
service in the uniformed services described in Code §3401(h)(2)(A) are entitled
to receive differential wage payments (as defined in Code §3401(h)(2)) on
reasonably equivalent terms and, if eligible to participate in a retirement plan
maintained by the employer, to make contributions based on the payments on
reasonably equivalent terms (taking into account Code §§410(b)(3), (4), and
(5)).

 

 

  2.3

Suspension of Elective Deferrals. If a Qualified Reservist elects to receive a
distribution of all or a portion of his or her Participant’s Account under the
provisions of Sections 5.1, 5.2 and/or 5.3 of the Plan by reason of death,
Disability or Termination of Employment, such Participant will not be permitted
to contribute Elective Deferrals and/or Employee Voluntary Contributions to the
Plan for a period of 6 months. Such 6 month period will commence on the date of
the distribution.

 

 

  2.4

Death Benefits. If a Participant dies on or after January 1, 2007 while
performing Qualified Military Service, such Participant will be deemed to have
resumed employment with the Employer in accordance with the individual’s
reemployment rights under USERRA on the day preceding death, and will be deemed
to have Terminated Employment on the actual date of death.

 

 

  Supplemental Amendment #1 to the Post-EGTRRA "Good Faith" Amendment for DC
Plans   Page 2 of 3  



--------------------------------------------------------------------------------

  2.5

Definition of Qualified Reservist. The term "Qualified Reservist" means an
individual who is a member of a reserve component, as defined in §101 of title
37, United States Code, and who is ordered or called to active duty after
September 11, 2001 either for a period in excess of 179 days or for an
indefinite period.

 

 

  2.6

Definition of Qualified Military Service. The term "Qualified Military Service"
means military service as that term is used in Code §414(u)(1).

 

Section 3. 2009 Required Minimum Distributions (RMDs)

 

 

  3.1

2009 RMDs Will Be Made Unless the Participant or Beneficiary Elect Not to
Receive Them. If this Section 3.1 is checked here ¨, then notwithstanding
Section 5.9 of the Plan to the contrary, a Participant or Beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of Code §401(a)(9)(H) ("2009 RMDs"), and who would have satisfied
that requirement by receiving distributions that are (1) equal to the 2009 RMDs
or (2) one or more payments in a series of substantially equal distributions
(that include the 2009 RMDs) made at least annually and expected to last for the
life (or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s Designated Beneficiary, or
for a period of at least 10 years ("Extended 2009 RMDs"), will receive those
distributions for 2009 unless the Participant or Beneficiary chooses not to
receive such distributions.

 

 

  3.2

2009 RMDs Will Not Be Made Unless the Participant or Beneficiary Elect to
Receive Them. If this Section 3.2 is checked here x, then notwithstanding
Section 5.9 of the Plan, a Participant or Beneficiary who would have been
required to receive required minimum distributions for 2009 but for the
enactment of Code §401(a)(9)(H) ("2009 RMDs"), and who would have satisfied that
requirement by receiving distributions that are (1) equal to the 2009 RMDs or
(2) one or more payments in a series of substantially equal distributions (that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s Designated Beneficiary, or
for a period of at least 10 years ("Extended 2009 RMDs"), will not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions.

 

 

  3.3

Direct Rollovers. Notwithstanding Section 5.14 of the Plan to the contrary, and
solely for purposes of applying the direct rollover provisions of the Plan, the
additional distributions in 2009 checked below (if any) will be treated as
eligible rollover distributions. However, if no election is made below, a direct
rollover will be offered only for distributions that would be eligible rollover
distributions without regard to Code §401(a)(9)(H).

 

 

  ¨

2009 RMDs and Extended 2009 RMDs (both as defined in Sections 3.1 and 3.2
above).

 

 

  ¨

2009 RMDs (as defined in Sections 3.1 and 3.2 above) but only if paid with an
additional amount that is an eligible rollover distribution without regard to
Code §401(a)(9)(H).

 

 

  SIGNATURE OF THE SPONSORING EMPLOYER

 

 

By

 

/s/ Caryl N. Lucanelli

 

        Title

 

  Vice President /Human Resources Americas

 

 

 

Print Name

 

Caryl Lucanelli

 

        Date

 

  12/15/09

 

 

  Supplemental Amendment #1 to the Post-EGTRRA "Good Faith" Amendment for DC
Plans   Page 3 of 3  



--------------------------------------------------------------------------------

 

 

POST-EGTRRA "GOOD FAITH" AMENDMENT



--------------------------------------------------------------------------------

Table of Contents

 

Article 1

  - 1 -

Post-EGTRRA Provisions Effective 2006 And Earlier

  - 1 -

  1.1

 

Bonding Requirements

  - 1 -

  1.2

 

Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations

  - 1 -

  1.3

 

Eliminating Forms of Distribution

  - 2 -

  1.4

 

Application of Code §411(a) With Respect to Protected Benefits

  - 3 -

  1.5

 

Financial Hardship Distributions

  - 3 -

  1.6

 

Distribution to a Qualified Reservist

  - 4 -

  1.7

 

Hurricane Provisions

  - 4 -

  1.8

 

Retroactive Revocation of Prior Amendment on account of the Heinz Decision

  - 9 -

  1.9

 

Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m) Plan

  - 10 -

Article 2

  - 11 -

Post-EGTRRA Provisions Effective 2007

  - 11 -

  2.1

 

Notice and Consent Requirements

  - 11 -

  2.2

 

Direct Rollovers

  - 13 -

  2.3

 

Qualified Domestic Relations Orders

  - 15 -

  2.4

 

Determination Whether Partial Termination of the Plan Has Occurred

  - 15 -

  2.5

 

Code §415 Limitations Under the Final Code §415 Regulations

  - 16 -

  2.6

 

Vesting of Non-Safe Harbor Non-Elective Contribution Accounts

  - 23 -

  2.7

 

Diversification

  - 25 -

  2.8

 

Calculation of Gap Period Income for Excess Elective Deferrals

  - 26 -

  2.9

 

Rollover by a Non-Spouse Designated Beneficiary

  - 26 -

  2.10

 

Money Purchase or Target Benefit Plan In-Service Distributions

  - 27 -

  2.11

 

Qualified Default Investment Alternative

  - 27 -

  2.12

 

Modification to Normal Retirement Age

  - 29 -

  2.13

 

Mid-Year Changes Permitted for Safe Harbor 401(k) Plan

  - 30 -

Article 3

  - 31 -

Post-EGTRRA Provisions Effective 2008

  - 31 -

  3.1

 

Elimination of Gap Period Income for Excess Contributions

  - 31 -

  3.2

 

Elimination of Gap Period Income for Excess Aggregate Contributions

  - 31 -

  3.3

 

Qualified Automatic Contribution Arrangement

  - 31 -

  3.4

 

Eligible Automatic Contribution Arrangement

  - 34 -

  3.5

 

Eligible Participant's Election for Permissible Withdrawal

  - 35 -

  3.6

 

Qualified Optional Survivor Annuity

  - 36 -

 

1



--------------------------------------------------------------------------------

Introduction

This Post-EGTRRA "Good Faith" Amendment (the "Amendment") is intended as good
faith compliance with various post-EGTRRA provisions, including the Pension
Protection Act of 2006 and various changes to the Regulations. This Amendment
supersedes any conflicting provisions of the Plan, any administrative policy,
the Plan's funding policy, and/or any previously-adopted "good faith" amendment
of the same subject matter, as applicable. If this Amendment
establishes/memorializes an Automatic Contribution Arrangement, then this
Amendment supersedes any State (or Commonwealth) law that would directly or
indirectly prohibit or restrict the inclusion of an Automatic Contribution
Arrangement in the Plan, pursuant to ERISA §514(e)(1) and Department of Labor
Regulation §2550.404c–5(f).

This Amendment is a "good faith" amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
post-EGTRRA statutory and Regulatory changes. Furthermore, pursuant to Revenue
Procedure 2007-44, this Amendment does not affect the status of reliance upon
the Plan.

The Amendment consists of this document (the Post-EGTRRA "Good Faith" Amendment)
and the Post-EGTRRA "Good Faith" Amendment Election Form (the "Election Form").
Each Article of the Amendment is based upon the earliest effective year that a
specific Section (or specific paragraph of a Section) can apply to the Plan, but
the effective year of an Article is used for reference purposes only. The actual
effective date of (a) a specific Section of this Amendment, (b) a specific
paragraph in a Section of this Amendment, or (c) a specific Section of the
Election Form, applies to the Plan and overrides any conflict with the effective
year of an Article. Furthermore, the rules of the Plan's Section entitled
"Interpretation of the Plan and Trust" apply to this Amendment.

Article 1

Post-EGTRRA Provisions Effective 2006 And Earlier

 

1.1

Bonding Requirements. Paragraph (a) below is effective as of the first day of
the first Plan Year beginning after August 17, 2006. Furthermore, paragraph
(b) below is effective as of the first day of the first Plan Year beginning
after December 31, 2007.

 

  (a)

Determination of Amount. Every Plan fiduciary other than a bank, an insurance
company, a broker-dealer who is registered under the Securities Exchange Act of
1934 §15(b) and who is subject to the fidelity bond requirements of a
self-regulatory organization as defined in ERISA §412(a) as amended by PPA, or a
fiduciary of a Sponsoring Employer that has no common-law employees, will be
bonded in an amount that is not less than 10% of the amount of funds under such
Plan fiduciary's direct or indirect control; however, such bond will not be less
than $1,000 nor more than $500,000 (or such other amount as may be required by
law). The bond will provide protection to the Plan against any loss for acts of
fraud or dishonesty by a Plan fiduciary acting alone or in concert with others.
The cost of such bond will be an expense of either the Sponsoring Employer or
the Plan, at the election of the Sponsoring Employer.

 

  (b)

Investment in Employer Securities. If the Plan holds employer securities as
defined in ERISA §407(d)(1), the maximum bond described in paragraph (a) is
increased to $1,000,000 unless the Department of Labor prescribes a larger
amount after notice and an opportunity for interested parties to be heard.

 

1.2

Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations. If
(a) the Plan becomes frozen; (b) the freezing of allocations under the Plan
causes a partial termination of the Plan to occur; and (c) allocations later
resume under the previously-frozen Plan, then all Years of Service or 1-Year
Periods of Service, as applicable, after the Plan was established must be
recognized for Vesting purposes. In addition, if allocations are made under a
new plan maintained by the same Employer and if the new plan is merged with the
frozen Plan, then all Years of Service or 1-Year Periods of Service, as
applicable, after the frozen Plan was established must be recognized for Vesting
purposes for any allocations under the new plan after the merger. The provisions
of this Section comply with Revenue Ruling 2003-65.

 

- 1 -



--------------------------------------------------------------------------------

1.3

Eliminating Forms of Distribution. In addition to rules that are enumerated by
Regulations and other guidance concerning the modification of the Plan's Normal
Form of Distribution and the modification and/or the elimination of the Plan's
Optional Forms of Distribution, for any applicable Plan amendment that is
adopted on or after August 12, 2005 (except as otherwise provided), the Plan may
be amended to eliminate a form of distribution, subject to the following rules:

 

  (a)

General Rule for Eliminating a Form of Distribution. The Plan may eliminate a
form of distribution previously available to Participants, so long as:

 

  (1)

Single Sum Available. A single sum payment is available to Participants at the
same time or times as the form of distribution being eliminated;

 

  (2)

Same or Greater Portion of Participant's Account. Such single sum payment is
based upon the same or greater portion of the Participant's Account as the form
of distribution being eliminated; and

 

  (3)

Single Sum Otherwise Identical. Such single-sum distribution form is otherwise
identical to the form of benefit being eliminated or restricted. For purposes of
this subparagraph, a single-sum distribution form is otherwise identical to the
form of benefit that is eliminated or restricted only if the single-sum
distribution form is identical in all respects to the eliminated or restricted
form of distribution (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement. However, an otherwise identical distribution form need not retain
rights or features of the form of benefit that is eliminated or restricted to
the extent that those rights or features would not be protected from elimination
or restriction under Code §411(d)(6).

 

  (b)

Eliminating Optional Forms of Distribution Through Utilization Test. If the Plan
is a money purchase plan or a target benefit plan, then in addition to the
provisions of paragraph (a) above, for any applicable Plan amendment adopted
after December 31, 2006, the Plan may eliminate any/all Optional Forms of
Distribution that comprise a Generalized Optional Form for a Participant with
respect to allocations that occurred before the Applicable Amendment Date under
the "Utilization Test" of Regulation §1.411(d)-3(f). The elimination of Optional
Forms of Distribution of this paragraph (b) is subject to the following:

 

  (1)

Not a Core Benefit. The Optional Forms of Distribution being eliminated cannot
be a Core Option.

 

  (2)

Timeframe for Amendment. The Plan amendment is not applicable with respect to an
Optional Form of Distribution with an Annuity Starting Date that is earlier than
the number of days in the maximum Applicable Election Period after the date that
the amendment is adopted.

 

  (3)

Requirements. During the Look-Back Period, (1) the Generalized Optional Form has
been available to at least the Applicable Number of Participants; and (2) no
Participant has elected any Optional Form of Distribution that is part of the
Generalized Optional Form with an Annuity Starting Date that is within the
Look-Back Period.

 

  (c)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Applicable Amendment Date. The term "Applicable Amendment Date" means the later
of the effective date of the amendment or the date that the amendment is
adopted.

 

  (2)

Applicable Election Period. The term "Applicable Election Period" means the
period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).

 

  (3)

Applicable Number of Participants. The term "Applicable Number of Participants"
means 50 Participants. However, the Applicable Number of Participants may
include Participants Taken Into Account who elected an Optional Form of
Distribution that included a single-sum distribution that applied with respect
to at least 25% of the Participant's Account, but only if the Applicable Number
of Participants is increased to 1,000 Participants.

 

- 2 -



--------------------------------------------------------------------------------

  (4)

Core Option. The term "Core Option" means (A) a straight life annuity
Generalized Optional Form under which the Participant is entitled to a level
life annuity with no benefit payable after the Participant's death; (B) a 75%
joint and contingent annuity Generalized Optional Form under which the
Participant is entitled to a life annuity with a survivor annuity for any
individual designated by the Participant (including a non-Spousal contingent
annuitant) that is 75% of the amount payable during the Participant's life;
(C) a 10-year term certain and life annuity Generalized Optional Form under
which the Participant is entitled to a life annuity with a guarantee that
payments will continue to any person designated by the Participant for the
remainder of a fixed period of 10 years if the Participant dies before the end
of the 10-year period; and (D) the most valuable option for a Participant with a
short life expectancy, as defined in Regulation §1.411(d)-3(g)(5)(iii). The
rules of Regulation §1.411(d)-3(g)(5) apply to the determination of Core
Options.

 

  (5)

Generalized Optional Form. The term "Generalized Optional Form" means a group of
Optional Forms of Distribution that are identical except for differences due to
actuarial factors used to determine the amount of the distributions under those
Optional Forms of Distribution and the Annuity Starting Dates.

 

  (6)

Look-Back Period. The term "Look-Back Period" means the period that includes:
(A) the portion of the Plan Year in which such Plan amendment is adopted that
precedes the date of adoption (known as the "Pre-Adoption Period"); and (B) the
2 Plan Years immediately preceding the Pre-Adoption Period. With regard to the
Look-Back Period, the following rules apply: (A) in the Look-Back Period, at
least 1 of the Plan Years must be a 12-month Plan Year; (B) the Plan may
exclude, pursuant to an administrative policy that is promulgated by the
Administrator, the calendar month in which the amendment is adopted from the
Look-Back Period and the preceding 1 or 2 calendar months to the extent those
preceding months are contained within the Pre-Adoption Period; and (C) in order
to have a Look-Back Period that satisfies the requirement of the minimum
Applicable Number of Participants, the Look-Back Period may be expanded pursuant
to an administrative policy that is promulgated by the Administrator, to include
the 3, 4, or 5 Plan Years immediately preceding the Plan Year in which the
amendment is adopted. However, if the Plan does not satisfy the requirement of
the minimum Applicable Number of Participants using the Pre-Adoption Period and
the immediately preceding 5 Plan Years, then the Plan is not permitted to be
amended in accordance with the Utilization Test of this Section.

 

  (7)

Participant Taken Into Account. The term "Participant Taken Into Account" means
a Participant who was eligible to elect to commence payment of an Optional Form
of Distribution that is part of the Generalized Optional Form being eliminated
with an Annuity Starting Date that is within the Look-Back Period. A Participant
is not a Participant Taken Into Account if the Participant (A) did not elect any
Optional Form of Distribution with an Annuity Starting Date that was within the
Look-Back Period; (B) elected an Optional Form of Distribution that included a
single-sum distribution that applied with respect to at least 25% of the
Participant's Account; (C) elected an Optional Form of Distribution that was
only available during a limited period of time and that contained a
retirement-type subsidy where the subsidy that is part of the Generalized
Optional Form being eliminated was not extended to any Optional Form of
Distribution with the same Annuity Starting Date; or (D) elected an Optional
Form of Distribution with an Annuity Starting Date that was more than 10 years
before Normal Retirement Age.

 

1.4

Application of Code §411(a) With Respect to Protected Benefits. Any applicable
Plan amendment adopted after August 9, 2006 which decreases a Participant's
Account balance, or otherwise places greater restrictions or conditions on a
Participant's rights to Code §411(d)(6) protected benefits is not permitted,
even if the Plan amendment merely adds a restriction or condition that is
permitted under the Vesting rules in Code §411(a)(3) through (11). However, a
Plan amendment does not violate Code §411(d)(6) to the extent that the amendment
applies to allocations after the Applicable Amendment Date. Notwithstanding the
first sentence of this Section, a Plan amendment that satisfies the requirements
of Department of Labor Regulation 2530.203–2(c) (relating to Vesting Computation
Periods) does not violate the requirements of Code §411(d)(6) even though the
Plan amendment changes the Plan's Vesting Computation Periods. For purposes of
this Section, the term "Applicable Amendment Date" means the later of the
effective date of the amendment or the date the amendment is adopted.

 

1.5

Financial Hardship Distributions. If the Plan is either a profit sharing plan or
a 401(k) Plan and if elected by the Sponsoring Employer in the Election Form,
then this Section is effective as of the effective date elected in the Election
Form, and the following provisions apply to the Plan:

 

- 3 -



--------------------------------------------------------------------------------

  (a)

Revised Definition of Financial Hardship. With respect to financial hardship
distributions made on or after the effective date of this Section, the
determination of any deemed immediate and heavy financial need described in
Regulation §1.401(k)-1(d)(3)(iii)(B) will be expanded to include any immediate
and heavy financial need (expenses described in Regulation
§1.401(k)-1(d)(3)(iii)(B)(1), (3), or (5), which relate to medical, tuition, and
funeral expenses, respectively) of a Participant's Primary Beneficiary. For
purposes of this Section, the term "Primary Beneficiary" means the individual(s)
who is named and designated as a Beneficiary under the terms of the Plan and who
has an unconditional right to all or a portion of the Participant's Account
balance upon the Participant's death.

 

  (b)

Amounts to Which the Revised Definition of Financial Hardship Applies. The
provisions of this Section apply to financial hardship distributions under the
provisions of an administrative policy regarding financial hardship
distributions that is promulgated by the Administrator.

 

1.6

Distribution to a Qualified Reservist. If the Plan is a 401(k) Plan and if
elected by the Sponsoring Employer in the Election Form, then this Section is
effective with respect to any Qualified Reservist Distribution that is taken
after September 11, 2001 but before December 31, 2007 (but the December 31, 2007
date has been eliminated by the Heroes Earnings Assistance and Relief Tax Act of
2008 (HEART)), as follows:

 

  (a)

Qualified Reservist Distribution Permitted for Any Reason. A Qualified Reservist
Distribution may be made to a Qualified Reservist under any circumstance and/or
for any reason without violating the distribution restrictions of Code
§401(k)(2)(B)(i).

 

  (b)

Qualified Reservist Distribution Not Subject To Excise Tax and May Be Repaid To
an IRA. Notwithstanding anything in the Plan to the contrary, to the extent that
any distribution is a Qualified Reservist Distribution, the otherwise applicable
10% excise tax of Code §72(t)(1) on early distributions will not apply. In
addition, at any time during the two-year period beginning on the day after the
last day of the Qualified Reservist's active duty (but the two-year period will
end no earlier than August 17, 2008), a Qualified Reservist who has received one
or more Qualified Reservist Distributions may make one or more repayment
contributions to an IRA in an aggregate amount not to exceed the total amount of
such Qualified Reservists Distributions. The dollar or compensation limitations
otherwise applicable to contributions to an IRA will not apply to a repayment
contribution of Qualified Reservist Distributions. No deduction is allowed for a
repayment contribution of Qualified Reservist Distributions.

 

  (c)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Qualified Reservist. The term "Qualified Reservist" means an individual who is a
member of a reserve component, as defined in §101 of title 37, United States
Code, and who is ordered or called to active duty after September 11, 2001 and
before December 31, 2007 (but the December 31, 2007 date has been eliminated by
the Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART)) either for a
period in excess of 179 days or for an indefinite period.

 

  (2)

Qualified Reservist Distribution. The term "Qualified Reservist Distribution"
means a distribution of Elective Deferrals to a Qualified Reservist that is made
during the period beginning on the date that the Qualified Reservist is ordered
or called to duty and ending on the last day of active duty.

 

1.7

Hurricane Provisions. If elected by the Sponsoring Employer in the Post-EGTRRA
"Good Faith" Amendment Election Form, then except as otherwise provided in
paragraphs (c) through (f) below, this Section applies to any Participant in the
Plan that was affected by Hurricanes Katrina, Rita, or Wilma:

 

  (a)

Qualified Hurricane Distributions. The following provisions apply to Qualified
Hurricane Distributions:

 

  (1)

Qualified Hurricane Distribution Not Subject to Code §72(t). Any Qualified
Hurricane Distribution will not be subject to Code §72(t). The aggregate amount
of distributions received by an individual which may be treated as Qualified
Hurricane Distributions for any taxable year shall not exceed the excess (if
any) of (A) $100,000, minus (B) the aggregate amounts treated as Qualified
Hurricane Distributions received by such individual for all prior taxable years.

 

- 4 -



--------------------------------------------------------------------------------

  (2)

Clarification of Qualified Hurricane Distribution. If a distribution to an
individual would (without regard to subparagraph (c)(1)) be a Qualified
Hurricane Distribution, then this Plan shall not be treated as violating any
requirement of subparagraph (c)(1) merely because the Plan treats such
distribution as a Qualified Hurricane Distribution, unless the aggregate amount
of such distributions from all plans (including this Plan) maintained by the
Sponsor Employer (and any Affiliated Employer of the Sponsoring Employer) to
such individual exceeds $100,000.

 

  (3)

Exemption of Qualified Hurricane Distributions from Trustee to Trustee Transfer
and Withholding Rules. For purposes of Code §401(a)(31), §402(f), and §3405,
Qualified Hurricane Distributions shall not be treated as eligible rollover
distributions.

 

  (4)

Qualified Hurricane Distributions Treated as Meeting Plan Distribution
Requirements. A Qualified Hurricane Distribution will be treated as meeting the
requirements of Code §401(k)(2)(B)(i), §403(b)(7)(A)(ii), §403(b)(11), and
§457(d)(1)(A).

 

  (b)

Procedural Requirements. Any otherwise applicable procedural requirements that
are imposed by the Plan, any administrative policy, or any procedure may be
disregarded with respect to any provision of this Section, so long as the
Administrator makes a good-faith effort under the circumstances to comply with
such requirements of the Plan, administrative policy, or procedure and makes a
reasonable attempt to assemble any required documentation as soon as practical
including, if applicable, Spousal consent.

 

  (c)

Special Financial Hardship Distributions on Account of Hurricane Disasters. If
elected by the Sponsoring Employer in the Election Form, then regardless of any
other distribution provisions in the Plan to the contrary, a Participant or
former Participant (1) whose Principal Place of Abode is/was located in the
Hurricane Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane
Wilma Disaster Area; (2) whose place of employment is/was located in the
Hurricane Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane
Wilma Disaster Area; or (3) whose lineal ascendant or descendant, dependent or
Spouse has/had a Principal Place of Abode or place of employment in the
Hurricane Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane
Wilma Disaster Area; and the Participant or former Participant, or the
Participant's (or former Participant's) lineal ascendant or descendant,
dependent, or Spouse faces an immediate and heavy financial need, may receive a
special financial hardship distribution on or after August 29, 2005 and not
later than March 31, 2006 of the Participant's Elective Deferrals (as well as
the Participant's Vested Interest in the Participant's Account or any
sub-account of the Participant's Account that is not prohibited by law or
Regulation from being distributed as a hardship distribution). The determination
of whether a Participant or former Participant, or the Participant's (or former
Participant's) lineal ascendant or descendant, dependent, or Spouse has an
immediate and heavy financial need will be made by the Administrator, subject to
the following provisions:

 

  (1)

Immediate and Heavy Financial Need. The determination by the Administrator of an
immediate and heavy financial need will be based upon such severity that a
Participant or former Participant, or the Participant's (or former
Participant's) lineal ascendant or descendant, dependent, or Spouse is
confronted or endangered by present or impending financial ruin, present or
impending want, or privation. The Administrator will determine whether an
immediate and heavy financial need exists based on all relevant facts and
circumstances in a nondiscriminatory manner, and will not be limited to the
circumstances enumerated in subparagraph (2) below. The Participant or former
Participant must demonstrate the immediate and heavy financial need with
positive evidence submitted to the Administrator, if positive evidence is
readily available. However, the Administrator may rely upon representations from
the Participant or former Participant as to the need for and amount of a
financial hardship distribution, unless the Administrator has actual knowledge
to the contrary.

 

  (2)

Deemed Immediate and Heavy Financial Need. A distribution is deemed to be on
account of an immediate and heavy financial need of a Participant or former
Participant, or the Participant's (or former Participant's) lineal ascendant or
descendant, dependent, or Spouse if the distribution is for (A) expenses for (or
necessary to obtain) medical care that would be deductible under Code §213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income); (B) costs directly related to the purchase of a principal residence
(excluding mortgage payments); (C) payment of tuition, related educational fees,
and room and board expenses, for up to the next 12 months of post-secondary
education; (D) payments necessary to prevent the eviction from the principal
residence or foreclosure on

 

- 5 -



--------------------------------------------------------------------------------

 

the mortgage on that residence; (E) payments for burial or funeral expenses; or
(F) expenses for the repair of damage to the principal residence that would
qualify for the casualty deduction under Code §165 (determined without regard to
whether the loss exceeds 10% of adjusted gross income).

 

  (3)

Certain Restrictions Do Not Apply to Special Financial Hardship Distributions.
If this Plan (or any other plan of the Sponsoring Employer) is a 401(k) Plan or
permits Voluntary Employee Contributions, then a Participant who receives a
special financial hardship distribution of Elective Deferrals pursuant to this
paragraph (c) is not prohibited from making Elective Deferrals or Voluntary
Employee Contributions to the Plan (or any other plan of the Sponsoring
Employer) at any time after receipt of the special financial hardship
distribution.

 

  (d)

Participant Loans. If elected by the Sponsoring Employer in the Election Form,
then the following provisions apply to a Qualified Individual with respect to
loans made during the Applicable Period:

 

  (1)

Increase in Limit on Loans Not Treated as Distributions. In the case of any
Participant loan to a Qualified Individual made during the Applicable Period,
the following Participant loan limits that are contained in the separate written
loan program are increased as follows: (A) the $50,000 aggregate limit on a
Participant's loans of Code §72(p)(2)(A)(i) is increased to $100,000; and
(B) the aggregate amount of a Participant's loans which is limited to 50% of the
Participant's Vested Account balance of Code §72(p)(2)(A)(ii) is increased to
100% of the Participant's Vested Account balance.

 

  (2)

Adequate Security. The requirements of ERISA with respect to adequate loan
security are not enforced with respect to any Participant loan to a Qualified
Individual during the Applicable Period.

 

  (3)

Delay of Repayment. In the case of a Qualified Individual with an outstanding
Participant loan from this Plan on or after the Qualified Beginning Date, the
following will apply: (A) (A) if the due date for any repayment with respect to
such Participant loan pursuant to Code §72(p)(2)(B) and (C) occurs during the
period beginning on the Qualified Beginning Date and ending on December 31,
2006, then such due date for any repayment will be delayed for one (1) year.
Such 1-year delay period will not trigger a deemed distribution of the
Participant loan under the Plan or the Regulations; (B) in determining the
5-year period (assuming that the Participant loan is not a principal residence
loan) and the term of a Participant loan under Code §72(p)(2)(B) and (C), the
1-year delay period described in subparagraph (A) shall be disregarded; and
(C) any subsequent repayments with respect to any such Participant loan will be
appropriately adjusted to reflect the delay in the due date for any repayment
under subparagraph (A) and any interest accruing during such delay. After the
1-year period described in subparagraph (A), the Participant loan shall be
repaid by amortizing the outstanding balance (including accrued interest) in
substantially level installments over the remaining period of the Participant
loan (i.e., five (5) years from the date of the origination of the Participant
loan (assuming that the Participant loan is not a principal residence loan) plus
the 1-year delay period).

 

  (4)

Applicable Period and Qualified Beginning Date. In applying this paragraph (d),
the following will apply: (A) in the case of any Qualified Hurricane Katrina
Individual, the Applicable Period is the period beginning on September 24, 2005
and ending on December 31, 2006 and the Qualified Beginning Date is August 25,
2005; (B) in the case of any Qualified Hurricane Rita Individual, the Applicable
Period is the period beginning on December 21, 2005 and ending on December 31,
2006 and the Qualified Beginning Date is September 23, 2005; and (C) in the case
of any Qualified Hurricane Wilma Individual, the Applicable Period is the period
beginning on December 21, 2005 and ending on December 31, 2006 and the Qualified
Beginning Date is October 23, 2005.

 

  (e)

Re-Contribution of Prior Qualified Hurricane Distributions to the Plan. If
elected by the Sponsoring Employer in the Election Form, then the following
provisions apply to the re-contribution of Qualified Hurricane Distributions to
the Plan:

 

  (1)

Re-Contribution of Qualified Hurricane Distribution. Any individual who receives
a Qualified Hurricane Distribution may make, at any time during the 3-year
period beginning on the day after the date on which such distribution was
received, one or more re-contributions in an aggregate amount not to exceed the
amount of such Qualified Hurricane Distribution to this Plan (which is an
eligible

 

- 6 -



--------------------------------------------------------------------------------

 

retirement plan as defined in Code §402(c)(8)(B)), so long as such individual is
a beneficiary of the Plan and such Qualified Hurricane Distribution is (or is
deemed to be, pursuant to subparagraph (2)) an eligible rollover distribution as
described in Code §402(c)(4) from the Plan.

 

  (2)

Treatment of Repayments of Distributions from Eligible Retirement Plan. If a
re-contribution is made pursuant to subparagraph (1) with respect to a Qualified
Hurricane Distribution from an eligible retirement plan, then the individual
will, to the extent of the amount of the re-contribution, be treated as having
received the Qualified Hurricane Distribution in an eligible rollover
distribution (as defined in Code §402(c)(4)) and as having transferred the
amount to the eligible retirement plan in a direct trustee to trustee transfer
within 60 days of distribution. The following rules apply to any such
re-contribution of a prior Qualified Hurricane Distribution: (A) required
minimum distributions of Code §401(a)(9) are not permitted to be re-contributed
to this Plan or any eligible retirement plan; (B) any Qualified Hurricane
Distribution paid to an individual as a Beneficiary of a Participant (other than
the surviving Spouse of a Participant) cannot be re-contributed to the Plan.
However, any Qualified Hurricane Distribution paid to the surviving Spouse of a
Participant can be re-contributed to the Plan (unless prohibited by clause
(A) above); and (C) any financial hardship distribution that is a Qualified
Hurricane Distribution will not be treated as being made on account of hardship
for purposes of the Plan and the Code; any portion of such financial hardship
distribution is permitted to be re-contributed to this Plan.

 

  (f)

Re-Contribution of Prior Qualified Distributions for Home Purchases to the Plan.
If elected by the Sponsoring Employer in the Election Form, then this paragraph
(f) apply to the re-contribution of prior Qualified Distributions. Any
individual who received a Qualified Distribution may, during the Applicable
Period, make one or more re-contributions to this Plan (which is an eligible
retirement plan as defined in Code §402(c)(8)(B)) in an aggregate amount not to
exceed the amount of such Qualified Distribution, so long as such individual is
a beneficiary in the Plan and such Qualified Distribution is (or is deemed to
be, pursuant to subparagraph (e)(2)) an eligible rollover distribution as
described in Code §402(c)(4). Rules similar those in subparagraph (e)(2) will
apply to such re-contributions. For purposes of this paragraph, the term
"Applicable Period" means (1) with respect to any Qualified Katrina
Distribution, the period beginning on August 25, 2005 and ending on February 28,
2006; (2) with respect to any Qualified Rita Distribution, the period beginning
on September 23, 2005 and ending on February 28, 2006; and (3) with respect to
any Qualified Wilma Distribution, the period beginning on October 23, 2005 and
ending on February 28, 2006.

 

  (g)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Hurricane Katrina Disaster Area. The term "Hurricane Katrina Disaster Area"
means an area with respect to which a major disaster has been declared by the
President before September 14, 2005 by reason of Hurricane Katrina, including
the states of Louisiana, Mississippi, Alabama, and Florida.

 

  (2)

Hurricane Rita Disaster Area. The term "Hurricane Rita Disaster Area" means an
area with respect to which a major disaster has been declared by the President
before October 6, 2005 by reason of Hurricane Rita.

 

  (3)

Hurricane Wilma Disaster Area. The term "Hurricane Wilma Disaster Area" means an
area with respect to which a major disaster has been declared by the President
before November 14, 2005 by reason of Hurricane Wilma.

 

  (4)

Principal Place of Abode. The term "Principal Place of Abode" means the
household where a Qualified Individual lives. A temporary absence by a Qualified
Individual from the Principal Place of Abode due to special circumstances, such
as illness, education, business, vacation, or military service, will not change
a Qualified Individual's Principal Place of Abode. The following provisions
apply to a Qualified Individual's Principal Place of Abode:

 

  (A)

Hurricane Katrina. If a Qualified Individual's Principal Place of Abode was in
the Hurricane Katrina Disaster Area immediately before August 28, 2005, and the
Qualified Individual evacuated because of Hurricane Katrina, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Katrina Disaster Area on August 28, 2005.

 

- 7 -



--------------------------------------------------------------------------------

  (B)

Hurricane Rita. If a Qualified Individual's Principal Place of Abode was in the
Hurricane Rita Disaster Area immediately before September 23, 2005, and the
Qualified Individual evacuated because of Hurricane Rita, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Rita Disaster Area on September 23, 2005.

 

  (C)

Hurricane Wilma. If a Qualified Individual's Principal Place of Abode was in the
Hurricane Wilma Disaster Area immediately before October 23, 2005, and the
Qualified Individual evacuated because of Hurricane Wilma, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Wilma Disaster Area on October 23, 2005.

 

  (5)

Qualified Distribution. The term "Qualified Distribution" means any Qualified
Katrina Distribution, Qualified Rita Distribution, and Qualified Wilma
Distribution. For purposes of this definition:

 

  (A)

Qualified Katrina Distribution. The term "Qualified Katrina Distribution" means
any distribution (i) described in Code §401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii)
(but only to the extent it relates to financial hardship), §403(b)(11)(B), or
§72(t)(2)(F); (ii) received after February 28, 2005 and before August 29, 2005;
and (iii) which was to be used to purchase or construct a principal residence in
the Hurricane Katrina Disaster Area, but which was not so purchased or
constructed on account of Hurricane Katrina.

 

  (B)

Qualified Rita Distribution. The term "Qualified Rita Distribution" means any
distribution (other than a Qualified Katrina Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(11)(B), or §72(t)(2)(F); (ii)received after
February 28, 2005 and before September 24, 2005; and (iii) which was to be used
to purchase or construct a principal residence in the Hurricane Rita Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Rita.

 

  (C)

Qualified Wilma Distribution. The term "Qualified Wilma Distribution" means any
distribution (other than a Qualified Katrina Distribution or a Qualified Rita
Distribution) (i) described in Code §401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but
only to the extent it relates to financial hardship), §403(b)(11)(B), or
§72(t)(2)(F); (ii) received after February 28, 2005 and before October 24, 2005;
and (iii) which was to be used to purchase or construct a principal residence in
the Hurricane Wilma Disaster Area, but which was not so purchased or constructed
on account of Hurricane Wilma.

 

  (6)

Qualified Hurricane Distribution. The term "Qualified Hurricane Distribution"
means (A) any distribution from an eligible retirement plan made on or after
August 25, 2005 and before January 1, 2007, to an individual whose Principal
Place of Abode on August 28, 2005 is located in the Hurricane Katrina Disaster
Area and who has sustained an economic loss by reason of Hurricane Katrina;
(B) any distribution which is not described in subparagraph (A) from an eligible
retirement plan made on or after September 23, 2005 and before January 1, 2007,
to an individual whose Principal Place of Abode on September 23, 2005 is located
in the Hurricane Rita Disaster Area and who has sustained an economic loss by
reason of Hurricane Rita; and (C) any distribution which is not described in
subparagraphs (A) or (B) from an eligible retirement plan made on or after
October 23, 2005 and before January 1, 2007, to an individual whose Principal
Place of Abode on October 23, 2005 is located in the Hurricane Wilma Disaster
Area and who has sustained an economic loss by reason of Hurricane Wilma. An
individual is permitted to designate any distribution as a Qualified Hurricane
Distribution. Qualified Hurricane Distributions are permitted to be periodic
payments and required minimum distributions. A Qualified Hurricane Distribution
is permitted to be a distribution received by an individual as a Beneficiary.

 

  (7)

Qualified Individual. The term "Qualified Individual" means any Qualified
Hurricane Katrina Individual, any Qualified Hurricane Rita Individual, and any
Qualified Hurricane Wilma Individual. For purposes of this definition:

 

  (A)

Qualified Hurricane Katrina Individual. A "Qualified Hurricane Katrina
Individual" means an individual whose Principal Place of Abode on August 28,
2005, was located in the Hurricane Katrina Disaster Area and who has sustained
an economic loss by reason of Hurricane Katrina.

 

- 8 -



--------------------------------------------------------------------------------

  (B)

Qualified Hurricane Rita Individual. A "Qualified Hurricane Rita Individual"
means an individual (other than a Qualified Hurricane Katrina Individual) whose
Principal Place of Abode on September 23, 2005, was located in the Hurricane
Rita Disaster Area and who has sustained an economic loss by reason of Hurricane
Rita.

 

  (C)

Qualified Hurricane Wilma Individual. A "Qualified Hurricane Wilma Individual"
means an individual (other than a Qualified Hurricane Katrina Individual or a
Qualified Hurricane Rita Individual) whose Principal Place of Abode on
October 23, 2005, was located in the Hurricane Wilma Disaster Area and who has
sustained an economic loss by reason of Hurricane Wilma.

 

1.8

Retroactive Revocation of Prior Amendment on account of the Heinz Decision. If
elected by the Sponsoring Employer in the Election Form, then this Section is
effective as of the effective date elected in the Election Form. This Section is
based upon the Supreme Court decision of Central Laborers' Pension Fund v.
Heinz, et al. that was decided on June 7, 2004 and Regulation §1.411(d)-3(b)(4)
that became effective June 7, 2004. The Plan is subject to the following rules
and provisions:

 

  (a)

Retroactive Revocation. As elected by the Sponsoring Employer in the Election
Form, the Original Amendment is hereby revoked retroactively with respect to
either (1) all accrued benefits, which are allocations that had accrued as the
Applicable Amendment Date and allocations that have accrued after the Applicable
Amendment Date; or (2) only accrued benefits as the Applicable Amendment Date,
which are allocations that had accrued as the Applicable Amendment Date.
Allocations that have accrued after the Applicable Amendment Date will continue
to be subject to the restrictions with respect to the form or timing of
distributions from the Plan as enumerated in the Original Amendment.

 

  (b)

Effect of Revocation on Benefits to Affected Participants. Benefit payments
(including any appropriate interest or actuarial increase) will resume to
Affected Participants on the execution date of this Section in the applicable
optional form of benefit.

 

  (c)

Opportunity for Eligible Participants. An Eligible Participant must be given an
opportunity to elect retroactively the commencement of payment of benefits as of
the first date on which (1) this Section is effective and (2) the Participant
was eligible to commence receipt of benefits. The following provisions apply to
Eligible Participants:

 

  (1)

Election Period. The election period begins within a reasonable time period
after Eligible Participants have received notification of the option in
accordance with paragraph (2) below and ends no sooner than six months after
notification. Reasonable efforts must be taken to notify all Eligible
Participants, including the use of the Internal Revenue Service Letter
Forwarding Program.

 

  (2)

Notification Requirement. The Plan must provide notice of the option set forth
in this paragraph to each Eligible Participant. In addition to satisfying
generally applicable notice requirements, the notice of the option to commence
payment of benefits must be designed to be readily understood by the average
Participant, and it must explain the period for making the election as described
in subparagraph (1).

 

  (d)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Affected Participant. The term "Affected Participant" means either (A) a
Participant who commenced receipt of benefits and whose benefit payments had
ceased as a result of the Original Amendment, or (B) a Participant who had
applied for benefits (including election of the optional form of benefit) and
whose application for benefits (including the form of payment) either was
approved but benefits were suspended before payments commenced as a result of
the Original Amendment, or was denied as a result of the Original Amendment.

 

  (2)

Applicable Amendment Date. The term "Applicable Amendment Date" means the later
of the effective date of the Original Amendment or the date that the Original
Amendment was adopted.

 

- 9 -



--------------------------------------------------------------------------------

  (3)

Eligible Participant. The term "Eligible Participant" is a Participant who
(A) at any time after the Applicable Amendment Date, was eligible to commence
the receipt of benefits under the Plan, determined without regard to the
suspension of benefit provisions of the Original Amendment; (B) at the same
time, engaged in service for which benefits were not permitted to commence, as
determined taking into account the Original Amendment; and (C) is not an
Affected Participant (e.g., is a Participant who did not apply for benefits).

 

  (4)

Original Amendment. The term "Original Amendment" means a previously-executed
amendment that impermissibly restricted the form or timing of distributions from
the Plan.

 

1.9

Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m) Plan.
If (a) the Plan is a Code §401(k) Plan and/or a Code §401(m) Plan; (b) the
Sponsoring Employer and/or an Adopting Employer is a tax-exempt entity described
in Code §403(b)(1)(A)(i); (c) the Plan excludes Employees who participate in a
Code §403(b) plan; and (d) if elected by the Sponsoring Employer in the Election
Form, then this Section is effective for Plan Years beginning after December 31,
1996. Employees of the tax-exempt Employer who are eligible to make Elective
Deferrals to a Code §403(b) plan are treated as excludable with respect to the
Code §401(k) Plan and/or the Code §401(m) Plan that is provided under the same
general arrangement as the Code §401(k) Plan, pursuant to Regulation
§1.410(b)-6(g)(3) that was modified July 21, 2006, provided (a) Employees of the
tax-exempt Employer are not Eligible Employees in the Code §401(k) Plan and/or
the Code §401(m) Plan; and (b) at least 95% of the Employees who are not
Employees of the tax-exempt Employer are Eligible Employees in the Code §401(k)
Plan and/or the Code §401(m) Plan.

 

- 10 -



--------------------------------------------------------------------------------

Article 2

Post-EGTRRA Provisions Effective 2007

 

2.1

Notice and Consent Requirements. This Section applies to any Notices/Forms and
Participant Elections under the Plan and is effective as of January 1, 2007:

 

  (a)

Right to Defer Distribution. Notices/Forms that relate to distributions will
include a description of a Participant's right (if any) to defer receipt of a
distribution and will describe the consequences of failing to defer receipt of
the distribution, pursuant to the Regulations and other guidance provided by the
Treasury and/or Labor. Notices/Forms that are delivered to Participants before
the 90th day after the issuance of Regulations (unless future guidance requires
otherwise) will include at a minimum: (1) a description indicating the
investment options available under the Plan (including fees) that will be
available if the Participant defers distribution; and (2) the portion of the
summary plan description that contains any special rules that might materially
affect a Participant's decision to defer.

 

  (b)

Electronic Notice and Consent. The use of an electronic medium to provide
Notices/Forms and to make Participant Elections with respect to the Plan is
permitted pursuant to the rules of this Section.

 

  (1)

Requirements of Electronic System. The following rules relate to the design of
an electronic system used to deliver Forms/Notices and to make Participant
Elections:

 

  (A)

Understandable as Paper Document. The electronic system must be reasonably
designed to provide the information in the Form/Notice to a Recipient in a
manner that is no less understandable to the Recipient than a written paper
document.

 

  (B)

Significance of Form/Notice. The electronic system must be designed to alert the
Recipient, at the time that a Form/Notice is provided, to the significance of
the information in the Form/Notice (including identification of the subject
matter of the Form/Notice), and provide any instructions needed to access the
Form/Notice, in a manner that is readily understandable.

 

  (2)

Consumer Consent Requirements. With respect to a Notice/Form, the following
consumer consent requirements must be satisfied and, in accordance with E-SIGN
§101(c)(6), the Notice/Form is not provided through the use of oral
communication or a recording of an oral communication:

 

  (A)

Consent to Electronic Delivery. The Recipient must affirmatively consent to the
delivery of the Notice/Form using an electronic medium. This consent must be
either (i) made electronically in a manner that reasonably demonstrates that the
Recipient can access the Notice/Form in the electronic medium in the form that
will be used to provide the notice; or (ii) made using a written paper document
(or any other permitted form under the Regulations), but only if the Recipient
confirms the consent electronically in a manner that reasonably demonstrates
that the Recipient can access the Notice/Form in the electronic medium in the
form that will be used to provide the notice.

 

  (B)

Withdrawal of Consumer Consent. The consent under paragraph (A) to receive
electronic delivery of Notices/Forms may be withdrawn by the Recipient at any
time, and subsequent Notices/Forms cannot be delivered electronically.

 

  (C)

Required Disclosure Statement. The Recipient, prior to consenting under
paragraph (A), must be provided with a clear and conspicuous statement
containing the following disclosures:

 

  (i)

Right to Receive Paper Document. The statement informs the Recipient [a] of any
right to have the Notice/Form provided using a written paper document or other
non-electronic form; and [b] how, after having provided consent to receive the
Notice/Form electronically, the Recipient may, upon request, obtain a paper copy
of the Notice/Form and whether any fee will be charged for such copy.

 

- 11 -



--------------------------------------------------------------------------------

  (ii)

Right to Withdraw Consumer Consent. The statement informs the Recipient of the
right to withdraw consent to receive electronic delivery of a Notice/Form on a
prospective basis at any time and explains the procedures for withdrawing that
consent and any conditions, consequences, or fees in the event of the
withdrawal.

 

  (iii)

Scope of Consumer Consent. The statement informs the Recipient whether the
consent to receive electronic delivery of a Notice/Form applies only to the
particular transaction that gave rise to the Notice/Form or to other identified
transactions that may be provided or made available during the course of the
parties' relationship. The statement may provide that a Recipient's consent to
receive electronic delivery will apply to all future Forms/Notices of the
Recipient relating to the Plan until the Recipient is no longer a Participant in
the Plan (or withdraws the consent).

 

  (iv)

Description of the Contact Procedures. The statement describes the procedures to
update information needed to contact the Recipient electronically.

 

  (v)

Hardware or Software Requirements. The statement describes the hardware and
software requirements needed to access and retain the Notice/Form.

 

  (D)

Post-Consent Change in Hardware or Software Requirements. If there is a change
in the hardware or software requirements needed to access or retain the
Notice/Form after a Recipient provides consent to receive electronic delivery
and such change creates a material risk that the Recipient will not be able to
access or retain the Notice/Form in electronic format, then (i) the Recipient
must receive a statement of [a] the revised hardware or software requirements
for access to and retention of the Notice/Form; and [b] the right to withdraw
consent to receive electronic delivery without the imposition of any fees for
the withdrawal and without the imposition of any condition or consequence that
was not previously disclosed in paragraph (C); and (ii) The Recipient must
reaffirm consent to receive electronic delivery in accordance with subparagraph
(A).

 

  (E)

Exemption from Consumer Consent Requirements. If the requirements of this
paragraph (E) are satisfied, then the other requirements of paragraph (2) do not
apply. This paragraph (E) constitutes an exemption from the Consumer Consent
Requirements of E-SIGN §101(c).

 

  (i)

Effective Ability to Access. The electronic medium used to provide a Notice/Form
must be a medium that the Recipient has the effective ability to access; and

 

  (ii)

Free Paper Copy of Notice/Form. At the time that the Notice/Form is provided,
the Recipient must be advised that he or she may request and receive the
Notice/Form in writing on paper at no charge, and, upon request, that
Notice/Form must be provided to the Recipient at no charge.

 

  (3)

Participant Elections via Electronic Delivery. Participant Elections may be made
electronically, subject to the following rules:

 

  (A)

Effective Ability to Access. The electronic medium used to make a Participant
Election must be a medium that the person eligible to make the election is
effectively able to access. If the appropriate individual is not effectively
able to access the electronic medium for making the Participant Election, then
the Participant Election will not be treated as made available to that
individual.

 

  (B)

Authentication. The electronic system used in making Participant Elections must
be reasonably designed to preclude any person other than the appropriate
individual from making the election, based upon the facts and circumstances,
including, but not limited to, whether the Participant Election has the
potential for a conflict of interest between the individuals involved in the
election.

 

  (C)

Opportunity to Review. The electronic system used in making Participant
Elections must provide the person making the Participant Election with a
reasonable opportunity to review, confirm, modify, or rescind the terms of the
election before the election becomes effective.

 

- 12 -



--------------------------------------------------------------------------------

  (D)

Confirmation of Action. The person making the Participant Election must receive,
within a reasonable time, a confirmation of the effect of the election through a
written paper document or an electronic medium under a system that satisfies the
requirements of subparagraph (2) above.

 

  (E)

Witnessing by a Plan Representative or Notary Public. If a Participant Election
is required to be witnessed by a Plan representative or a notary public (such as
a spousal consent under Code §417), then the signature of the individual making
the Participant Election must be witnessed in the physical presence of a Plan
representative or a notary public. An electronic notarization acknowledging a
signature (in accordance with E-SIGN §101(g) and state law applicable to notary
publics) will be given legal effect if the signature of the individual is
witnessed in the physical presence of a notary public. Future guidance by the
Treasury will apply to this paragraph, without the necessity of amending this
paragraph.

 

  (4)

Non-applicability of Rules. The rules of this Section do not apply to any
notice, election, consent, disclosure, or obligation required under the
provisions of Title I or IV of ERISA, over which the Department of Labor or the
Pension Benefit Guaranty Corporation has interpretative and enforcement
authority. The rules in this Section also do not apply to Code §411(a)(3)(B)
(relating to suspension of benefits) or any other Code provision over which
Department of Labor or the Pension Benefit Guaranty Corporation has similar
interpretative authority.

 

  (5)

Retention of Electronic Records. If an electronic record of a Notice/Form or a
Participant Election is not maintained in a form that is capable of being
retained and accurately reproduced for later reference, then the legal effect,
validity, or enforceability of such electronic record may be denied, pursuant to
E-SIGN §101(e).

 

  (c)

Notification Period. With respect to any Notice/Form that describes the Normal
Form of Distribution and/or the Optional Forms of Distribution, and any
Participant Election with respect to any distribution delivered to a
Participant, the window for giving such Notice/Forms and Participant Elections
will begin not later than 180 days and not earlier than 30 days prior to the
Annuity Starting Date (unless future guidance requires/permits otherwise).
Notwithstanding anything in this Section to the contrary, distribution of a
benefit may begin less than 30 days after such Notice/Form and/or Participant
Election is given if (1) the Administrator clearly informs the Participant that
he or she has a right to a period of at least 30 days after receiving such
Notice/Form and/or Participant Election to consider the decision of whether or
not to elect a distribution; (2) the Participant, after receiving such
Notice/Form and/or Participant Election, affirmatively elects a distribution (or
a particular distribution option); and (3) if the Plan is a money purchase plan
or the Normal Form of Distribution is a Qualified Joint and Survivor Annuity,
the Participant does not revoke the election at any time prior to the expiration
of the 7-day period that begins on the date such Notice/Form and/or Participant
Election is given.

 

  (d)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Notice/Form. The term "Notice/Form" means any notice, report, statement, or
other document required to be provided to a Recipient under this Plan.

 

  (2)

Participant Election. The term "Participant Election" includes any consent,
election, request, agreement, or similar communication made by or from a
Participant, Beneficiary, alternate payee, or an individual entitled to benefits
under the Plan.

 

  (3)

Recipient. The term "Recipient" means a Plan Participant, Beneficiary, Employee,
alternate payee, or any other person to whom a Notice/Form is to be provided.

 

2.2

Direct Rollovers. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee's election, this Section is effective for
tax years beginning after December 31, 2006 (except as otherwise provided). If
the $500 threshold is elected by the Sponsoring Employer in the Election Form,
then (a) a Distributee may elect, at the time and in the manner prescribed by
the Plan, to have any portion of an Eligible Rollover Distribution that is equal
to at least $500 paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover; and (b) if an Eligible Rollover Distribution
is less than $500, then a Distributee

 

- 13 -



--------------------------------------------------------------------------------

 

may not make the election described in clause (a) to rollover a portion of the
Eligible Rollover Distribution. If the $500 threshold is not elected by the
Sponsoring Employer in the Election Form, then a Distributee may elect, at the
time and in the manner prescribed by the Plan, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

  (a)

Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. An Eligible Rollover Distribution may include Voluntary Employee
Contributions, Mandatory Employee Contributions, or other nontaxable amounts
which are not includible in gross income; however, the portion of an Eligible
Rollover Distribution attributable to Voluntary Employee Contributions,
Mandatory Employee Contributions, or other nontaxable amounts can be paid only
in a direct Trustee-to-trustee transfer to (1) an individual retirement account
or annuity described in Code §408(a) or Code §408(b); (2) a qualified defined
contribution plan described in Code §401(a) or Code §403(a); (3) effective for
tax years beginning after December 31, 2006, a qualified defined benefit plan
described in Code §401(a) or Code §403(a); or (4) effective for tax years
beginning after December 31, 2006, to an annuity contract described in Code
§403(b). Such transferee plan, trust, IRA or contract must provide separate
accounting for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes Voluntary Employee Contributions, Mandatory
Employee Contributions, or other nontaxable amounts which are not includible in
gross income, the amount that is rolled over will first be attributed to amounts
includible in gross income.

 

  (b)

Direct Rollover Rules for Roth Elective Deferral Account. If the Plan permits
Roth Elective Deferrals to be made on behalf of Participants, then the
provisions of this paragraph apply to the Plan. The Plan will not provide for a
Direct Rollover for distributions from a Participant's Roth Elective Deferral
Account if the amount of the distributions that are Eligible Rollover
Distributions are reasonably expected to total less than $200 during a year. In
addition, any distribution from a Participant's Roth Elective Deferral Account
is not taken into account in determining whether distributions from the other
Participant's Account(s) are reasonably expected to total less than $200 during
a year. Furthermore, if the $500 threshold is elected by the Sponsoring Employer
in the Election Form, then the provision of this Section that allows a
Participant to elect a Direct Rollover of only a portion of an Eligible Rollover
Distribution (but only if the amount rolled over is at least $500) is applied by
treating any amount distributed from the Participant's Roth Elective Deferral
Account as a separate distribution from any amount distributed from the other
Participant's Account(s), even if the amounts are distributed at the same time.

 

  (c)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Direct Rollover. The term "Direct Rollover" means a payment by the Plan to the
Eligible Retirement Plan that is specified by the Distributee.

 

  (2)

Distributee. The term "Distributee" means an Employee or former Employee. In
addition, an Employee's or former Employee's surviving Spouse and an Employee's
or former Employee's Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order as defined in Code §414(p), are Distributees
with regard to the interest of the Spouse or former Spouse.

 

  (3)

Eligible Retirement Plan. The term "Eligible Retirement Plan" means, with
respect to any portion of an Eligible Rollover Distribution that is paid in a
Direct Rollover: (A) an individual retirement account described in Code §408(a);
(B) an individual retirement annuity described in Code §408(b); (C) an annuity
plan described in Code §403(a); (D) an annuity contract described in Code
§403(b); (E) a qualified trust described in Code §401(a); (F) an eligible
deferred compensation plan under Code §457(b) which is maintained by a State (or
Commonwealth), a political subdivision of a State (or Commonwealth), or any
agency or instrumentality of a State (or Commonwealth) or political subdivision
of a State (or Commonwealth); and which agrees to separately account for amounts
transferred into such plan from this Plan; or (G) effective January 1, 2008, a
Roth individual retirement account as described in Code §408A(b), subject to the
restrictions of Code §408A(c)(3)(B) for tax years beginning prior to January 1,
2010. This definition of Eligible Retirement Plan will also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p); such distribution will be made in the same manner as if the Spouse was
the Employee. If any portion of an Eligible Rollover Distribution

 

- 14 -



--------------------------------------------------------------------------------

 

is attributable to payments or distributions from an individual's Roth Elective
Deferral Account (or the segregated portion of an individual's Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
Eligible Retirement Plan with respect to such portion will only be either
another plan's designated Roth account of the individual from whose account the
payments or distributions were made, or such individual's Roth individual
retirement account as described in Code §408A(b).

 

  (4)

Eligible Rollover Distribution. The term "Eligible Rollover Distribution" means
any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:
(A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's designated beneficiary, or for a
specified period of ten years or more; (B) any distribution to the extent that
such distribution is a required minimum distribution under Code §401(a)(9);
(C) if applicable to the Plan, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities); (D) if applicable
to the Plan, corrective distributions of: (i) Excess Deferrals as described in
Regulation §1.402(g)–1(e)(3) including any income allocable to such corrective
distributions; (ii) Excess Contributions under a 401(k) Plan described in
Regulation §1.401(k)–1(f)(4) including any income allocable to such corrective
distributions; and (iii) Excess Aggregate Contributions described in Regulation
§1.401(m)–2(b)(2) including any income allocable to such distributions; (E) if
applicable to the Plan, loans that are treated as deemed distributions pursuant
to Code §72(p) (F) if applicable to the Plan, dividends paid on Employer
securities as described in Code §404(k); (G) if applicable to the Plan, the
costs of life insurance coverage (P.S. 58 costs); (H) if applicable to the Plan,
prohibited allocations that are treated as deemed distributions pursuant to Code
§409(p); (I) if applicable to the Plan, the portion of any distribution which is
attributable to a financial hardship distribution; (J) if applicable to the
Plan, effective for Plan Years beginning on or after January 1, 2008, a
distribution that is a permissible withdrawal from an eligible automatic
contribution arrangement within the meaning of Code §414(w); and (K) any other
distribution that is reasonably expected to total less than $200 during a year.

 

2.3

Qualified Domestic Relations Orders. This Section is effective as of April 6,
2007. The term "Qualified Domestic Relations Order" or "QRDO" is amended to
include (a) an order that is issued with respect to another domestic relations
order or QDRO, including an order that revises or amends a prior order; (b) an
order issued after the Participant's Annuity Starting Date or death; or (c) an
order that names as the alternate payee a person deemed financially dependent
upon the Participant, provided that the other requirements for a QDRO as set
forth in the Plan's QDRO procedure and/or as defined in Code §414(p) are
satisfied.

 

2.4

Determination Whether Partial Termination of the Plan Has Occurred. The
determination of whether a partial termination of the Plan has occurred under
Code §411(d)(3) depends on the facts and circumstances, pursuant to Revenue
Ruling 2007-43. This determination is based upon the following provisions:

 

  (a)

Extent to which Participants have a Termination of Employment. If the Turnover
Rate is at least 20 percent, there is a presumption that a partial termination
of the Plan has occurred.

 

  (b)

Transfer to Affiliated Employer. Employees who have a Termination of Employment
with the Employer on account of a transfer to an Affiliated Employer are not
considered as having a Termination of Employment for purposes of calculating the
Turnover Rate, if those Employees continue to be covered by the Plan or a plan
that is a continuation of the Plan under which they were previously covered.

 

  (c)

Facts and Circumstances. Whether a partial termination of the Plan occurs on
account of Participant turnover (and the time of such event) depends on all the
facts and circumstances in a particular case. Facts and circumstances indicating
that the Turnover Rate for an Applicable Period is routine for the Employer
favor a finding that there is no partial termination for that Applicable Period.
For this purpose, information as to the Turnover Rate in other Applicable
Periods and the extent to which Employees who Terminated Employment were
actually replaced, whether the new Employees performed the same functions, had
the same job classification or title, and received comparable Compensation are
relevant to determining whether the turnover is routine for the Employer.

 

- 15 -



--------------------------------------------------------------------------------

  (d)

Effect of Partial Termination. If a partial termination occurs on account of
turnover during an Applicable Period, then all Participants who had a
Termination of Employment during the Applicable Period must be fully Vested in
the amounts credited to their Participant's Accounts.

 

  (e)

Other Circumstances that May Trigger Partial Termination. A partial termination
of the Plan can also occur for reasons other than turnover. A partial
termination can occur due to Plan amendments that adversely affect the rights of
Employees to Vest in benefits under the Plan, or Plan amendments that exclude a
group of Employees who have previously been covered by the Plan.

 

  (f)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Applicable Period. The term "Applicable Period" means a period that depends upon
the facts and circumstances: the Applicable Period is a Plan Year (or, if a Plan
Year that is less than 12 consecutive months, then the Plan Year plus the
immediately preceding Plan Year) or a longer period if there are a series of
related Terminations of Employment.

 

  (2)

Employer-Initiated Termination of Employment. The term "Employer-Initiated
Termination of Employment" means generally any Termination of Employment other
than a Termination of Employment on account of death, Disability, or retirement
on or after Normal Retirement Age. An Employee's Termination of Employment is an
Employer-Initiated Termination of Employment even if it is caused by an event
outside of the Employer's control, such as Termination of Employment due to
depressed economic conditions. In certain situations, the Employer may be able
to verify that a Termination of Employment is not an Employer-Initiated
Termination of Employment; a claim that a Termination of Employment is purely
voluntary can be supported through items such as information from personnel
files, Employee statements, and other corporate records.

 

  (3)

Turnover Rate. The term "Turnover Rate" means the percentage equal to the number
of Participants who had an Employer-Initiated Termination of Employment during
the Applicable Period, divided by the sum of (A) all Participants at the start
of the Applicable Period, plus (B) the Employees who became Participants during
the Applicable Period. All Participants are taken into account in calculating
the Turnover Rate, including Vested Participants and non Vested Participants.

 

2.5

Code §415 Limitations Under the Final Code §415 Regulations. This Section is
effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007 except as may otherwise be provided herein, and this Section
applies for all Plan purposes.

 

  (a)

Maximum Annual Addition. The maximum Annual Addition made to a Participant's
Account maintained under the Plan for any Limitation Year will not exceed the
lesser of the Dollar Limitation set forth in paragraph (a)(1) or the
Compensation Limitation set forth in paragraph (a)(2), as adjusted in the
remainder of this Section (a), as follows:

 

  (1)

Dollar Limitation. The Dollar Limitation is $40,000, as adjusted by the Treasury
in accordance with Code §415(d).

 

  (2)

Compensation Limitation. The Compensation Limitation is an amount equal to 100%
of the Participant's Code §415(c)(3) Compensation for the Limitation Year.
However, this limitation will not apply to any contribution made for medical
benefits within the meaning of Code §401(h) or Code §419A(f)(2) after separation
from service which is otherwise treated as an Annual Addition under Code
§415(l)(1) or Code §419A(d)(2).

 

  (3)

Adjustments to Maximum Annual Addition. In applying the limitation on Annual
Additions set forth herein, the following adjustments must be made:

 

  (A)

Short Limitation Year. In a Limitation Year of less than 12 months, the Defined
Contribution Dollar Limitation in paragraph (a)(1) will be adjusted by
multiplying it by the ratio that the number of months in the short Limitation
Year bears to 12.

 

- 16 -



--------------------------------------------------------------------------------

  (B)

Plans with Different Limitation Years. If a Participant participates in multiple
Defined Contribution Plans sponsored by the Employer with different Limitation
Years, the maximum Annual Addition in this Plan for the Limitation Year will be
reduced by the Annual Additions credited to the Participant's accounts in the
other plans for such Limitation Year.

 

  (C)

Plans with the Same Limitation Year. If a Participant participates in multiple
Defined Contribution Plans sponsored by the Employer which have the same
Limitation Year, then (i) if only one of the plans is subject to Code §412,
Annual Additions will first be credited to the Participant's accounts in the
plan so subject; and (ii) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either [a]
equal the product of the maximum Annual Addition for such Limitation Year minus
any other Annual Additions previously credited to the Participant's account,
multiplied by the ratio that the Annual Additions which would be credited to a
Participant's accounts hereunder without regard to the limitations regarding the
Aggregation of Plans in paragraph (b) bears to the Annual Additions for all
plans described in this paragraph, or [b] be reduced by the Annual Additions
credited to the Participant's accounts in the other plans for such Limitation
Year.

 

  (D)

Adjustment for Excessive Annual Additions. If for any Limitation Year the Annual
Additions allocated to a Participant's Account exceeds the maximum Annual
Addition permitted under this Section, then the Sponsoring Employer will follow
the rules of any Employee Plans Compliance Resolution System (EPCRS) that is
issued by the Internal Revenue Service.

 

  (b)

Aggregation of Plans. This Section (b) aggregates plans for purposes of applying
the provisions of this Section and the rules of Regulation §1.415(f)-1.

 

  (1)

General Rule. Except as provided in this Section and Regulation §1.415(f)-1, for
purposes of applying the limitations of this Section and Code §415(c) applicable
to a Participant for a particular Limitation Year (A) all Defined Contribution
Plans (without regard to whether a plan has been terminated) ever maintained by
the Employer (or a predecessor Employer) under which the Participant receives
Annual Additions are treated as one Defined Contribution Plan; and (B) all
403(b) annuity contracts purchased by an Employer (including plans purchased
through salary reduction contributions) for the Participant are treated as one
403(b) annuity contract.

 

  (2)

Affiliated Employers and Leased Employees. All Employees of all Affiliated
Employers are treated as employed by a single Employer for Code §415 purposes.
Any Defined Contribution Plan maintained by any Affiliated Employer is deemed
maintained by all Affiliated Employers. Furthermore, under Code §414(n), with
respect to any recipient for whom a Leased Employee performs services, the
Leased Employee is treated as an Employee of the recipient, but contributions or
benefits provided by the leasing organization that are attributable to services
performed for the recipient are treated as provided under the plan maintained by
the recipient. However, under Code §414(n)(5), the rule of the previous sentence
does not apply to a Leased Employee with respect to services performed for a
recipient if (A) the Leased Employee is covered by a plan that is maintained by
the leasing organization and that meets the requirements of Code §414(n)(5)(B);
and (B) Leased Employees do not constitute more than 20% of the recipient's
non-highly compensated workforce.

 

  (3)

Formerly Affiliated Plan of an Employer. A Formerly Affiliated Plan of an
Employer is taken into account for purposes of applying the aggregation rules of
this Section to the Employer, but the Formerly Affiliated Plan of an Employer is
treated as if it had terminated immediately prior to the cessation of
affiliation, and had purchased annuities to provide benefits. For purposes of
this paragraph, the term "Formerly Affiliated Plan of an Employer" means a plan
that, immediately prior to the Cessation of Affiliation, was actually maintained
by one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Regulation §1.415(a)-1(f)(1) and
(2)), and immediately after the Cessation of Affiliation, is not actually
maintained by any of the entities that constitute the Employer (as determined
under the employer affiliation rules described in Regulation §1.415(a)-1(f)(1)
and (2)). For purposes of this paragraph, the term "Cessation of Affiliation"
means the event that causes an entity to no longer be aggregated with one or
more other entities as a single Employer under the employer affiliation rules
described in Regulation §1.415(a)-1(f)(1) and (2) (such as

 

- 17 -



--------------------------------------------------------------------------------

 

the sale of a subsidiary outside a controlled group), or that causes a plan to
not actually be maintained by any of the entities that constitute the Employer
under the employer affiliation rules of Regulation §1.415(a)-1(f)(1) and
(2) (such as a transfer of plan sponsorship outside of a controlled group).

 

  (4)

Predecessor Employer. For purposes of Code §415 and Regulations promulgated
thereunder, a former employer is a predecessor employer with respect to a
Participant in the Plan maintained by the Employer if the Employer maintains the
Plan under which the Participant had accrued a benefit while performing services
for the former employer (for example, the Employer assumed sponsorship of the
former employer's plan, or the Plan received a transfer of benefits from the
former employer's plan), but only if that benefit is provided under the Plan
maintained by the Employer. In applying the limitations of Code §415 to a
Participant in the Plan maintained by the Employer, the Plan must take into
account benefits provided to the Participant under plans that are maintained by
the predecessor employer and that are not maintained by the Employer; the
Employer and predecessor employer constituted a single Employer under the rules
described in Regulation §1.415(a)-1(f)(1) and (2) immediately prior to the
cessation of affiliation (as if they constituted two, unrelated employers under
the rules described in Regulation §1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship. However, with respect to the Employer of the
Participant, a former entity that antedates the Employer is a predecessor
employer with respect to the Participant if, under the facts and circumstances,
the Employer constitutes a continuation of all or a portion of the trade or
business of the former entity. This occurs where formation of the Employer
constitutes a mere formal or technical change in the employment relationship and
continuity otherwise exists in the substance and administration of the business
operations of the former entity and the Employer.

 

  (5)

Nonduplication. In applying the limitations of Code §415 to the Plan maintained
by an Employer, if the Plan is aggregated with another plan pursuant to the
aggregation rules of this Section, then a Participant's benefits are not counted
more than once in determining the Participant's aggregate Annual Additions,
pursuant to the rules of Regulation §1.415(f)-1(d)(1).

 

  (6)

Previously Unaggregated Plans. The following rule applies to situations in which
two or more existing plans, which previously were not required to be aggregated
pursuant to Code §415(f), are aggregated during a particular Limitation Year
and, as a result, the limitations of Code §415(b) or (c) are exceeded for that
Limitation Year. Two or more Defined Contribution Plans that are not required to
be aggregated pursuant to Code §415(f) as of the first day of a Limitation Year
satisfy the requirements of Code §415 with respect to a Participant for the
Limitation Year if they are aggregated later in that Limitation Year, provided
that no Annual Additions are credited to the Participant's Account after the
date on which the plans are required to be aggregated.

 

  (7)

Multiple Plan Fraction. The provisions of Code §415(e) shall not apply to this
Plan for Limitation Years beginning on or after January 1, 2000 (or, if later,
the first day of the Limitation Year in which Code §415(e) is not applicable to
the Plan in whole or in part, pursuant to the provisions of the prior Plan
document or separate Plan amendment).

 

  (c)

Definitions. As used in this Section and for all Plan purposes, the following
words and phrases have the following meanings:

 

  (1)

Annual Additions. The term "Annual Additions" means the sum of the following
amounts credited to a Participant's Account for the Limitation Year:

 

  (A)

Amounts That Are Included. The following amounts are included as Annual
Additions: (i) Employer contributions, even if such contributions are Excess
Contributions (as described in Code §401(k)(8)(B)) or Excess Aggregate
Contributions (as described in Code §401(m)(6)(B)), or such Excess Contributions
or Excess Aggregate Contributions are corrected through distribution; (ii)
Employee Contributions, including Mandatory Employee Contributions (as defined
in Code §411(c)(2)(C) and the Regulations thereunder) and Voluntary Employee
Contributions; (iii) Forfeitures; (iv) contributions allocated to any individual
medical account, as defined in Code §415(l)(2), which is part of a pension or
annuity plan established pursuant to Code §401(h) and maintained by the
Employer; (v) amounts attributable to post-retirement medical benefits allocated

 

- 18 -



--------------------------------------------------------------------------------

 

to a separate account for a Key Employee (any Employee who, at any time during
the plan year or any preceding plan year, is or was a Key Employee pursuant to
Code §419A(d)), maintained by the Employer; and (vi) effective as of the first
day of the first Limitation Year beginning on or after July 1, 2007, the
difference between the value of any assets transferred to the Plan and the
consideration, where an Employee or the Employer transfers assets to the Plan in
exchange for consideration that is less than the fair market value of the assets
transferred to the Plan.

 

  (B)

Amounts That Are Not Included. Notwithstanding subparagraph (A), a Participant's
Annual Additions do not include the following: (i) the restoration of an
Employee's accrued benefit by the Employer under Code §411(a)(3)(D) or Code
§411(a)(7)(C) or resulting from the repayment of cashouts (as described in Code
§415(k)(3)) under a governmental plan (as defined in Code §414(d)) for the
Limitation Year in which the restoration occurs, regardless of whether the Plan
restricts the timing of repayments to the maximum extent allowed by Code
§411(a); (ii) Catch-Up Contributions made under Code §414(v) and Regulation
§1.414(v)-1; (iii) effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, a Restorative Payment that is allocated to a
Participant's Account. For purposes of this clause, the term "Restorative
Payment" means a payment made to restore some or all of the Plan's losses
resulting from an action (or a failure to act) by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty (other than a breach
of fiduciary duty arising from failure to remit contributions to the Plan) under
ERISA or under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor's Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan. Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
Restorative Payments and generally constitute contributions that give rise to
Annual Additions; (iv) Excess Elective Deferrals that are distributed in
accordance with Regulation §1.402(g)-1(e)(2) or (3); (v) Rollover Contributions
(as described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8),
§408(d)(3), and §457(e)(16)); (vi) repayments of loans made to a Participant
from the Plan; (vii) repayments of prior Plan distributions described in Code
§411(a)(7)(B) (in accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code §414(d))
as described in Code §415(k)(3); (viii) Transfer Contributions from a qualified
plan to a Defined Contribution Plan; (ix) the reinvestment of dividends on
Employer securities under an employee stock ownership plan pursuant to Code
§404(k)(2)(A)(iii)(II); and (x) Employee contributions to a qualified cost of
living arrangement within the meaning of Code §415(k)(2)(B).

 

  (2)

Code §415(c)(3) Compensation. The term "Code §415(c)(3) Compensation" means, for
the specific purposes and as elected by the Sponsoring Employer in the Election
Form, either Form W-2 Compensation, Code §3401 Compensation, Safe Harbor Code
§415 Compensation, or Statutory Code §415 Compensation during the entire
Compensation Determination Period that statutorily applies, subject to the
following rules:

 

  (A)

Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that may be excluded from Compensation for purposes of allocation
purposes.

 

  (B)

Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes any Elective
Deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

 

  (C)

Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.

 

- 19 -



--------------------------------------------------------------------------------

  (D)

Code §401(a)(17) Annual Compensation Limit. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, Code §415(c)(3)
Compensation for any Limitation Year shall not exceed the Code §401(a)(17)
Compensation Limit that applies to that Limitation Year. If the Limitation Year
is not the calendar year, then the Code §401(a)(17) Compensation Limit that
applies to such Limitation Year is the Code §401(a)(17) Compensation Limit in
effect for the respective calendar year in which such Limitation Year begins.

 

  (E)

Compensation Earned in Limitation Year but Paid in Next Limitation Year. If
elected by the Sponsoring Employer in the Election Form, then effective as of
the first day of the first Limitation Year beginning on or after July 1, 2007,
Code §415(c)(3) Compensation for any Limitation Year will include any amounts
earned during that Limitation Year but not paid during that Limitation Year
solely because of the timing of pay periods and pay dates if: (i) these amounts
are paid during the first few weeks of the next Limitation Year; (ii) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (iii) no Code §415(c)(3) Compensation is
included in more than one Limitation Year.

 

  (F)

Self-Employed Individuals. Code §415(c)(3) Compensation of a Self-Employed
Individual will be equal to his or her Earned Income, plus amounts deferred at
the election of the Self-Employed Individual that would be includible in gross
income but for the rules of Code §402(e)(3), §402(h)(1)(B), §402(k), or §457(b).

 

  (3)

Defined Contribution Plan. The term "Defined Contribution Plan" means a defined
contribution plan within the meaning of Code §414(i) (including the portion of a
plan treated as a defined contribution plan under the rules of Code §414(k))
that is (A) a plan described in Code §401(a) which includes a trust which is
exempt from tax under Code §501(a); (B) an annuity plan described in Code
§403(a); (C) a simplified employee pension described in Code §408(k); (D) an
arrangement which is treated as a Defined Contribution Plan for purposes of this
Section, Code §415 and the Regulations promulgated thereunder, according to the
following rules: (i) Mandatory Employee Contributions (as defined in Code
§411(c)(2)(C) and Regulation §1.411(c)-1(c)(4), regardless of whether the Plan
is subject to the requirements of Code §411) to a defined benefit plan, are
treated as contributions to a Defined Contribution Plan. For this purpose,
contributions that are picked up by the Employer as described in Code §414(h)(2)
are not considered Employee Contributions; (ii) contributions allocated to any
individual medical benefit account which is part of a pension or annuity plan
established pursuant to Code §401(h) are treated as contributions to a Defined
Contribution Plan pursuant to Code §415(l)(1); (iii) amounts attributable to
post-retirement medical benefits allocated to an account established for a Key
Employee (any Employee who, at any time during the plan year or any preceding
plan year, is or was a Key Employee pursuant to Code §419A(d)(1)) are treated as
contributions to a Defined Contribution Plan pursuant to Code §419A(d)(2); and
(iv) Annual Additions under an annuity contract described in Code §403(b) are
treated as Annual Additions under a Defined Contribution Plan.

 

  (4)

Safe Harbor Code §415 Compensation. The term "Safe Harbor Code §415
Compensation" means an Employee's compensation determined under Regulation
§1.415(c)-2(d)(2), to wit: the Employee's wages, salaries, fees for professional
services, and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan, to the extent that the
amounts are includible in gross income (or to the extent amounts would have been
received and includible in gross income but for an election under Code §125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts include,
but are not limited to, commissions paid to salespersons, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a non-accountable plan as described in Regulation §1.62-2(c);
and in the case of an Employee who is an Employee within the meaning of Code
§401(c)(1) and Regulations promulgated under Code §401(c)(1), the Employee's
Earned Income (as described in Code §401(c)(2) and Regulations promulgated under
Code §401(c)(2)), plus amounts deferred at the election of the Employee that
would be includible in gross income but for the rules of Code §402(e)(3),
402(h)(1)(B), 402(k), or 457(b); An Employee's Safe Harbor Code §415
Compensation will be determined in accordance with the following provisions:

 

- 20 -



--------------------------------------------------------------------------------

  (A)

Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does not
include (1) Contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer to a
plan of deferred compensation (including a simplified employee pension described
in Code §408(k) or a simple retirement account described in Code §408(p), and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Safe Harbor Code §415
Compensation, regardless of whether such amounts are includible in the gross
income of the Employee when distributed. However, any amounts received by an
Employee pursuant to a nonqualified unfunded deferred compensation plan are Safe
Harbor Code §415 Compensation in the year the amounts are actually received, but
only to the extent such amounts are includible in the Employee's gross income;
(2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Regulation §1.421-1(b)), or
when restricted stock or other property held by an Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts that are
described in Code §125); and (5) Other items of remuneration that are similar to
any of the items listed in clauses (1) through (4) of this paragraph.

 

  (B)

Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

 

  (C)

Treatment of Post-Severance Compensation. Effective January 1, 2005, Safe Harbor
Code §415 Compensation includes Post-Severance Compensation.

 

  (5)

Statutory Code §415 Compensation. The term "Statutory Code §415 Compensation"
means, in applying the Code §415 limits, an Employee's compensation as
determined under Regulation §1.415(c)-2(b) and (c), to wit:

 

  (A)

Amounts Includable. Statutory Code §415 Compensation includes remuneration for
services of the following types: (1) The Employee's wages, salaries, fees for
professional services, and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan, to the extent that
the amounts are includible in gross income (or to the extent amounts would have
been received and includible in gross income but for an election under Code
§125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts
include, but are not limited to, commissions paid to salespersons, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan as described in Regulation §1.62-2(c);
(2) In the case of an Employee who is an Employee within the meaning of Code
§401(c)(1) and Regulations promulgated under Code §401(c)(1), the Employee's
Earned Income (as described in Code §401(c)(2) and Regulations promulgated under
Code §401(c)(2)), plus amounts deferred at the election of the Employee that
would be includible in gross income but for the rules of Code §402(e)(3),
402(h)(1)(B), 402(k), or 457(b); (3) Amounts described in Code §104(a)(3),
105(a), or 105(h), but only to the extent that these amounts are includible in
the gross income of the Employee; (4) Amounts paid or reimbursed by the Employer
for moving expenses incurred by an Employee, but only to the extent that at the
time of the payment it is reasonable to believe that these amounts are not
deductible by the Employee under Code §217; (5) The value of a nonstatutory
option (which is an option other than a statutory option as defined in
Regulation §1.421-1(b)) granted to an Employee by the Employer, but only to the
extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted; (6) The

 

- 21 -



--------------------------------------------------------------------------------

 

amount includible in the gross income of an Employee upon making the election
described in Code §83(b); and (7) Amounts that are includible in the gross
income of an Employee under the rules of Code §409A or §457(f)(1)(A) or because
the amounts are constructively received by the Employee.

 

  (B)

Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer to a
plan of deferred compensation (including a simplified employee pension described
in Code §408(k) or a simple retirement account described in Code §408(p), and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Statutory Code §415 Compensation,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed. However, any amounts received by an Employee pursuant
to a nonqualified unfunded deferred compensation plan are Statutory Code §415
Compensation in the year the amounts are actually received, but only to the
extent such amounts are includible in the Employee's gross income; (2) Amounts
realized from the exercise of a nonstatutory option (which is an option other
than a statutory option as defined in Regulation §1.421-1(b)), or when
restricted stock or other property held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts that are
described in Code §125); and (5) Other items of remuneration that are similar to
any of the items listed in clauses (1) through (4) of this paragraph.

 

  (C)

Inclusion of Certain Amounts. Statutory Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

 

  (D)

Treatment of Post-Severance Compensation. Effective January 1, 2005, Statutory
Code §415 Compensation includes Post-Severance Compensation.

 

  (6)

Post-Severance Compensation. The term "Post-Severance Compensation" means, for
Limitation Years beginning on or after July 1, 2007, the following amounts that
would have been included as Code §415(c)(3) Compensation if the amounts were
paid prior to the Employee's Termination of Employment and that are paid to the
Employee by the later of 2 1/2 months after Termination of Employment or the end
of the Limitation Year that includes the Employee's date of Termination of
Employment:

 

  (A)

Regular Pay After Termination. Regular pay after Termination of Employment will
be considered Post-Severance Compensation if (i) the payment is regular
compensation for services during the Employee's regular working hours, or
compensation for services outside the Employee's regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments; and (ii) the payment would have been paid prior to Termination of
Employment if the Employee had continued in employment with the Employer.

 

  (B)

Leave Cashouts and Deferred Compensation. If elected by the Sponsoring Employer
in the Election Form, then leave cashouts and deferred compensation will be
considered Post-Severance Compensation if the amount is either (i) payment for
unused accrued bona fide sick, vacation, or other leave, but only if the
Employee would have been able to use the leave if employment had continued; or
(ii) received by an Employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued in employment with the Employer
and only to the extent that the payment is includible in the Employee's gross
income.

 

- 22 -



--------------------------------------------------------------------------------

  (C)

Imputed Compensation when Participant Becomes Disabled. If elected by the
Sponsoring Employer in the Election Form and a Participant in a Defined
Contribution Plan becomes permanently and totally disabled as defined in Code
§22(e)(3), then notwithstanding anything in the Plan or this Section to the
contrary, Code §415(c)(3) Compensation will be imputed during the time the
Participant is permanently and totally disabled. The rate that Code §415(c)(3)
Compensation will be imputed to such Participant is equal to the rate of Code
§415(c)(3) Compensation that was paid to the Participant immediately before
becoming permanently and totally disabled. The total period in which Code
§415(c)(3) Compensation will be imputed to a Participant in the Defined
Contribution Plan who becomes permanently and totally disabled will be
determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Code §415(c)(3) Compensation is imputed to a
Participant who is a Highly Compensated Employee pursuant to this paragraph,
then the continuation of any Non-Safe Harbor Non-Elective Contributions to such
Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).

 

  (D)

Continuation of Compensation while in Qualified Military Service. If elected by
the Sponsoring Employer in the Election Form, then notwithstanding anything in
the Plan or this Section to the contrary, Code §415(c)(3) Compensation includes
payments by the Employer to an individual who does not currently perform
services for the Employer by reason of qualified military service (as that term
is used in Code §414(u)(1)), to the extent those payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer rather than entering qualified military
service.

 

2.6

Vesting of Non-Safe Harbor Non-Elective Contribution Accounts. If elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the first day of the first Plan Year beginning after December 31, 2006. This
Section applies to the Non-Safe Harbor Non-Elective Contribution Accounts of the
Plan, subject to the following rules and provisions:

 

  (a)

Participants to Whom the Post-2006 Vesting Schedule Relates. As elected by the
Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule applies
to the Non-Safe Harbor Non-Elective Contribution Account of either: (1) any
Participant who completes an Hour of Service during any Plan Year beginning
after December 31, 2006; or (2) any Participant (regardless of whether such
Participant has Terminated Employment) who has a Non-Safe Harbor Non-Elective
Contribution Account balance during any Plan Year beginning after December 31,
2006 and whose Non-Safe Harbor Non-Elective Contribution Account has not become
subject to the Forfeiture provisions of the Plan prior to the first day of the
first Plan Year beginning after December 31, 2006.

 

  (b)

Account Balances to Which the Post-2006 Vesting Schedule Relates. As elected by
the Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule
applies to either (1) the entire Non-Safe Harbor Non-Elective Contribution
Account; or (2) the portion of the Non-Safe Harbor Non-Elective Contribution
Account to which is allocated Non-Safe Harbor Non-Elective Contributions,
Forfeitures, and earnings for Plan Years beginning after December 31, 2006 (and
subsequent earnings attributable to such allocations). The portion of the
Non-Safe Harbor Non-Elective Contribution Account to which was allocated
Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings for Plan
Years beginning prior to January 1, 2007 (and subsequent earnings attributable
to such allocations) will remain subject to the Pre- 2007 Vesting Schedule
without regard to this Section or the Vesting schedule selected in the current
Plan document that applies to Non-Safe Harbor Non-Elective Contribution
Accounts.

 

  (c)

Protection of Participant's Vested Interest. This Section will not directly or
indirectly reduce a Participant's Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account. Notwithstanding the foregoing, in the case of
an Employee who is a Participant as of the later of (1) the date that this
Section is adopted or (2) the date that this Section becomes effective, the
Participant's Vested Interest in his or her Non-Safe Harbor Non-Elective
Contribution Account determined as of such date will not be less than the
Participant's Vested Interest in his or her Non-Safe Harbor Non-Elective
Contribution Account computed by using the Pre-2007 Vesting Schedule.

 

- 23 -



--------------------------------------------------------------------------------

  (d)

Participant's Special Election. Any Participant with at least three Years of
Service or 1-Year Periods of Service, as applicable, for Vesting purposes may,
by filing a written request with the Administrator, elect to have the Vested
Interest in his or her Non-Safe Harbor Non-Elective Contribution Account
computed by using the Pre-2007 Vesting Schedule. A Participant who fails to make
an election will have the Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account computed by using the Post-2006 Vesting
Schedule. The period in which the election may be made will begin on the date
that this Section is adopted or is deemed to have been made and will end on the
latest of: (1) sixty days after this Section is adopted; (2) sixty (60) days
after this Section becomes effective; or (3) sixty days after the Participant is
given written notice of this Section by the Sponsoring Employer or
Administrator. However, no election need be provided to any Participant whose
Vested percentage on and after the first day of the first Plan Year beginning
after December 31, 2006, at any time is not less than the Vested percentage
computed by using the Pre-2007 Vesting Schedule. Notwithstanding anything in
this Section to the contrary, a Participant with at least three Years of Service
or 1-Year Periods of Service, as applicable, for Vesting purposes will be
provided at all times with a Vested percentage of his or her Non-Safe Harbor
Non-Elective Contribution Account that is not less than the Vested percentage of
his or her Non-Safe Harbor Non-Elective Contribution Account computed by using
Post-2006 Vesting Schedule and the Vesting percentage of his or her Non-Safe
Harbor Non-Elective Contribution Account computed by using the Pre-2007 Vesting
Schedule.

 

  (e)

Application of this Section to the Participant's Account. If the Plan is a
profit sharing volume submitter plan, a money purchase volume submitter plan, or
a target benefit volume submitter plan, then the "Employer's contribution" is
substituted for the "Non-Safe Harbor Non-Elective Contribution;" and the
"Participant's Account" is substituted for the "Non-Safe Harbor Non-Elective
Contribution Account" throughout this Section. Furthermore, if the Plan had
Prevailing Wage Accounts that did not comply with the Vesting requirements of
PPA§ 904 as of the first day of the first Plan Year beginning after December 31,
2006, then the "Prevailing Wage Contribution" is substituted for the "Non-Safe
Harbor Non-Elective Contribution;" and the "Prevailing Wage Account" is
substituted for the "Non-Safe Harbor Non-Elective Contribution Account"
throughout this Section

 

  (f)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Post-2006 Vesting Schedule. The term "Post-2006 Vesting Schedule" means the
Vesting schedule that applies to the Non-Safe Harbor Non-Elective Contribution
Accounts as set forth in the Plan document.

 

  (2)

PPA. The term "PPA" means the Pension Protection Act of 2006.

 

  (3)

Pre-2007 Vesting Schedule. The term "Pre-2007 Vesting Schedule" means the
Vesting schedule that applied to the Non-Safe Harbor Non-Elective Contribution
Accounts which was enumerated in the prior Plan document. As elected by the
Sponsoring Employer in the Election Form, the Pre-2007 Vesting Schedule was
either subparagraphs (A), (B) or (C) below:

 

(A) 7 Year Graded.    

  1 Year/Period of Service   0% Vested Interest     2 Years/Periods of Service  
0% Vested Interest     3 Years/Periods of Service   20% Vested Interest     4
Years/Periods of Service   40% Vested Interest     5 Years/Periods of Service  
60% Vested Interest     6 Years/Periods of Service   80% Vested Interest     7
Years/Periods of Service   100% Vested Interest  

(B) 5 Year Cliff.

  1 Year/Period of Service   0% Vested Interest     2 Years/Periods of Service  
0% Vested Interest     3 Years/Periods of Service   0% Vested Interest     4
Years/Periods of Service   0% Vested Interest     5 Years/Periods of
Service               100% Vested Interest  

 

  (C)

Other. A Participant's Non-Safe Harbor Non-Elective Contribution Account will be
Vested in accordance with the schedule selected in the Election Form, provided
that any schedule selected for a non-Top Heavy Plan Year must be at least as
favorable as either the 7 Year Graded Vesting schedule or the 5 Year Cliff
Vesting schedule of set forth in (A) or (B) above.

 

- 24 -



--------------------------------------------------------------------------------

2.7

Diversification. If all or a portion of a Participant's Account is invested in
Employer Securities on or after the first day of the first Plan Year beginning
after December 31, 2006, then this Section is effective as of the first day of
the first Plan Year beginning after December 31, 2006, and the Plan is subject
to the following:

 

  (a)

General Divestment Provisions. Subject to paragraph (b) below, the Participant
(and the Participant's Beneficiary who has an account in the Plan with respect
to which the Beneficiary is entitled to exercise the rights of the Participant)
may elect to divest the Participant's Account of Employer Securities and
reinvest the proceeds in alternative investment options described in paragraph
(c) below. Notice must be given to Participants and/or Beneficiaries not later
than 30 days prior to the date on which they will have the right to divest
Employer Securities. Furthermore, this paragraph applies to a Participant's
Voluntary Employee Contribution Account, Mandatory Employee Contribution
Account, and/or Elective Deferral Account, if applicable to the Plan, without
applying the restrictions of paragraph (b).

  (b)

Special Restrictions and Conditions on Employer Contributions (Other Than
Elective Deferrals). Special restrictions and conditions apply to a
Participant's Account attributable to Employer contributions (other than a
Participant's Elective Deferral Account) that are invested in Employer
Securities:

 

  (1)

Individuals Who Are Affected. The individuals who will have the right to divest
a Participant's Account of amounts attributable to Employer contributions (other
than Elective Deferrals) that are invested in Employer Securities will be
limited to the following: (A) a Participant who has completed at least three (3)
Years of Service or 1-Year Periods of Service, as applicable; (B) a Beneficiary
of a Participant who has completed at least three (3) Years of Service or 1-Year
Periods of Service, as applicable; and (C) a Beneficiary of a deceased
Participant.

 

  (2)

Employer Securities Acquired on or After January 1, 2007. To the extent that all
or a portion of a Participant's Account attributable to Employer contributions
(other than a Participant's Elective Deferral Account) consists of Employer
Securities that were acquired in a Plan Year beginning on or after January 1,
2007, the divestment requirements will apply to the total amount of the Employer
Securities acquired with such Employer contributions.

 

  (3)

Employer Securities Acquired Before January 1, 2007. To the extent that all or a
portion of a Participant's Account attributable to Employer contributions (other
than a Participant's Elective Deferral Account) consists of Employer Securities
acquired in a Plan Year beginning before January 1, 2007, the divestment
requirements only apply to a portion of the Employer Securities acquired with
such Employer contributions. Such portion will be equal to 33% of such Employer
Securities for the first Plan Year, 66% for the second such Plan Year, and 100%
for the third Plan Year.

 

  (4)

Restrictions Applied Separately to Each Class of Employer Securities. The
special restrictions and conditions of this paragraph (b) will be applied
separately with respect to each class of Employer Securities held in the
Participant's Account. Furthermore, the special restrictions and conditions of
this paragraph (b) will not apply to the extent that a Participant has attained
age 55 or completed at least three (3) Years of Service or 1-Year Periods of
Service, as applicable, before the first Plan Year beginning after December 31,
2005; instead, paragraph (a) will apply.

 

  (c)

Alternative Investment Options. The Plan will offer at least three
(3) investment options other than Employer Securities, to which a Participant
or, if applicable, his or her Beneficiary can direct the proceeds from the
divestment of Employer Securities. Each investment option will be diverse from
the other investment options, having materially different risk and return
characteristics. The divestment direction can be limited to periodic, reasonable
opportunities no less frequently than quarterly, in accordance with procedures
set forth by the Administrator. The Plan will not impose restrictions or
conditions with respect to the investment of Employer Securities which are not
imposed on the investment of other assets of the Plan, except as required by
securities laws or other Regulations.

 

  (d)

Definitions. As used in this Section, the term "Employer Securities" means
employer securities as defined ERISA §407(d)(1) that are readily tradable on an
established securities market.

 

- 25 -



--------------------------------------------------------------------------------

2.8

Calculation of Gap Period Income for Excess Elective Deferrals. If the Plan is a
Code §401(k) Plan, then this Section is effective for distributions of Excess
Elective Deferrals (as defined in Code §402(g)(2)(A)) in taxable years beginning
on or after January 1, 2007, and will apply to Excess Elective Deferrals that
occur in taxable years beginning on or after January 1, 2006. Excess Elective
Deferrals will be adjusted for any income or loss up to the end of the Plan Year
and during the end of the Plan Year and the actual date of distribution (the
"gap period"), until repealed by any Regulation, IRS pronouncement, or statute.
Any adjustment for income or loss during the gap period will be allocated in a
consistent manner to all Participants and to all corrective distributions of
Excess Elective Deferrals made for the Plan Year, and will be the amount
determined by one of the methods set forth in paragraphs (a), (b) or (c), as
elected by the Administrator:

 

  (a)

Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Elective Deferrals for the taxable year and the gap period, by
a fraction, the numerator of which is the Participant's Excess Elective
Deferrals for the taxable year and the denominator of which is the Participant's
Elective Deferral Account balance as of the beginning of the Participant's
taxable year plus any Elective Deferrals allocated to the Participant during the
taxable year and the gap period.

 

  (b)

Method 2. The sum of (1) and (2) as follows: (1) the amount determined by
multiplying the income or loss allocable to the Participant's Elective Deferrals
for the taxable year, by a fraction, the numerator of which is the Participant's
Excess Elective Deferrals for the taxable year and the denominator of which is
the Participant's Elective Deferral Account balance as of the beginning of the
Participant's taxable year plus any Elective Deferrals allocated to the
Participant during such taxable year; plus (2) the amount of gap period income
or loss equal to 10% of the amount determined under clause (1) above multiplied
by the number of whole months between the end of the Participant's taxable year
and the distribution date, counting the month of distribution if the
distribution occurs after the 15th day of such month.

 

  (c)

Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Elective Deferrals for the taxable year and for
the gap period, provided the method used is the same method used for allocating
income or losses to the Participant's Account (or any sub-account of the
Participant's Account). This Plan will not fail to use a reasonable method for
computing the income allocable to excess deferrals merely because the income
allocable to such excess deferrals is determined on a date that is no more than
7 days before the distribution.

 

2.9

Rollover by a Non-Spouse Designated Beneficiary. If elected by the Sponsoring
Employer in the Election Form, then this Section is effective as of the
effective date elected in the Election Form. A Beneficiary who (a) is other than
the Participant's Spouse and (b) is considered to be a Designated Beneficiary
under Code §401(a)(9)(E) (known as a "Non-Spouse Designated Beneficiary") may
establish an individual retirement account under Code §408(a) or an individual
retirement annuity under Code §408(b) (known as an "Inherited IRA") into which
all or a portion of a death benefit (to which such Non-Spouse Designated
Beneficiary is entitled) can be transferred in a direct trustee-to trustee
transfer (a direct rollover). Notwithstanding the above, any amount payable to a
Non-Spouse Designated Beneficiary that is deemed to be a required minimum
distribution pursuant to Code §401(a)(9) may not be transferred into such
Inherited IRA. The Non-Spouse Designated Beneficiary may deposit into such
Inherited IRA all or any portion of the death benefit that is deemed to be an
eligible rollover distribution (but for the fact that the distribution is not an
eligible rollover distribution because the distribution is being paid to a
Non-Spouse Designated Beneficiary). In determining the portion of such death
benefit that is considered to be a required minimum distribution that must be
made from the Inherited IRA, the Non-Spouse Designated Beneficiary may elect to
use either the 5-year rule or the life expectancy rule, pursuant to Regulation
§1.401(a)(9)-3, Q&A-4(c). Any distribution made pursuant to this Section is not
subject to the direct rollover requirements of Code §401(a)(31), the notice
requirements of Code §402(f), or the mandatory withholding requirements of Code
§3405(c). If a Non-Spouse Designated Beneficiary receives a distribution from
the Plan, then the distribution is not eligible for the "60-day" rollover rule,
which is available to a Beneficiary who is a Spouse. If the Participant's
Non-Spouse Designated Beneficiary is a trust, then the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a Designated Beneficiary within the meaning of Code
§401(a)(9)(E).

 

- 26 -



--------------------------------------------------------------------------------

2.10

Money Purchase or Target Benefit Plan In-Service Distributions. If the Plan is
either a money purchase plan or a target benefit plan and if elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form. A Participant who has attained
the Age that is elected by the Sponsoring Employer in the Election Form and who
has not yet Terminated Employment may elect to receive a distribution of his or
her Vested Account Balance.

 

2.11

Qualified Default Investment Alternative. If the Plan has an Eligible Automatic
Contribution Arrangement as described in Code §414(w)(3), then this Section is
effective as of the date of the Eligible Automatic Contribution Arrangement
(unless an earlier effective date is elected in the Election Form). If the prior
sentence does not apply to the Plan and if elected by the Sponsoring Employer in
the Election Form, then this Section is effective as of the date elected in the
Election Form. If the Plan gives Participants or Beneficiaries the opportunity
to direct the investment of any assets in the Participant's Account (or any
sub-account) and if any Participant or Beneficiary does not direct the
investment of such assets, then such assets in the Participant's Account (or
such sub-account(s)) will be invested in a Qualified Default Investment
Alternative ("QDIA"), subject to the following:

 

  (a)

Transfer from QDIA. Any Participant or Beneficiary on whose behalf assets are
invested in a QDIA may transfer, in whole or in part, such assets to any other
investment alternative available under the Plan with a frequency consistent with
that afforded to a Participant or Beneficiary who elected to invest in the QDIA,
but not less frequently than once within any 3-month period.

 

  (1)

No Fees During First 90 Days. A Participant's or Beneficiary's election to make
such transfer from the QDIA during the 90-day period beginning on the date of
the first investment in a QDIA on behalf of a Participant or Beneficiary or, if
the Participant has the opportunity to receive a Permissible Withdrawal, a
Permissible Withdrawal during the 90-day period beginning on the date of the
Participant's first Elective Deferral under Code §414(w)(2)(B), will not be
subject to any restrictions, fees or expenses (including surrender charges,
liquidation or exchange fees, redemption fees and similar expenses charged in
connection with the liquidation of, or transfer from, the investment), except as
permitted in Department of Labor Regulation §2550.404c–5(c)(5)(ii)(B).

 

  (2)

Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (1), any transfer from the QDIA or, if the Participant
has the opportunity to receive a Permissible Withdrawal, a Permissible
Withdrawal, will not be subject to any restrictions, fees or expenses not
otherwise applicable to a Participant or Beneficiary who elected to invest in
that QDIA.

 

  (b)

Broad Range of Investment Alternatives. The Plan must offer a ‘‘broad range of
investment alternatives'' within the meaning of Department of Labor Regulation
§2550.404c–1(b)(3).

 

  (c)

Materials Must Be Provided. A fiduciary must provide to a Participant or
Beneficiary the materials in Department of Labor Regulation
§2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of Labor Regulation
§404c-1(b)(2)(i)(B)(2) relating to a Participant's or Beneficiary's investment
in a QDIA.

 

  (d)

Content and Timing of Notice. The following provisions apply to the notice
required by a QDIA:

 

  (1)

Manner and Content. Such notice must be written in a manner calculated to be
understood by the average Participant, and must contain the following: (A) a
description of the circumstances under which assets in the Participant's Account
(or any sub-account of the Participant's Account) of a Participant or
Beneficiary may be invested on behalf of the Participant or Beneficiary in a
QDIA; and, if applicable, an explanation of the circumstances under which
Elective Deferrals will be made on behalf of a Participant, the percentage of
such Elective Deferrals, and the right of the Participant to elect not to have
such Elective Deferrals made on the Participant's behalf (or to elect to have
such Elective Deferrals made at a different percentage); (B) an explanation of
the right of Participants and Beneficiaries to direct the investment of assets
in their Participant's Accounts (or any sub-accounts of the Participant's
Account); (C) a description of the QDIA, including a description of the
investment objectives, risk and return characteristics (if applicable), and fees
and expenses attendant to the QDIA; (D) a description of the right of the
Participants and Beneficiaries on whose behalf assets are invested in a QDIA to
direct the

 

- 27 -



--------------------------------------------------------------------------------

 

investment of those assets to any other investment alternative under the Plan,
including a description of any applicable restrictions, fees or expenses in
connection with such transfer; and (E) an explanation of where the Participants
and Beneficiaries can obtain investment information concerning the other
investment alternatives available under the Plan.

 

  (2)

Timing. The Participant or Beneficiary on whose behalf an investment in a QDIA
may be made must be furnished such notice during the following periods: (A) at
least 30 days in advance of the Participant's Entry Date of the Plan (or any
component of the Plan in which a Participant's Account (or any sub-account of
the Participant's Account) may be invested in a QDIA); or at least 30 days in
advance of the date of any first investment in a QDIA on behalf of a Participant
or Beneficiary; or if the Participant has the opportunity to receive a
Permissible Withdrawal, on or before the Participant's Entry Date of the
Elective Deferral component of the Plan; and (B) within a reasonable period of
time of at least 30 days in advance of each subsequent Plan Year.

 

  (e)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means the definition of Section 3.4 of this Amendment.

 

  (2)

Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

 

  (3)

QDIA. The term "QDIA" means a qualified default investment alternative as
described in Department of Labor Regulation § 2550.404c–5, which is an
investment alternative available to Participants and Beneficiaries, subject to
the following rules:

 

  (A)

No Employer Securities. The QDIA cannot hold or permit the acquisition of
Employer securities, except as permitted by Department of Labor Regulation
§2550.404c–5(e)(1)(ii);

 

  (B)

Transfer Permitted. The QDIA permits a Participant or Beneficiary to transfer,
in whole or in part, his or her investment from the QDIA to any other investment
alternative available under the Plan, pursuant to the rules of Department of
Labor Regulation §2550.404c–5(c)(5);

 

  (C)

Management. The QDIA is (i) managed by an investment manager, within the meaning
of ERISA §3(38), a Plan Trustee that meets the requirements of ERISA §3(38)(A),
(B) and (C), or the Sponsor Employer who is a named fiduciary within the meaning
of ERISA §402(a)(2); (ii) an investment company registered under the Investment
Company Act of 1940; or (iii) an investment product or fund described in
Department of Labor Regulation §2550.404c–5(e)(4)(iv) or (v).

 

  (D)

Types of Permitted Investments. The QDIA is one of the following:

 

  (i)

An investment fund product or model portfolio that applies generally accepted
investment theories, is diversified so as to minimize the risk of large losses
and that is designed to provide varying degrees of long-term appreciation and
capital preservation through a mix of equity and fixed income exposures based on
the Participant's age, target retirement date (such as Normal Retirement Age
under the Plan) or life expectancy, but is not required to take into account
risk tolerances, investments or other preferences of an individual Participant
or Beneficiary.

 

  (ii)

An investment fund product or model portfolio that applies generally accepted
investment theories, is diversified so as to minimize the risk of large losses
and that is designed to provide long-term appreciation and capital preservation
through a mix of equity and fixed income exposures consistent with a target
level of risk appropriate for Participants of the Plan as a whole, but is not
required to take into account the age, risk tolerances, investments or other
preferences of an individual Participant or Beneficiary.

 

- 28 -



--------------------------------------------------------------------------------

  (iii)

An investment management service with respect to which a fiduciary, within the
meaning of Department of Labor Regulation §2550.404c–5(e)(3)(i), applying
generally accepted investment theories, allocates the assets of a Participant's
Account to achieve varying degrees of long-term appreciation and capital
preservation through a mix of equity and fixed income exposures, offered through
investment alternatives available under the Plan, based on the Participant's
age, target retirement date (such as Normal Retirement Age under the Plan) or
life expectancy, but is not required to take into account risk tolerances,
investments or other preferences of an individual Participant.

 

  (iv)

An investment product or fund designed to preserve principal and provide a
reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity. Such investment product will seek to maintain, over the term of
the investment, the dollar value that is equal to the amount invested in the
product, and be offered by a State or federally regulated financial institution.
Such investment product or fund described in this paragraph shall constitute a
QDIA for not more than 120 days after the date of the first investment; or the
Participant's first Elective Deferral as determined under Code §414(w)(2)(B).

 

  (v)

An investment product or fund designed to guarantee principal and a rate of
return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by Participants and
Beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: [a] there are no fees
or surrender charges imposed in connection with withdrawals initiated by a
Participant or Beneficiary; and [b] principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such product or fund
described herein will constitute a QDIA solely for purposes of assets invested
in such product or fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (4) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.

 

2.12

Modification to Normal Retirement Age. If the Plan is either a money purchase
plan or a target benefit plan and if elected by the Sponsoring Employer in the
Election Form, then the Plan is subject to the following:

 

  (a)

Revised Normal Retirement Age. As elected by the Sponsoring Employer in the
Election Form, either:

 

  (1)

Normal Retirement Age Enumerated in Plan. The definition of "Normal Retirement
Age" as set forth in the amended and restated Plan is effective as of the date
elected in the Election Form; or

 

  (2)

Normal Retirement Age Amended by this Section. Effective as of the date elected
in the Election Form, the Plan's definition of "Normal Retirement Age" is
amended and means, as elected by the Sponsoring Employer in the Election Form,
either:

 

  (A)

Age Only. The time that a Participant attains the Age that is elected by the
Sponsoring Employer in the Election Form.

 

  (B)

Age and Participation. The later of (i) the time that a Participant attains the
Age that is elected by the Sponsoring Employer in the Election Form, or (ii) the
anniversary that is elected by the Sponsoring Employer in the Election Form of
becoming a Participant in the Plan.

 

  (C)

Age and Years/Periods of Service. The later of (i) the time that a Participant
attains the Age elected by the Sponsoring Employer in the Election Form, or
(ii) the date the Participant is credited with at least the number of Years of
Service/Periods of Service elected by the Sponsoring Employer in the Election
Form; but in no event later than the later of Age 65 or the 5th anniversary of
becoming a Participant in the Plan.

 

- 29 -



--------------------------------------------------------------------------------

  (D)

Other. The time elected by the Sponsoring Employer in the Election Form, but in
no event later than the later of (i) the time that a Participant attains Age 65,
or (ii) the 5th anniversary of becoming a Participant in the Plan.

 

  (b)

Limited Exemption from Code §411(d)(6). Although either the amended Plan or this
Section, as applicable, has amended/amends the definition of "Normal Retirement
Age" to a later "Normal Retirement Age" under Regulation §1.401(a)-1(b)(2) which
may eliminate a right to an in-service distribution prior to the effective date
of the amended definition of "Normal Retirement Age," the Plan and this Section
do not violate Code §411(d)(6) pursuant to Regulation §1.411(d)-4, Q&A-12 with
respect to in-service distributions.

 

  (c)

No Exemption from Other Code Provisions. The Plan and this Section are not
exempt from the requirements of Code §411(a)(10) (if this Section changes the
Plan's vesting rules) and/or Code §411(d)(6) (other than elimination of the
right to an in-service distribution prior to the amended Normal Retirement Age).
If elected by the Sponsoring Employer in the Election Form, then the Plan is
amended by the additional provision(s) as elected by the Sponsoring Employer in
the Election Form.

 

2.13

Mid-Year Changes Permitted for Safe Harbor 401(k) Plan. If the Plan is a Safe
Harbor 401(k) Plan, then the Plan will continue to satisfy the requirements of
Code §401(k)(12) and will continue to be a Safe Harbor 401(k) Plan even if
mid-year design changes are implemented to permit Roth Elective Deferrals or to
amend the definition of financial hardship distributions under Notice 2007-7,
Part III. This Section does not implement such mid-year design changes but only
confirms the continuing status of the Plan as a Safe Harbor 401(k) Plan should
such mid-year Plan design changes occur pursuant to IRS Announcement 2007-59.

 

- 30 -



--------------------------------------------------------------------------------

Article 3

Post-EGTRRA Provisions Effective 2008

 

3.1

Elimination of Gap Period Income for Excess Contributions. If elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the date elected in the Election Form. Excess Contributions will be adjusted for
any income or loss up to the last day of the Plan Year, without regard to the
gap period (the period between the end of the Plan Year and the date of
distribution) or any adjustment for income or loss during the gap period.

 

3.2

Elimination of Gap Period Income for Excess Aggregate Contributions. If elected
by the Sponsoring Employer in the Election Form, then this Section is effective
as of the date elected in the Election Form. Excess Aggregate Contributions will
be adjusted for any income or loss up to the last day of the Plan Year, without
regard to the gap period (the period between the end of the Plan Year and the
date of distribution) or any adjustment for income or loss during the gap
period.

 

3.3

Qualified Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, this Section establishes/memorializes a Qualified
Automatic Contribution Arrangement ("QACA") and is effective as of the date
elected in the Election Form, and the Plan is subject to the following
provisions:

 

  (a)

QACA Contribution Requirement. The Employer will make a QACA Contribution as
elected by the Sponsoring Employer in the Election Form, to the Participants as
elected by the Sponsoring Employer in the Election Form. The QACA Contribution
is subject to the following rules and provisions:

 

  (1)

Rules of QACA Matching Contribution. If the QACA Contribution is satisfied with
a QACA Matching Contribution, then the ratio of QACA Matching Contributions to
Elective Deferrals of any Participant who is a Highly Compensated Employee must
not exceed the ratio of QACA Matching Contributions to Elective Deferrals of any
Participant who is a Non-Highly Compensated Employee with Elective Deferrals at
the same percentage of Compensation as any Highly Compensated Employee. Also,
the ratio of a Participant's QACA Matching Contributions to the Participant's
Elective Deferrals may not increase as the amount of a Participant's Elective
Deferrals increases.

 

  (2)

Plan to Which QACA Contribution Will Be Made. As elected by the Sponsoring
Employer in the Election Form, the QACA Contribution will be made to either
(A) this Plan; or (B) another plan as elected by the Sponsoring Employer in the
Election Form, so long as that other plan meets the requirements of Code
§401(k)(12)(F) and the Regulations thereunder.

 

  (3)

QACA Contribution Subject to Withdrawal Restrictions. The QACA Contribution is
subject to the withdrawal restrictions set forth in Code §401(k)(2)(B) and
Regulation §1.401(k)-1(d).

 

  (4)

QACA Contribution Must Not Be Used for Permitted Disparity Purposes. The QACA
Contribution will be met without regard to Code §401(l); furthermore, the QACA
Contribution will not be taken into account for purposes of Code §401(l).

 

  (5)

Compensation for QACA Contribution Purposes. The term "Compensation" means, for
purposes of the QACA Contribution, an Employee's Form W-2 Compensation, Code
§3401 Compensation, or Safe Harbor Code §415 Compensation, as elected by the
Sponsoring Employer in the Election Form, for the Compensation Determination
Period as elected by the Sponsoring Employer in the Election Form, subject to
the following provisions:

 

  (A)

Treatment of Elective Deferrals and Certain Other Amounts. Any Elective Deferral
as defined in Code §402(g)(3) and any amount which is contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income by reason of Code §125 (and if elected in the in the Election Form,
Deemed Code §125 Compensation), Code §132(f)(4), or Code §457 will be included
in Compensation or will be excluded from Compensation, as elected by the
Sponsoring Employer in the Election Form.

 

- 31 -



--------------------------------------------------------------------------------

  (B)

Compensation Prior to Becoming a Participant. If the Sponsoring Employer elects
in the Election Form that Compensation received prior to becoming a Participant
is not taken in account for purposes of the QACA Contribution, then the Entry
Date of Section 2.2 when an Eligible Employee becomes a Participant in the
Elective Deferral component of the Plan will be used to determined the Entry
Date when an Eligible Employee becomes a Participant for purposes of the QACA
Contribution.

 

  (C)

Compensation of Self-Employed Individuals. For purposes of the QACA
Contribution, the Compensation of a Self-Employed Individual is equal to his or
her Earned Income; however, such Compensation will not exceed the Code
§401(a)(17) Compensation Limit.

 

  (D)

Code §401(a)(17) Compensation Limit. In determining Compensation for purposes of
the QACA Contribution, a Participant's Compensation for any Compensation
Determination Period will not exceed the Code §401(a)(17) Compensation Limit.

 

  (E)

Compensation for QACA Contribution Must Comply With Code §414(s). Compensation
for QACA Contribution purposes excludes the amounts, if any, elected by the
Sponsoring Employer in the Election Form. However, such Compensation must
qualify as a nondiscriminatory definition of compensation under Code §414(s) and
the Regulations thereunder. Furthermore, no dollar limit, other than the Code
§401(a)(17) Compensation Limit, applies to the Compensation of a NHCE.

 

  (b)

Vesting of QACA Contribution Account. A Participant's Vested Interest in a QACA
Contribution Account will be determined by the Vesting schedule elected by the
Sponsoring Employer in the Election Form. If the Counting of Hours Method is
used for Vesting purposes, then a Participant's Vested Interest will be based on
the Years of Service that are credited to such Participant. If the Elapsed Time
Method is used for Vesting purposes, then a Participant's Vested Interest will
be based on the 1-Year Periods of Service that are credited to the Participant.
If elected by the Sponsoring Employer in the Election Form, then in determining
a Participant's Vested Interest under this paragraph, a Participant's Years of
Service or 1-Year Periods of Service will be disregarded: (1) during any period
for which the Employer did not maintain this Plan or a predecessor plan; (2) if
the Counting of Hours Method is used for Vesting purposes, then before the
Vesting Computation Period in which the Participant attains Age 18; and/or
(3) if the Elapsed Time Method is used for Vesting purposes, then before the
1-Year Period of Service in which the Participant attains Age 18. The Vesting
schedules available in the Election Form are:

 

  (1)

100% Full and Immediate. A Participant's QACA Contribution Account will be 100%
Vested upon the Participant entering the Elective Deferral component of Plan and
at all times thereafter.

 

(2)  2 Year Cliff.

     1 Year/Period of Service          0% Vested Interest      2 Years/Periods
of Service      100% Vested Interest

 

  (3)

Other. A Participant's QACA Contribution Account will be Vested in accordance
with the schedule selected in the Election Form, provided that the Participant's
QACA Contribution Account is 100% Vested upon the Participant being credited
with at least 2 Years/1-Year Periods of Service.

 

  (c)

Usage of Forfeitures. If the QACA Contribution is subject to a Vesting schedule
other than 100% Vested upon the Participant entering the Elective Deferral
component of Plan and at all times thereafter, then with respect to any
Forfeiture of the non-Vested Interest in a Participant's QACA Contribution
Account, the Administrator may elect to use all or a portion of the Forfeitures
to pay administrative expenses incurred by the Plan. The portion that is not
used to pay administrative expenses may be used to restore previous Forfeitures
of Participants' Accounts as necessary and permitted pursuant to the provisions
of the Plan. As elected by the Sponsoring Employer in the Election Form, the
portion of the Forfeitures that are not used to pay administrative expenses and
are not used to satisfy the provisions of the previous sentence then either: (1)
will be used to reduce any Employer contribution or combination of Employer
contributions, as determined by the Administrator; or (2) will be added to any
Employer contribution or combination of Employer contributions, as determined by
the Administrator.

 

- 32 -



--------------------------------------------------------------------------------

  (d)

Exemption from ADP Test. Notwithstanding anything in the Plan or this Amendment
to the contrary, the Plan will be treated as meeting the ADP Test as set forth
in Code §401(k)(3)(A)(ii) in any Plan Year in which the Plan includes a
Qualified Automatic Contribution Arrangement pursuant to PPA §902(a), which
added Code §401(k)(13)(A).

 

  (e)

Limited Exemption from ACP Test. Notwithstanding anything in the Plan or this
Amendment to the contrary, the Plan will be treated as having satisfied the ACP
Test under Code §401(m)(2) only with respect to the QACA Matching Contributions
in any Plan Year in which the Plan includes a Qualified Automatic Contribution
Arrangement pursuant to PPA §902(b), which revised Code §401(m)(12).

 

  (f)

Limited Exemption from Top Heavy. Notwithstanding anything in the Plan or this
Amendment to the contrary, with respect to any Plan Year in which the
allocations of the Plan consist solely of (1) Elective Deferrals under a
Qualified Automatic Contribution Arrangement which meets the requirements of
Code §401(k)(13); and (2) either (A) QACA Non-Elective Contributions which meet
the requirements of Code §401(k)(13), or (B) QACA Matching Contributions which
meet the requirements of Code §401(m)(12), then the Plan will not be treated as
a Top Heavy Plan and is exempt from the Top Heavy requirements of Code §416.
Furthermore, if the Plan (but for the prior sentence) would be treated as a Top
Heavy Plan because the Plan is a member of either a Required Aggregation Group
which is a Top Heavy or a Permissive Aggregation Group which is a Top Heavy,
then the QACA Contributions under this Plan may be taken into account in
determining whether any other plan in either the Required Aggregation Group or
the Permissive Aggregation Group meets the Top Heavy requirements of Code §416.

 

  (g)

QDIA. If (1) a Participant or Beneficiary has the opportunity to direct the
investment of the assets in his or her Elective Deferral Account (and/or any
other assets in the Participant's Account (or any sub-account) that the
Participant or Beneficiary can direct the investment); (2) any Participant or
Beneficiary does not direct the investment of the assets described in clause
(1); and (3) the Sponsoring Employer elects in the Election Form that the
provisions of Section 2.11 (QDIA) apply to the Plan, then the assets described
in clause (1) will be invested in a QDIA pursuant to Section 2.11 of this
Amendment.

 

  (h)

Permissible Withdrawal. If (1) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;
(2) the Sponsoring Employer elects in the Election Form that the provisions of
Section 2.11 (QDIA) apply to the Plan; and (3) the Sponsoring Employer elects in
the Election Form that the provisions of Section 3.5 (Permissible Withdrawal)
apply to the Plan, then an Eligible Participant may elect to receive a
Permissible Withdrawal pursuant to Section 3.5 hereof.

 

  (i)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Automatic Contribution Arrangement. The term "Automatic Contribution
Arrangement" means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (B) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a specified percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election as defined in the administrative policy regarding Elective
Deferrals; such percentage is set forth in either the administrative policy
regarding Elective Deferrals or such other Plan documentation as permitted by
the Plan or law. An Automatic Contribution Arrangement includes a QACA.

 

  (2)

Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to the Qualified Automatic Contribution Arrangement as described in the
administrative policy regarding Elective Deferrals.

 

  (3)

Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

 

  (4)

PPA. The term "PPA" means the Pension Protection Act of 2006.

 

-33 -



--------------------------------------------------------------------------------

  (5)

QACA Contribution. The term "QACA Contribution" means either a QACA Matching
Contribution or a QACA Non-Elective Contribution.

 

  (6)

QACA Contribution Account. The term "QACA Contribution Account" means the
account to which a Participant's QACA Contributions are credited.

 

  (7)

QACA Matching Contribution. The term "QACA Matching Contribution" means a
Matching Contribution which meet the requirements of Code §401(m)(12).

 

  (8)

QACA Non-Elective Contribution. The term "QACA Non-Elective Contribution" means
a Non-Elective Contribution which meet the requirements of Code §401(k)(13).

 

  (9)

QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

 

  (10)

Qualified Automatic Contribution Arrangement. The term "Qualified Automatic
Contribution Arrangement" means an Automatic Contribution Arrangement that meets
all of the requirements set forth in Code §401(k)(13)(B) including, but not
limited to, the applicable Qualified Percentage for the Applicable Plan Year
(which terms are defined in the administrative policy regarding Elective
Deferrals), the required QACA Contributions, and the applicable notice
requirements.

 

3.4

Eligible Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, then this Section establishes/memorializes an
Eligible Automatic Contribution Arrangement in the Plan and is effective as of
the date elected in the Election Form, and the Plan is subject to the following:

 

  (a)

Extension of Time for Correcting Failed ADP and/or ACP Test. Notwithstanding
anything in the Plan or this Amendment to the contrary, in any Plan Year in
which the Plan includes an Eligible Automatic Contribution Arrangement, the
excise tax in Code §4979 on Excess Contributions and/or Excess Aggregate
Contributions does not apply to the Employer if the Excess Contributions and/or
Excess Aggregate Contributions (and earnings attributable thereto) are
distributed or forfeited (based upon the Participant's Vested Interest in such
Excess Contributions and/or Excess Aggregate Contributions) within 6 months
after the end of the Plan Year. Any Excess Contributions and/or Excess Aggregate
Contributions (and earnings attributable thereto) that are distributed within
this 6-month period are treated as earned and received by the Participant in the
Participant's taxable year in which the distribution was made. Only income or
loss through the end of the Plan Year to which the Excess Contributions and/or
Excess Aggregate Contributions relate must be distributed, without regard to any
income or loss during the "gap period" (the period between the end of the Plan
Year and the date of distribution).

 

  (b)

Mandatory Directed Investments and QDIA. In order for an Eligible Automatic
Contribution Arrangement to be established/memorialized in the Plan, the Plan
must give Participants or Beneficiaries the opportunity to direct the investment
of his or her Elective Deferral Account (and may permit Participants or
Beneficiaries to direct the investment of other assets in the Participant's
Account (or any sub-account of the Participant's Account)). If any Participant
or Beneficiary does not direct the investment of the assets described in the
first sentence, then those assets must be invested in a QDIA pursuant to
Section 2.11 of this Amendment.

 

  (c)

Permissible Withdrawal. If the Sponsoring Employer elects in the Election Form
that the provisions of Section 3.5 (Permissible Withdrawal) apply to the Plan,
then an Eligible Participant may elect to receive a Permissible Withdrawal
pursuant to Section 3.5 of this Amendment.

 

  (d)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Automatic Contribution Arrangement. The term "Automatic Contribution
Arrangement" means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals on his or her behalf, or
to receive such payments directly in cash, and (b) an Eligible Participant is
treated as having elected to have the Employer make Elective Deferrals to the
Plan, in an amount equal to a specified percentage of Compensation until such
Eligible Participant executes an Automatic Contribution Overriding Election as
defined in the administrative policy regarding Elective

 

- 34 -



--------------------------------------------------------------------------------

 

Deferrals; such percentage is set forth in either the administrative policy
regarding Elective Deferrals or such other Plan documentation as permitted by
the Plan or law. An Automatic Contribution Arrangement includes an Eligible
Automatic Contribution Arrangement.

 

  (2)

Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means an Automatic Contribution Arrangement that meets
all of the requirements of Code §414(w)(3) including, but limited to, a QDIA and
the applicable notice requirements.

 

  (3)

Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to the Eligible Automatic Contribution Arrangement as described in the
Elective Deferral administrative policy.

 

  (4)

Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

 

  (5)

QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

 

3.5

Eligible Participant's Election for Permissible Withdrawal. If (a) elected by
the Sponsoring Employer in the Election Form and (b) the Plan has an Eligible
Automatic Contribution Arrangement, then this Section is effective as of the
date elected in the Election Form. Alternatively, if (a) elected by the
Sponsoring Employer in the Election Form; (b) the Plan has a Qualified Automatic
Contribution Arrangement; (c) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;
and (d) the Sponsoring Employer elects in the Election Form that the provisions
of Section 2.11 (QDIA) apply to the Plan, then this Section is effective as of
the effective date elected in the Election Form. The Plan permits an Eligible
Participant to elect to receive a Permissible Withdrawal, subject to the
following:

 

  (a)

Includable in Gross Income. The amount of such Permissible Withdrawal is
includible in the gross income of the Eligible Participant for the taxable year
of the Eligible Participant in which the distribution is made.

 

  (b)

No Premature Distribution Excise Tax. No premature distribution excise tax will
be imposed under Code §72(t) with respect to the Permissible Withdrawal.

 

  (c)

Distribution Restrictions Not Violated. The Plan does not violate the
distribution restrictions of Code §401(k)(2)(B)(i) with respect to Elective
Deferrals, even though the Plan allows Permissible Withdrawals.

 

  (d)

Matching Contributions Forfeited. If a Permissible Withdrawal is made to an
Eligible Participant and such Elective Deferrals are matched, then any related
Matching Contributions will be forfeited or subject to such other treatment as
the Treasury may prescribe.

 

  (e)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means the definition of Section 3.4 of this Amendment.

 

  (2)

Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to either the Qualified Automatic Contribution Arrangement or the
Eligible Automatic Contribution Arrangement, as applicable, as described in the
administrative policy regarding Elective Deferrals.

 

  (3)

Permissible Withdrawal. The term "Permissible Withdrawal" means any withdrawal
of Elective Deferrals from either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
which meets the following requirements:

 

  (A)

Employee's Election and Timing. The distribution is made pursuant to an election
by an Eligible Participant, and such election is made no later than 90 days
after the date of the first Elective Deferral with respect to the Eligible
Participant under either the Qualified Automatic Contribution Arrangement or the
Eligible Automatic Contribution Arrangement, as applicable;

 

- 35 -



--------------------------------------------------------------------------------

  (B)

Only Elective Deferrals and Earnings. The distribution consists of only Elective
Deferrals (and earnings attributable thereto);

 

  (C)

Amount of Distribution. The amount of the distribution is equal to the amount of
Elective Deferrals made with respect to the first payroll period to which either
the Qualified Automatic Contribution Arrangement or the Eligible Automatic
Contribution Arrangement, as applicable, applies to the Eligible Participant and
any succeeding payroll period beginning before the effective date of the
election pursuant to paragraph (A) (and earnings attributable thereto).

 

  (4)

QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

 

  (5)

Qualified Automatic Contribution Arrangement. The term "Qualified Automatic
Contribution Arrangement" means the definition of Section 3.3 of this Amendment.

 

3.6

Qualified Optional Survivor Annuity. If the Plan is (a) a money purchase plan,
(b) a target benefit plan, (c) a 401(k) Plan in which either the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity or an Optional Form of
Distribution is annuities, or (d) a profit sharing plan in which either the
Normal Form of Distribution is a Qualified Joint and Survivor Annuity or an
Optional Form of Distribution is annuities, then this Section is effective as of
first day of the first Plan Year beginning after December 31, 2007 and the Plan
is to subject to the following rules and provisions:

 

  (a)

Election to Waive. Unless a mandatory cash-out of benefits is permitted and
occurs under the Plan, subject to the Spousal consent requirements of the Plan
and provided the required written explanations of paragraph (b) are given, each
Participant (1) may elect at any time during the Applicable Election Period to
waive the Qualified Joint and Survivor Annuity form of benefit or the Qualified
Pre-Retirement Survivor Annuity form of benefit (or both); (2) if the
Participant elects a waiver under subparagraph (1) above, may elect the
Qualified Optional Survivor Annuity at any time during the Applicable Election
Period; and (3) may revoke any such election at any time during the Applicable
Election Period.

 

  (b)

Written Explanations. The Plan will provide to each Participant, within a
reasonable period of time before the Annuity Starting Date and consistent with
Regulations, a written explanation of: (1) the terms and conditions of the
Qualified Joint and Survivor Annuity and the Qualified Optional Survivor
Annuity; (2) the Participant's right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit; (3) the rights
of a Participant's Spouse; and (4) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity.

 

  (c)

Definitions. As used in this Section, the following words and phrases have the
following meanings:

 

  (1)

Applicable Election Period. The term "Applicable Election Period" means the
period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).

 

  (2)

Applicable Percentage. The term "Applicable Percentage" means the following:
(A) if the Survivor Annuity Percentage is less than 75%, then the Applicable
Percentage is 75%; and (B) if the Survivor Annuity Percentage is greater than or
equal to 75%, then the Applicable Percentage is 50%.

 

  (3)

Qualified Optional Survivor Annuity. The term "Qualified Optional Survivor
Annuity" means an annuity (A) for the life of the Participant with a survivor
annuity for the life of the Participant's Spouse which is equal to the
Applicable Percentage of the amount of the annuity which is payable during the
joint lives of the Participant and the Participant's Spouse; and (B) which is
the actuarial equivalent of a single annuity for the life of the Participant.
Such term also includes any annuity in a form having the effect of an annuity
described in this Section.

 

  (4)

Survivor Annuity Percentage. The term "Survivor Annuity Percentage" means the
percentage which the survivor annuity under the Plan's Qualified Joint and
Survivor Annuity bears to the annuity payable the joint lives of the Participant
and the Participant's Spouse.

 

- 36 -



--------------------------------------------------------------------------------

AMENDMENT

TO THE

TECH DATA CORPORATION 401(K) SAVINGS PLAN

(as amended and restated effective January 1, 2006)

For the Final Treasury Regulations Issued under Code Section 401(a)(9)

WHEREAS, Tech Data Corporation, by written agreement, established a certain
qualified retirement plan named the Tech Data Corporation 401(k) Savings Plan
(the “Plan”) for its eligible employees effective January 1, 2000, and

WHEREAS, the Tech Data Corporation Retirement Savings Plan and the Tech Data
Corporation Employee Stock Ownership Plan were merged into the Plan as of
January 1, 2000; and

WHEREAS, the Plan has thereafter been amended from time to time, was last
restated effective January 1, 2006 and was thereafter amended; and

WHEREAS, the Plan was submitted to the IRS for a compliance statement under the
Voluntary Compliance Program of Revenue Procedure 2008-50; and

WHEREAS, the IRS has requested that the Plan be further amended for the final
Treasury Regulations issued under Section 401(a)(9) of the Code’s Required
Minimum Distribution rules; and

WHEREAS, it is now deemed desirable to further amend said Plan for the final
Treasury Regulations issued under Section 401(a)(9) of the Code.

NOW, THEREFORE, it is agreed by the undersigned that the said Plan is hereby
amended in the following manner:

 

 

4.

Paragraph (a)(4) of Article VIII (“PAYMENT OF BENEFITS”) shall be amended, in
its entirety, to read as follows:

(4) Notwithstanding anything contained herein to the contrary, any distribution
paid to a Participant (or, in the case of a death benefit, to his beneficiary or
beneficiaries) pursuant to this paragraph shall commence not later than the
earlier of:

(A) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date, provided the Participant or his beneficiary(ies) consents to
such distribution; or

 

XIII-18



--------------------------------------------------------------------------------

(B) as required under the required minimum distribution rules of
Section 401(a)(9) of the Code and under paragraph (j) of this Article VIII.

 

 

5.

Article VIII (“PAYMENT OF BENEFITS”) shall be amended, by adding a new paragraph
(j), as follows:

(j) Required Minimum Distributions. All distributions from the Plan will be
determined and made in accordance with the final and temporary Treasury
Regulations under Section 401(a)(9) of the Code on April 17, 2002. Pursuant to
those Treasury Regulations, all distributions will be determined in accordance
with the following provisions:

(1) General Rules. All distributions under this section will be made in
accordance with these general rules:

(A) Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

(B) Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan and any prior Plan amendments.

(C) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under Section 401(a)(9) of the Code.

(D) TEFRA §242(b)(2) Elections. Notwithstanding the other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Tax Equity and Fiscal Responsibility Act (TEFRA)
§242(b)(2) and the provisions of the Plan that relate to TEFRA §242(b)(2).

(2) Time and Manner of Distribution. All required minimum distributions will be
made from the Plan in the following time and in the following manner:

(A) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

XIII-19



--------------------------------------------------------------------------------

(B) Death of Participant Before Distributions Begin. If the Participant dies
before distribution begins, the Participant’s entire interest will be
distributed (or begin to be distributed) not later than as follows:

(i) 5-Year Rule Applies to All Distributions to Designated Beneficiaries. If the
Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant’s surviving Spouse is
the sole Designated Beneficiary and the surviving Spouse dies after the
Participant but before distributions to either the Participant or the surviving
Spouse begin, this subparagraph will apply as if the surviving Spouse were the
Participant. This subparagraph also applies to all distributions.

(ii) Date Distributions Are Deemed To Begin. For purposes of this subparagraph
(2)(B) and paragraph (4), distributions are considered to begin on the
Participant’s Required Beginning Date. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date, then the date distributions
are considered to begin is the date distributions actually commence.

(C) Forms of Distribution. Unless the Participant’s interest is distributed as
an annuity purchased from an insurance company or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (3) and (4). If the
Participant’s interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Section 401(a)(9) of the Code and the Treasury Regulations.

(3) Required Minimum Distributions During the Participant’s Lifetime. The amount
of required minimum distributions during a Participant’s lifetime will be
determined as follows:

(A) Amount of Required Distribution for Each Distribution Calendar Year. During
the Participant’s lifetime, the minimum amount that will be distributed each
Distribution Calendar Year is the lesser of (i) the quotient obtained by
dividing the Participant’s Account balance by the distribution period in the
“Uniform Lifetime Table” as set forth in Treasury Regulation §1.401(a)(9)-9,
using the Participant’s age as of the Participant’s birthday in the Distribution
Calendar Year; or (ii) if the Participant’s sole Designated Beneficiary for the
Distribution Calendar Year is the Participant’s Spouse, then the quotient
obtained by dividing the Participant’s Account balance by the number in the
“Joint and Last Survivor Table” set forth in Treasury Regulation §1.401(a)(9)-9,
using the Participant’s and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the Distribution Calendar Year.

(B) Required Minimum Distributions Continue Through Year of Death. Required
minimum distributions will be determined under this paragraph (3) beginning with
the first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant’s date of death.

 

XIII-20



--------------------------------------------------------------------------------

(4) Required Minimum Distributions After the Participant’s Death. Required
minimum distributions will be made after a Participant’s death in accordance
with the following provisions:

(A) Death On or After Date Distribution Begins. If a Participant dies on or
after the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:

(i) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary,
then the minimum amount that will be distributed for each Distribution Calendar
Year after the year of the Participant’s death is the quotient obtained by
dividing the Participant’s Account balance by the longer of the remaining Life
Expectancy of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:

 

 

a.

Calculation of Remaining Life Expectancy. The Participant’s remaining Life
Expectancy is calculated using his or her age in the year of death, reduced by
one for each subsequent year.

 

 

b.

Surviving Spouse Is the Sole Designated Beneficiary. If the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary, then the
remaining Life Expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving Spouse’s age as of the Spouse’s birthday in that Distribution Calendar
Year. For Distribution Calendar Years after the year of the surviving Spouse’s
death, the remaining Life Expectancy of the surviving Spouse is calculated using
the age of the surviving Spouse as of the Spouse’s birthday in the calendar year
of the Spouse’s death, reduced by one for each subsequent calendar year.

 

 

c.

Surviving Spouse Is the Not Sole Designated Beneficiary. If the Participant’s
surviving Spouse is not the Participant’s sole Designated Beneficiary, then the
Designated Beneficiary’s remaining Life Expectancy is calculated using the age
of the beneficiary in the year following the year of the Participant’s death,
reduced by one for each subsequent calendar year.

(ii) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.

 

XIII-21



--------------------------------------------------------------------------------

(B) Death Before the Date Distribution Begins. If a Participant dies before the
date distribution begins, then the amount of a required minimum distribution
will be determined as follows: If a Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of such death.

(5) Other Plan Provisions Control. Notwithstanding any other provision in this
Section, to the extent that a Plan provision which is not contained in this
Section requires that a Participant or beneficiary receive a distribution (A) on
a date that is earlier than the date required by this Section or (B) in a form
of distribution other than the form of distribution provided under this Section,
such other Plan provision will control the time and form of distribution to the
Participant or beneficiary so long as the time of the distribution is not later
than the date that is required by Section 401(a)(9) of the Code and this Section
and the amount of the distribution is not less than the required minimum
distribution of Section 401(a)(9) of the Code and this Section.

(6) Definitions. For purposes of Section VIII(j), the following definitions
shall apply:

(A) Designated Beneficiary. The term Designated Beneficiary means, for purposes
of required minimum distributions, the individual who is designated as the
beneficiary pursuant to the provisions of the Plan and is the Designated
Beneficiary under Code Section 401(a)(9), the previously final Treasury
Regulation §1.401(a)(9)-1, Q&A-4, and the final Treasury Regulation
§1.401(a)(9)-4.

(B) Distribution Calendar Year. The term Distribution Calendar Year means, for
purposes of required minimum distributions, a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date.

(C) Life Expectancy. The term Life Expectancy means, for purposes of required
minimum distributions, life expectancy as computed by use of the Single Life
Table in Treasury Regulation §1.401(a)(9)-9, Q&A 1.

(D) Required Beginning Date. The term Required Beginning Date means, with
respect to a Participant who is a 5% owner as defined in Code
Section 416(i)(1)(B)(i), April 1st of the calendar year following the calendar
year in which the Participant reaches Age 70 1/2. With respect to Participants
who are not 5% owners, Required Beginning Date means April 1st of the calendar
year following the later of the calendar year in which the Participant reaches
Age 70 1/2 or the calendar year in which the Participant actually retires,
subject to paragraphs (i), (ii) and (iii) below:

(i) Election to Defer Distribution. Any Participant (other than a 5% owner) who
attains Age 70 1/2 in years after 1995 may elect by April 1 of the calendar year
following the year in which the Participant attains Age 70 1/2 (or by
December 31,

 

XIII-22



--------------------------------------------------------------------------------

1997 in the case of a Participant who attains Age 70 1/2 in 1996), to defer
distributions until April 1 of the calendar year following the calendar year in
which the Participant retires. If no such election is made, the Participant will
begin receiving distributions by April 1 of the calendar year following the
calendar year in which the Participant attains Age 70 1/2.

(ii) Election to Suspend Distribution. Any Participant (other than a 5% owner)
who attains age 70 1/2 in years prior to 1997 may elect to stop distributions
and then recommence such distributions by April 1 of the calendar year following
the calendar year in which the Participant retires. In such an event, the Plan
Administrator may, on a uniform non-discriminatory basis, elect that a new
Annuity Starting Date will begin upon the Participant’s distribution
recommencement date.

(iii) Elimination of Pre-Retirement Age 70 1/2 Distribution Option. The
pre-retirement Age 70 1/2 distribution option will only be eliminated for
Employees who reach Age 70 1/2 in or after a calendar year that begins after the
later of December 31, 1998, or the adoption date of this amended Plan. The
pre-retirement Age 70 1/2 distribution option is an optional form of benefit
under which benefits payable in a particular distribution form (including any
modifications that may be elected after benefit commencement) begin at a time
during the period that begins on or after January 1st of the calendar year in
which an Employee reaches Age 70 1/2 and ends April 1 of the immediately
following calendar year.

(E) Spouse. The term Spouse means the person to whom a Participant is legally
married, provided however that the Participant must be married to such person
throughout the one year period ending on the earlier of the Annuity Starting
Date or the Participant’s death in order for the person to be considered the
Participant’s Spouse. Furthermore, a former Spouse will be treated as the
Participant’s Spouse or surviving Spouse to the extent provided under a
qualified domestic relations order as described in Code Section 414(p).

(7) 2009 Required Minimum Distributions. A Participant or beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of Code Section 401(a)(9)(H) (the “2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
beneficiary, or for a period of at least 10 years, will not receive those
distributions for 2009 unless the Participant or beneficiary chooses to receive
such distributions.

 

XIII-23



--------------------------------------------------------------------------------

 

6.

In all other respects, except as hereinbefore modified, the said Plan is hereby
ratified and confirmed, the within amendment to be immediately effective.

IN WITNESS WHEREOF, TECH DATA CORPORATION has caused this instrument to be duly
executed as of the 22nd day of December, 2010.

 

TECH DATA CORPORATION

/c/    Caryl N. Lucarelli        

By:

 

Name:

 

Caryl N. Lucarelli

Title:

 

V.P. Human Resources

 

XIII-24